MINISTÈRE DES FORETS REPUBLIQUE DU CAMEROUN
ET DE LA FAUNE PAIX — TRAVAIL - PATRIE

FEAR

SOCTETE INDUSTRIELLE DE BOIS MISSOKO ET
FRERES
SIBM SARL

PLAN D’AMENAGEMENT
DE L’UFA 09 011

Réalisé par :
Société d’Inventaire et des Travaux Forestiers du Cameroun
SIFCAM SARL

Plan d'aménagement UFA 09 011 SIBM

SOMMAIRE pages
INTRODUCTION... nes se sens ces esesnnessserssamsanesrseeneesesreeeeensses 1

1 PROPHIL BIOPHYSIQUE
11 Situation administrative et Géographique …
111 Situation administrative

112 Situation géographique et limites

113 Superficie...

114 Droits divers.

12 Conditions Naturelles
121 Le relief …

122 Le climat

123 Les sols .…

124 la végétation .

125 La faune

2 ENVIRONNEMENT SOCIO-ECONOMIQUE 9
21 Caractéristiques démographiques .

211 Description de la population

212 Structure de la population par âge et par sexe .

213 Mobilité et migration des populations 1]
214 Organisation sociale… 2
215 Religions et idéologies 13
216 Vie associative. 14
217 Sports et loisirs. 4
218 Habitat et niveau de vi 14
219 Scolarisation. .….l4
2110 Gestion du terroir et appropriation des espaces... 15
2111 Litiges fonciers : sources et modes de règlement 16
22 Activités des populations 7
221 Activités liées à la forêt . 7
222 Caractéristiques coutumiers.… 18
223 Activités agricoles traditionnelles 8

224 Activités agricoles de rente
225 Production agricole dans la zone.

226 La pêche. .…

227 L'élevage

228 IA chasse.

229 LA cueillette ou la collecte des PFNL 4
2210 L’artisanat............................. 4

2211 Structure du revenu des ménage:

2212 Les sociétés de développement et G

23 Activités industrielles …...........................
231 Exploitations et industries forestières .

232 Potentiel touristique

2321 Tourisme culture

2322 Tourisme de vision et d’aventure

233 Produit touristique

SIFCAM Novembre 2010

|

EME

IN

Plan d'aménagement UFA 09 011 SIBM

24 Infrastructures et Services
241 Voies de communication.
242 Télécommunications
243 Electrification.
244 Points d’eau
245 Ecoles.
246 Santé.
257 Echange et petits commerce

25 Perceptions locales, contraintes, problématiques
251 Perceptions locales …
252 Principales contraintes .
253 Résumé de la problématique .

26 Propositions.
261 Sur l'approche générale des populations
262 Sur le développement des activités de production.
263 Sur la dynamique communautaire..…................
264 Propositions spécifiquement orientées vers les jeunes.
265 Propositions spécifiquement orientées vers les femme
266 Propositions spécifiquement orientées vers les pygmées.

3 ETAT DE LA FORET …
31 Historique de la foret .
311 Origine de la forêt.
312Perturbations naturelles ou humaines.

32 Travaux forestiers antérieurs...
321 inventaires forestiers.
3211 Inventaire national
3212 Inventaire d'aménagement.
33 Synthèse des données d’inventaire d’aménagement.
331 Contenance
332 Effectifs …
333 Volumes.
34 Productivité de la for

341 Accroissement en diamètre des essences. 6
342 Mortalité... .57
343 Dégâts d’exploitation. .57
35 Diagnostic sur l’état de la forêt... 57

4 AMENAGEMENT PROPOSE ….......................................................
41 Objectifs d'aménagement assignés à la forêt …
42 Affectation des terres et droits d’usage.

421 Affectation des terres...
422 Division de la forêt en séries.
423 Objectifs et activités prioritaires dans la série de production.
424 Conduite des activités et des droits d’usage dans la série de production.
43 Aménagement de la série de production......................................... .66
431 Essences exclues de l'exploitation...
432 Liste des essences retenues pour le calcul de la possibilit
433 La rotation
434 Calcul du taux de reconstitution des tiges exploitées
435 Diamètre minima d’exploitabilité d’aménagement
436 La possibilité forestière

SIFCAM Novembre 2019
Plan d'aménagement UFA 09 O1 1 SBM

437 Simulation de la production nette
438 Synthèse sur l’évolution de la forêt en fonction des coupes.
44 Parcellaire.
441 Blocs d'aménagement
4411 Planimétrie des blocs
4412 Contenu des blocs...
442 Assiettes Annuelles de coupe.
4421 Superficie des assiettes annuelles de coupe.
4422 Contenu des assiettes annuelles de coupe.
443 Nature et régime des coupes...
444 Ordre de passage et lieux de prélèvement.
445 Ouverture et fermeture des blocs quinquennaux et AAC en exploitation. .88
446 Volume et effectifs à prélever par bloc et AAC. …
447 Inventaire d'exploitation.
448 Voïrie forestière
449 Délimitation et classement.
45 Régimes sylvicoles spéciaux...
46 Programme d’interventions sylvicoles.
461 Sylviculture en peuplement.
462 Plantation d’ enrichissement
47 Exploitation à faible impact et programme de protection de l’environnement.
471 Mesures contre l'érosion.
472 Mesures contre les feux de brousses.
473 Mesures contre la pollution de l’air et de l’eau
474 Mesures contre les insectes ct les maladies...
475 Mesures contre l’envahissement par les populations.
476 Dispositif de surveillance et de contrôle.
48 Les autres aménagements...
481 Structures d’accueil du public.
482 Mesures de conservation et de mise en valeur du potentiel halieutico-

cynégétique
483 Promotion et gestion des produits forestiers non ligneux.. a
484 Activités de recherche...

5 PARTICIPATION DES POPULATIONS À L'AMENAGEMENT DE LA
CONCESSION
51 Cadre organisationnel et rationnel
52 Mécanisme de résolution des conflits.
53 Mode d’intervention des populations dans l'aménagement. .103
54 Evolution des relations population-forêt

6 REVISION DU PLAN D’AMENAGEMENT ET QUINQUENAL DE

GESTION ..105
61 La révision .106
62 Suivi de l’aménagement forestier... 106

7 BILAN ECONOMIQUE ET FINANCIER …
71 Les recettes...

72 Les dépenses...

721 les coûts de production

722 Taxes d’abattage et entrées usine...

723 Coût de réalisation de l’inventaire d’aménagement …
SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM

724 Coût des inventaires d'exploitation.
725 Coût de l'ouverture des limites des lUFA
726 Coût D’élaboration du plan d'aménagement et études préparatoires …. 12
727 Coût d'élaboration des plans quinquennaux de gestion ….
728 Coût d’élaboration des plans annuels d’opération..…........
729 Coût de la matérialisation et de l’entretien des limites de IUFA.
7210 Redevance Forestière.
7211 Mise à FOB..

7212 SEPBC...….. 113
ä 7213 Entretien routier 13
7214 Formation du personnel. 114
7215 Recherche... 114
äl 7216 Coût des traitements sylvicoles et de surveillance. 114
7217 Frais administratifs.
7218 Transport .
# 7219 Imprévus
73 Bilan financier

74 Bilan économique et social.

BIBLIOGRAPHIE... 117

ANNEXES.

SIFCAM Novembre 2010

Plan d'aménagement UFA 09 OL SIBM

Introduction

Le secteur forestier du Cameroun connait de profondes réformes. Parmi ces réformes
figurent en bonne place l'élaboration et l'adoption d’une nouvelle politique et d’une nouvelle
loi forestières. La Loi 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche actuellement en vigueur, qui est centrée sur la gestion conservatoire des ressources
forestières et la transparence dans l’attribution des titres d’exploitation forestières, consacre
deux domaines forestiers : le domaine permanent et le domaine non permanent ou à vocations
multiples.

Le domaine permanent est constitué des forêts destinées aux activités forestières
uniquement alors que le domaine non permanent est celui qui peut recevoir d’autres
affectations autres que forestières (agriculture, exploitation minières, urbanisation ete.).

Parmi les forêts du domaine forestier permanent se trouvent les Unités Forestières
d'Aménagement (UFA). Selon la loi la gestion des UFA est soumise à un plan
d’aménagement approuvé par l’administration chargée des forêts.

La Société Industrielle de Bois MJP et frères (SIBM), après avis d’appel d'offres, a
été retenu comme attributaire pour l’UFA 09 011 située dans la région du Sud, département
du Dja et Lobo et à cheval entre les Arrondissements de Djoum et de Meyomessi.

Pour se conformer à la réglementation en vigueur notamment en ce qui concerne
Pélaboration des plans d'aménagement, la société SIBM a commis la Société d’Inventaire et
des travaux Forestiers du Cameroun { SIFCAM), agréée aux inventaires forestiers à élaboré le
plan d'aménagement de cette forêt.

Le présent plan d'aménagement s’appui sur le canevas officiel et sur les études de base
à savoir : l'inventaire d'aménagement floristique et les études socio-économique et faunique.

Il comprend les parties suivantes :

1. Le profil biophysique,

L'environnement socio-économique,

L'état de la forêt,

L'aménagement proposé,

La participation des populations à Faménagement,
La révision du plan d'aménagement,

Le bilan économique et financier de l'aménagement

2.
3.
4,
5.
6.
7.

SIFCAM Novembre 2010 Î

Plan d'aménagement UFA G9 011 SIBM

1 Profil biophysique

SIFCAM Novembre 2010 2

Plan d'aménagement UFA 09 011 SIBM

1 Profil biophysique
11 Situation administrative et géographique

1.1.1. Situation administrative

Le massif forestier faisant l’objet du présent plan d'aménagement est l'Unité
Forestière d’ Aménagement (UFA) N° 09 011 faisant partie de la concession forestière N°
1079 du Domaine Forestier Permanent

Sur le plan administratif, PUFA 09011 est située dans la Province du Sud,
Département de Dja et Lobo, Arrondissements de Meyomessi et de Djourn.

1.1.2. Situation géographique et limites

L’UFA 09 011 est repérable sur le feuillet cartographique au 1/200 000 de DIOUM
(NA-33-XIIT) de l’Institut National de Cartographie (INC). Elle localisée entre les latitudes
2933’ et 2° 49° Nord et les longitudes 12° 20° et 12° 36° Est.

Elle est limitrophe à d’autres UFA attribuées aux sociétés forestières suivantes selon a
figure 2 ci-après:

-__ UFA 09 012 appartenant à la société METO"O ET FILS

-  UFA 09 013 appartenant à la société CFK.

Sur le plan géographique, l'UFA 09 011 est limitée ainsi qu’il suit :

Le point de base A est situé sur la rivière Libi à 6,2 km en amont du passage de cette
rivière sur la route Essangvout-Emvieng.

A l'Ouest :

Du point À, suivre en amont la rivière Libi sur une distance de 14,5 km pour atteindre
le point B ;

Du pont B, suivre une droite de gisement 177,12 degrés sur une distance de 7, 39 km
Pour atteindre le point € ;

Au Sud :

Du pont €, suivre une droite de gisement 126,62 degrés sur une distance de 1,51 km
pour atteindre le point D ;

Du point D, suivre une droite de gisement 133,09 degrés sur une distance de 3,5 km
pour atteindre le point E :

Du point E, suivre une droite de gisement 158,91 degrés sur une distance de 2,46 km
pour atteindre le point F ;

Du point F, suivre une droite de gisement 115,53 degrés sur une distance de 3,57km
pour atteindre le point G ;

Du point G., suivre une droite de gisement 15,53 degrés sur une distance de 7,72 km
pour atteindre le point H ;

Du point H, suivre une droite de gisement 147,79 degrés sur une distance de 4,26 km
pour atteindre le point } ;

Du point FE, suivre une droite de gisement 93,59 degrés sur une distance de 2,56 km
pour atteindre le point J ;

SIFCAM Novembre 2010 3

Plan d'aménagement UFA 09 011 SIBM

Du pont J, suivre une droite de gisement 2,42 degrés sur une distance de 3,64 km pour
atteindre le point K ;

Du pont K, suivre une droite de gisement 44,69 degrés sur une distance de 3,75 km
pour atteindre le point L situé sur un affluent de la rivière Miété;

A l'Est :

Du point L, suivre cet affluent en aval sur une distance de 1,87 km pour atteindre le
point M

Du point M, suivre un autre affluent de cet affluent sur une distance de 0,84 km pour
atteindre le point N ;

Du point N, suivre une droite de gisement 354,39 degrés sur une distance de 4,35 km
pour atteindre le point O ;

Du point O, suivre une droite de gisement 356,96 degrés sur une distance de 2,90 km
pour atteindre le point P situé sur ur affluent de la rivière Wo'o ;

Au Nord :

Du point P, suivre cet affluent en aval sur une distance de 3,47 km pour atteindre le
point Q situé sur la rivière Wo'o ;

Du point Q, remonter le cours de Wo”o sur 0,80 km puis suivre un de ses affluents en
amont sur une distance de 1,4[ km pour'atteindre le point R ;

Du pont R, suivre une droite de gisement 323,21 degrés sur une distance de 0 ;89 km
pour atteindre le point $ situé sur un affluent de la rivière Otoabai;

Du point S, suivre en aval cet affluent sur une distance de 1,600 km pour atteindre le
point T situé sur la rivière Otoabai ;

Du point T, suivre en amont Otoabai sur une distance de 5,62 km pour atteindre le
point U;

Du point U, suivre une droite de gisement 222,44 degrés sur une distance de 0,64 km
pour atteindre le point V ;

Du point V, suivre en aval un affluent de la rivière Ndou sur une distance de 1,84 k
pour atteindre le point W situé sur la rivière Ndou ;

Du point W, suivre une droite de gisement 289,72 degrés sur une distance de 1,98 km
pour atteindre le point X situé sur une rivière non dénommée ;

Du point X, suivre en amont une affluent de cette rivière non dénommée sur une
distance de 2,85 km pour atteindre le point Y ;

Du pont YŸ, suivre une droite de gisement 258,90 degrés sur une distance de 0,89 km
pour atteindre le point Z situé sur un affluent de Mounya;

Du point Z, suivre en aval cet affluent, puis Mounya sur une distance de 3,62 km pour
atteindre le point Al ;

Du point Al, suivre une droite de gisement 314,93 degrés sur une distance de 3,13 km
pour atteindre le point B1situé sur un affluent de Mvoumou ;

Du point B1, suivre en aval cet affluent sur une distance de 0,56 km pour atteindre le
point CI situé sur Mvoumou :

Du point C1, suivre en amont Mvoumou sur une distance 1,81 km pour atteindre le
point D1 ;

Du point D1, suivre une droite de gisement 254,16 degrés sur une distance de 1,46 km
pour atteindre le point E1 situé sur un affluent de Libi ;

Du point Ef, suivre en aval cet affluent sur une distance de 5,71 km pour alteindre le
point de base A.

La zone ainsi circonscrite couvre une superficie de trente cinq mille deux cent quatre
vingt (35 280) hectares.

SIFCAM Novembre 2010 4

Plan d'aménagement UFA 09 011 SIBM

Figure 1: Carte des limites externes de l'UFA 09 011

1.1.3. Superficie

La superficie contenue dans la convention provisoire est de 35 891 ha. Une analyse
minutieuse de cette superficie avec les outils du Système d'Information Géographique
(SIG) montre que ’'UFA 09 011 couvre 35 280 ha révélant une différence 611 ha.

11.4 Droits divers

L'UFA 09 011 fait partie du domaine forestier permanent qui, selon les articles 24 et

25 de la loi forestière, relève du domaine privé de l'Etat. Elle a été attribuée par Convention
Provisoire d'Exploitation N° 0144/CPE/MINFOF/SG/DF du 24 Mars 2006 passée entre le
Gouvernement du Cameroun et SIBM SARL d’une durée maximale de trois ans non
renouvelables. Pendant cette période SIBM avait le droit d’exploiter chaque année une
assiette de coupe d’une superficie maximale fixée par les textes en vigueur et devait réaliser
à ses frais, certains travaux notamment:

- La matérialisation des limites de la concession et des assiettes annuelles ;

- _ L'inventaire d'aménagement ;

- L'établissement d’un premier plan de gestion quinquennal ;

- L'élaboration du plan d’opération de la première année du plan de gestion ;

-  L’inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

Cette convention provisoire est arrivée à expiration depuis 2009. SIBM a bénéficié sur

sa demande d’une année supplémentaire en convention provisoire et par conséquent d’une

quatrième assiette.

SIFCAM Novembre 2010 5

Plan d'aménagement UFA 09 011 SIBM

C’est pour se conformer aux clauses de la convention provisoire que SIBM a commandé
l'élaboration de ce plan d'aménagement.
Les populations riveraines pendant cette convention provisoire conservaient leurs
droits d’usages dans cette UFA. Mais ceux-ci seront réglementés dans le cadre de cet
aménagement.

12 Conditions naturelles.

121 Le relief
Le relief est dominé par le vaste plateau Sud camerounais, avec des altitudes
moyennes situées entre 640 et 680 mètres.

122 Le climat
Le massif inventorié subit dans son ensemble l’influence du climat équatorial de
type guinéen classique à deux saisons de pluie entre coupées de deux saisons
sèches. Bien qu’on observe quelques perturbations ces dernières années, on a :

- Mi- Mars à Fin Juin Petite saison des pluies

- Fin Juin à Mi — Août Petite saison sèche

- Mi- Août à Mi- Novembre Grande saison des Pluies
- Mi- Novembre à Mi —- Mars Grande saison sèche

Les données climatologiques de la zone sont résumées dans le tableau 1 et la
figure 1 ci-après.

Mois Précipitation (mm) Température (°c)
J 27.31 25.05
F 84.40 25.36
[M 156.34 25.81
A 131.60 26.52
M 234.34 25.46
J 147.75 25.40
J 96.31 24.00
A 86.47 24.06
S 189.53 24.45
(eo) 286.31 25.14
N 173.87 25.34
D 101.44 25.29
Total 1883.90 301.88
Moyenne 143 25.15

Tableau 1 : Précipitation et Température des dix dernières années relevées à la station de
Mkoévon.

SIFCAM Novembre 2010 6

Plan d'aménagement UFA 09 011 SIBM

Figure 2

123

124

125

Précipitation et Température des dix dernières années

| [EPrécipitation |
| |B Température

précipitation

: Précipitation et Température des dix dernières années

Les sols

La zone inventoriée est essentiellement localisée sur les sols de type ferralitique
rouge se sont des sols pauvres en éléments nutritifs avec peu d’humus.

La végétation

L'UFA 09 01] fait partie des Arrondissements de Meyomessi et de Djoum qui ont
une forêt semi-décidue avec des familles caractéristiques représentées par des
Ulmacées et les Sterculiacées

On y rencontre principalement les espèces suivantes : ?’Avous € Triplochiton
scléroxylon), le Bété ( Mansonia altissima), le Sapelli (Entandrophragma
cylindricum), le Fraké (lerminalia superba), le Bossé ( Guarea sp), l’Aningré
(Aningréa altissima}, l’Afromosia (Péricopsis eleta), l’Eyong (Eribloma
oblongum), le Diana «Z »(Celtis zenkri), l’'Emien (Alstonia bonei), le Padouk
Rouge (Pterocarrpus soyauxii), etc. En somme, c’est une forêt riche et diversifiée.

La faune

La faune de l'UFA 09 011 est riche et variée. On note plusieurs espèces de singes,
chimpanzés, gorilles sangliers, éléphants, antilopes, biches, oiseaux, et reptiles de
toutes sortes.

Dans ce massif dominent surtout les éléphants très remarquables par les différentes
pistes à travers la forêt. Les espèces les plus nombreuses sont : l’éléphant
(Loxodonta cyclotis), le gorille Gorilla gorilla), le magistra ( Cercopithecus sp), le
cynocéphale (Cercopithecus aethiops) le lièvre (Lepus africana), le singe noir

SIFCAM Novembre 2010 7

Plan d'aménagement UFA 09 Qf1 SIBM
(Papio leucophaens), le porc-épic (Hystrix sp), la civette (Viverra  civetta), le
sanglier ( Hylo phoerus meinertz hangeni), etc…
126 L’hydrographie
Le réseau hydrographique de la zone fait partie du bassin du Congo. Parmi les |

cours d’eau qui arrosent le massif on peut citer entre autre la Libi, Ndou, Wo’o,
Mounya, Otoabai ect.

SIFCAM Novembre 2010 8

Plan d'aménagement UFA 09 OL 1 SIBM

2 Environnement socio-économique

SIFCAM Novembre 2010 9

pr]

Plan d'aménagement UFA 09 011 SIBM

2. Environnement Socio Economique
2.1 Caractéristiques démographiques

L’homme étant en même temps procréateur, producteur, consommateur, créateur,
épargnant mais aussi destructeur, spéculateur, pollueur, etc., il importe donc, avant d’aborder
les aspects importants que sont l’occupation et l’utilisation du territoire, de caractériser les
populations étudiées par des indicateurs démographiques, socio-politiques et culturels et de
cerner le milieu dans lequel elles vivent. Toutes les données ici ont été obtenues par induction
à partir d’un échantillon de 80 ménages dont la représentativité est suffisante pour minimiser
les biais éventuels des estimations des paramètres de la population étudiée.

2.1.1 Description de la population

Populations d'Akom Ndong

Tableau n° 2 : Répartition de la population

Arrondissement | Villages Population | Femmes | Hommes | Clan Ethnie
Alouma 887 452 435 Ndong | Boulou
. Bikoula 468 237 231 Ndong | Boulou
Meyÿomessi
Oding 268 136 132 Ndorg | Boulou
Akom 904 461 443 Ndong | Boulou
Nkolafendek | 576 294 282 Ngoé | Boulou
. Melien-Bulu | 476 243 233 Yedouk | Boulou
Djoum =
Nyabibete | 375 191 184 Ndong | Boulou
Nko/Nkong | 282 144 138 Ndong | Boulou
D'une manière générale et eu égard aux résultats du dernier recensement national, la

zone à l'étude est faiblement peuplée. Tous les villages concernés sont situés sur l’axe
Meyomessi-Djoum. Chaque village est segmenté en hameaux plus ou moins étendus.

L'ensemble de la contrée compte environ 4 500 âmes, Les distances inter-villages
varient entre 3 et 5 km ; Les localités les plus rapprochées l’une de l’autre sont Akom Ndong
et Nkolafendek (1,5km).

SIFCAM Novembre 2010 10

Plan d'aménagement UFA 09 011 SIBM

Outre les populations Boulou, la périphérie de ce massif forestier abrite également une
communauté de pygmées bakas, groupe ethnique minoritaire dont les campements sont
invariablement situés à l'écart des habitations des boulous. Quelques campements ont été
identifiés à Nyabibete, Bikoula et Melen Yedouk. Ces pygmées, bien qu’étant encore
fortement attachés à la forêt, sont davantage installés au bord de la route et bénéficient de
Pencadrement éducatif du Projet DOKITA Baka présent dans la zone.

2.1.2 Structure de la population par âge et par sexe

Comme l’indique le tableau ci-après, la population de la zone est majoritairement jeune.
IL s’agit là d’une caractéristique de la plupart des pays de l'Afrique subsaharienne.

Tableau n° 3 : Quelques statistiques des données de l'échantillon retenue

Villages Taïlle moy He -15[ | (15-304 | [30-S0[ | 50 et plus | Taux de scolarisation
ë Parmén JFIMIF M FM IF ]M. {Anat}Prim |63]|2%7) Sup
* | Envieng 2 091211 121 1190 1 1 9% 45% |25% | 15% 6%
Bikoula 07]1]1 [20 [2 11 0 7]0 6% |50% | 26% | 10% 5%
Oding 06/1112 1 10 di û 0 8% 153% |15% | 20% 4%
= | Akom 081211 |1]1 [0 |1 |1 1 10% | 46% | 20% | 18% 6%
[Nkolafendek 10,3 [2 1 |1 1 |1 0 1 T7 _|40% | 30% | 16% Th
Melen 0811]2 122 1 /0 }0 190 11% | 51% | 24% | 12% 2%
— | Nyabibete 081211 [1/0 ]2/[1 |[1 0 8% [52% | 18% | 17% 5%
Nko/Nkong 09 2/1 12/2 [10 1 [0 Î5% |44% [21% [19% | 11%
Total 65 25 19 14 7l
Il ressort du tableau ci-dessus que la tranche d'âge de moins de 15 ans représente 38%
d de l’échantillon observé. Cette proportion atteint 50% dans la localité de Nkolafendek. Selon

ces estimations, la population de 15 à 30 ans représente 29%. Ainsi, la tranche d'âge de
moins de 30 ans reste majoritaire avec près de 68% de la population de céans. Cette forte

= présence des jeunes en campagne est surioui tributaire du fait que j'enquête s’est déroulée
pendant la période des arrivées pour les grandes vacances. Le retour au village des jeunes
urbains sans emploi explique également cette forte proportion.

= Les personnes de 30 à moins de 50 ans font 22 % de la population tandis que celles
âgées de 50 ans et plus représentent seulement 10%. L'échantillon des ménages enquêtés
révèle que la taille moyenne de l’unité familiale est de 8 personnes.

“= La répartition par genre donne 60% de fémmes contre 40% d'hommes. Des
informations engrangées auprès de quelques interlocuteurs avertis, il ressort que l’espérance
de vie serait de 55 ans chez les femmes et de 52 ans chez les mâles : Le taux d’alphabétisation
tend vers 90%, soit 92% chez les hommes et 80% chez les femmes ; Le taux de mortalité
infantile s’élève à 6%. Ici, pourrait-on dire, les tendances nationales sont respectées.

Sur 80 chefs de ménages rencontrés, 61, soit 76% sont mariés ; 11, soit 14% sont

célibataires et 8 ou 10% sont restés veufs (ves). La monogamie y est dominante avec 60%
contre 40% pour la polygamie.

2.1.3 Mobilité et migration des populations

On observe dans la zone ce qu’on peut appeler les migrations ponctuelles, c’est-à dire

à des absences momentanées dues à l’exercice de certaines activités telles que l’agriculture, la
chasse, la pêche, le commerce. Ces migrations durent rarement plus d’une semaine. Cinq à

SIFCAM Novembre 2010 11

Plan d'aménagement UFA 09 Q1L SIBM

sept jours pour les paysans dont les plantations sont éloignées du village pendant la période de
séchage ; Deux à trois jours pour les chasseurs de nuit qui sont souvent obligés de fumer leur
butin de jour; Quant aux pêcheurs, ils sont contraints par l’aménagement de leurs
campements le long des cours d’eau et autres rivières poissonneux ; les commerçants eux,
restent parfois en ville pour se ravitailler.

L'’exode rural est surtout le fait des jeunes gens à la recherche d’un emploi ou en vue de
poursuivre leurs études. Certains partent aussi des villages à la recherche d’une équipe de
football dans laquelle ils peuvent évoluer.

Quelques étrangers ont été recensés ici et là. Certains y sont installés parce que leurs
duicinées y sont originaires (Les vivants ou « Mfabe »); D’autres sont arrivés comme
métayers avant de devenir finalement planteurs propriétaires définitivement installés.

L’émigration des adultes est plutôt réduite ces dernières années ; Des départs ont
notamment été enregistrés à Akom Ndong et Nkolafendek en direction de Sangmelima,
Djourm, Minkébé (route de l’or), Yaoundé, Gabon, etc. Les migrations locales (d’un village à
l’autre) sont rares.

Au fil des ans, le retour au viliage est de plus en plus significatif. Environ un quart des
ménages interrogés compte moins de cinq ans de résidence permanente au village. Cette
situation s’apparente à l’exode urbain, Dans cette catégorie, on a pu identifier les personnes
retraitées qui replient au bercail, celles qui ont perdu leur emploi en ville, les jeunes qui ont
terminé leurs études et n’ont pas d’emploi ou qui ont dû interrompre ces études faute de
moyens financiers.

Tous les villages ici sont de création ancienne. Selon les leaders villageois interrogés,
les premiers migrants dans la zone arrivent dans les années 1800. Pour la plupart, la période
de référence reste « bien avant l'arrivée des allemands ». Pourtant, à Akom Ndong, un
patriarche pense que c’est le colonisateur allemand qui, avide d'intérêts politico-
administratifs, a obligé certaines colonnes de migrants Boulou et Fang venus de la côte à
s'installer le long des voies sous contrôle de l’administration coloniale. 11 précise cependant
que les Ndong de son village sont venus d'Essinguili (par Ebolowa), puis, se sont installés à
Mekok me Ndong ; Ensuite, il y a eu l’éclatement qui aboutit à la création de deux villages :
Ngomébae et Akom (porte d’entrée pour attendre les ennemis venant du Congé cu du Gabon).

Selon les anthropologues, ces communautés se sont constituées dans un processus au
cours duquel des populations en mouvement sur de nombreux siècles se sont transformées et
assimilées mutuellement aux plans ethnique, linguistique et culturel. Ces processus
multilinéaires et multiformes de fission et de fusion sur fond de migrations, sont l'essence
même de l'ethnogénèse en Afrique subsaharienne. Dans le cas d’espèce, cette ethnogénèse a
été stimulée par l'organisation segmentaire des sociétés qui a favorisé la dispersion à travers ia
forêt de divers groupes d'essarteurs dotés d'une claire conscience identitaire et généalogique.
Dans le même temps, la généralité des principes d'exogamie (mariage en dehors du clan) et de
virilocalité (résidence dans la communauté du mari) favorisait le brassage des gênes, des
langues et des cultures entre les groupes (et, à un degré moindre, avec les sociétés de
chasseurs-cueilleurs trouvées sur place), sans toutefois remettre en cause leur conscience
identitaire garantie par la primauté des lignées paternelles.

2.1.4 Organisation sociale

Chaque village est sous l’autorité d’un Chef désigné par l’administration publique (le
Sous-préfet). Le Chef de village est assisté de notables choisis au sein des principaux
segments de lignages qui composent le village. Les notables peuvent être élus ou désignés par

SIFCAM Novembre 2010 12

Plan d'aménagement UFA 09 011 SIBM

le Chef lui-même. La Chefferie ici est une sorte de monarchie traditionnelle en ce sens que le
chef est toujours issu du même lignage que son prédécesseur. En principe, c’est le fils qui
remplace le père. Au cas où ce dernier n’a pas d’enfants, le poste est pourvu par un autre
membre du même lignage. La prise de décision est collégiale.

Les entretiens obtenus auprès de certaines femmes ont permis de constater que ces
dernières sont de plus en plus associées et consultées pour ce qui est de toutes les questions
importantes qui affectent la vie du village.

Dans cette zone, comme partout dans le grand sud, les Chefs de village ne sont pas
adulés ou même mystifiés comme ceux des autres régions du Cameroun. Leur autorité est très
souvent méprisée et contestée. Selon les villageois, certains Chefs considèrent plus leur
casquette d’auxiliaire d’administration que la représentation de leurs administrés et sont done
considérés comme des traîtres. Ceci est dû au fait que la plupart des Chefs vivent dans un
dénuement qui fragilise leur pouvoir. Les nouveaux résidents (fonctionnaires et cadres
retraités) au standing de vie élevé éclipsent souvent consciemment ou inconsciemment le
respect et la notoriété dus au Chef et par ricochet, leurs relations avec la chefferie sont
souvent tumultueuses.

Sur le plan politique, pratiquement toute la communauté est acquise au RDPC, parti a au
pouvoir. L'opposition est considérée ici comme une trahison.

Les communautés bakas sont essentiellement égalitaices. Certaines personnes y
assument cependant des positions d’autorité. celles-ci sont assurées par le «kobo » (l'aîné, le
sage}, le maître dé la chasse à l’éléphant et le devin guérisseur «rganga ».

2.1.5 Religions et Idéologies

On distingue deux religions dominantes dans la zone: l’Eglise Presbytérienne
Camerounaise et l'Eglise Catholique. A côté de ces religions classiques, il y a une
constellation d’autres obédiences faiblement représentées : les témoins de Yéhova, L'Eglise
Protestante Camerounaise Orthodoxe, l'Eglise adventiste du 7° jour, l’Eglise baptiste, le
plein évangile, etc.

La multiplicité de confessions religieuses dans les villages cause parfois une entorse à la
cohésion sociale. Aussi certaines personnes ne peuvent-elles adhérer qu’à un groupe de
travail dont les membres sont tous de leur religion. Par ailleurs, la comparaison hiérarchique
des religions crée une sorte de distance sociale dans les villages ; Chacun croyant en la
supériorité de sa religion. Pourtant, les enquêtes nous révèlent que la forte emprise des
religions n’a pas entamé la croyance en la sorcellerie qui demeure vive dans les esprits. Des
histoires relatives à des pratiques de sorcellerie sont légions. Seulement, l'amour de son
village et surtout la volonté d’y aller l'emporte encore sur la peur de la sorcellerie. De
nombreuses élites le manifestent dans la contrée. Même si ces dernières hésitent encore à
s'investir dans certaines activités importantes qui, pensent-elles, les mettraient en vue et
susciteraient les velléités des sorciers.

À en croire les répondants, les populations locales n’affichent aucune distance sociale
vis-à-vis des étrangers, quelque soient leur statut et/ou leur qualité. Ici, l’hospitalité est
assurée pour tous.

Chez les Pygmées, il y a une dimension cosmique du rapport à la nature et une
inscription de cette vision très vaste dans une perspective religieuse. Pour les répondants
Bakas, Komba (Dieu) leur a «confié» la forêt pour qu’il la garde bien. Ils en sont
responsables et jouent un rôle de gardiennage qui se reflète dans leur rapport symbiotique
avec cet espace, Animaux, humains et plantes partageraient ainsi un statut commun et une
existence commune en tant qu'être vivants. Ce mode de perception de l’espace et de la nature
postule une équivalence de base entre toutes les formes de la vie organique. Il résulte de ceci

SIFCAM Novembre 2010 13

Plan d'aménagement UFA 09 011 SIBM

qu’une approche d’intervention qui ne prendrait pas en compte la notion d’équivalence et le
respect de l’identité pygmée en tant que valeur à intégrer et à promouvoir, est vouée à
léchec.

2.1.6 Vie associative

La vie associative est symbolisée ici par l’existence des structures communautaires tels
que les GICSs, les comités de développement, les associations, les comités de gestion de la
RFA et d’autres regroupement dont l’objet principal est l'amélioration des conditions de vie
des communautés villageoises. On retient entre autres entités remarquables: Le Gic
« Amitié » de Nkolafendek, l'Association des femmes solidaires de Nkolafendek, le GIC
«Essayons voir» de Melen Yedouk, le Comité de développement d’Akom Ndong, le GIC
des femmes solidaires d’ Akom Ndong, etc.

Au niveau socio éducatif, chaque école a mis en place une association des parents
d'élèves, même si la plupart d’entre elles reste très peu active pour ce qui est de
l’accomplissement des missions qui leur ont été assignées.

2.1.7 Sports et loisirs

Sur le plan sportif chaque village dispose d’un terrain et d’une équipe de football
amateur ; Certains dimanches et autres jours fériés, des rencontres de foot agrémentent la vie
au village, notamment pendant les grandes vacances avec l’arrivée de la jeunesse scolaire et
estudiantine. À propos de loisirs, plusieurs groupes de danse traditionnelle sont actifs dans la
zone ; Le principal jeu de société ici est le traditionnel « Songo ».

2.1.8 Habitat et niveau de vie

La faible densité démographique (34 habitants au km?) et la dispersion géographique
caractérisent l’habitat. La plupart des maisons de la zone sont de vieilles constructions dont
les murs et le plancher sont faits en terre battue. Presque toutes les habitations sont
recouvertes de tôles ondulées. Il faut tout de même signaler certaines résidences modernes
appartenant aux élites extérieures ou aux anciens fonctionnaires et autres hauts cadres. Les
paysans de souche propriétaires de résidences décentes sont rares. Le nombre et la qualité des
maisons modernes sont le refiet du statut des natifs ayant fait fortune.

Les conditions d’hygiène et de salubrité qui varient d’une cour à une autre restent
approximatives. Les notions de « salle de bain », « « douche interne », « cuisine interne »
relèvent du quotidien de ceux qui ont les choses en main « ba be bili Biem bi mo ». Quand
elles existent, les latrines sont généralement mal entretenues.

En ce qui concerne l'être au quotidien, une observation froide nous révèle que les
populations de la zone, dans leur majorité, vivent dans une précarité plus ou moins aigüe. À
peine ua revenu moyen annuel de 500 000 FCFA par habitant, largement en deçà du seuil de
pauvreté.

2.1.9 Scolarisation

La population de cette zone est suffisamment scolarisée ; Tout le monde, y compris les
personnes les plus âgées, parle couramment la langue de Molière ; Plus de 90% de la
population sait lire et écrire; Presque la moitié des répondants a atteint le niveau du
secondaire ; 5% en moyenne ont un niveau universitaire.

Cependant, on note un taux de déperdition scolaire très élevé ces dernières années entre
le primaire et le secondaire d’une part et entre le secondaire et l’université d’autre part. Selon
les répondants, cette situation est due à la baisse de l’engouement des parents pour l’école

SIFCAM Novembre 2010 14

Plan d'aménagement UFA 09 011 SIBM

face au chômage massif dont les enfants diplômés sont victimes. IL y a également les
séquelles des précédentes crises économiques qui ne permettent pas à tout le monde de
subvenir aux besoins de la scolarité des enfants. Les discours de certaines femmes à ce
propos sont fortement édifiants : « Nous sommes dépassées par la hausse régulière des frais
de scolarité et par la cherté des manuels scolaires qui, en plus, varient chaque année. ….Les
enfants diplômés reviennent à la maison sans emploi ; Pourquoi donc il faut continuer à
dépenser le peu d'argent que nous avons pour rien ?... ». Les jeunes filles sont majoritaires
dans cette situation, car, pour les parents, ces dernières peuvent encore se marier alors que les
garçons ne comptent que sur eux-mêmes pour s’accomplir dans la vie.

2.1.10 Gestion du terroir et appropriation des espaces

La combinaison des phénomènes de migration et d’ethnogenèse ainsi que les
institutions humaines qui en reflètent la forme, constituent la base historique des droits
fonciers dans la zone. On évoque notamment le droit du premier occupant et de ses
descendants ou encore le droit de hache, l'acte premier de l'agriculture sur brûlis.

Le terroir humain y est fait de cases, de la cour, des animaux domestiques et des arbres
fruitiers d'un homme et de sa famille. C'est le décor identitaire de l'espace humanisé. La
maisonnée est occupée par un homme et son ou ses épouses, ses enfants, leurs conjoints pour
ce qui est des enfants mâles, et des petits-enfants. Rarement, il peut y avoir coexistence de
quatre, voire cinq générations dans une même maisonnée. Une suite de maisonnées constitue
un hameau, comme une suite de hameaux constitue un village qui lui, constitue un abri par
rapport au monde toujours suspect de la brousse, de la forêt qui est transformée et classée
selon la nature de l'intervention humaine,

Sur 80 ménages enquêtés, 60 ont conquis l’espace qu’ils cultivent actuellement en
mettant en valeur les terres domaniales ; 3 ont acquis leurs lopin de terre sur autorisation du
chef de village, gardien du terroir villageois : 6 ont emprunté la portion de terre qu'ils
cultivent ; 11 s’activent simplement sur l'héritage de leurs parents dont ils ne maîtrisent pas
lorigine. Aucun ménage enquêté ne possède de titre foncier ; De même, aucun ménage de
l'échantillon n’a acheté le lopin de terre en sa possession.

Les allogènes sont installés sur des portions qui leur ont été cédées par le Chef de
village ou par certains Chefs de lignage moyennant généralement un peu de nourriture, de vin
et rarement de l’argent. Les limites des terres concédées aux étrangers sont connues de tous et
ne doivent aucunément être violées.

La femme travaille sur les terres appartenant à son mari, On distingue ici le champ de la
famille de celui de la femme. Le champ de la famille est un grand champ de forêt dont les
grands travaux sont effectués par Fhomme (Défrichage, abattage, débardage, etc.}. Aidée par
les enfants ou son groupe de travail, la femme s’occupe du reste des tâches. La gestion des
produits et des revenus revient au couple. La femme se charge des dépenses usuelles liées aux
besoins domestiques ; Toute dépense importante doit être validée par le mari. Quant au champ
de la femme, il s’agit d’une vieille jachère et tous les travaux sont assurés par elle-même.
Aussi en gère-t-elle librement la production et les revenus. Les exploitations agricoles les plus
éloignées se trouvent à environ 10 km du village,

Il existe ici deux manières de s’approprier les ressources : L'’appropriation par
encerclement qui s'exprime par le droit de hache et l’appropriation par extraction symbolisée
par diverses manifestations d’usage sur les ressources floristiques, fauniques et halieutiques.
(cf figure 1)

SIFCAM Novembre 2010 15

Plan d'aménagement UFA 09 011 SIBM

1. Encerclement (droit de hache) 2. Extraction (règle de capture)

Le statut de l'espace change Le statut de l'espace ne change pas

Figure 1 : Modes d’appropriation

Chez les Bakas, bien que le projet DOKIT'A présent dans la zone ait pu regrouper certaines
communautés dans les campements situés au bord de la route pour s'occuper de leur
épanouissement sur le plan éducatif, le mode de vie ancestral n’est pas totalement abandonné.
Ce peuple se caractérise par un faible ancrage à l’espace et une remarquable maîtrise de
celui-ci. Cette impression est renforcée d’une part, par la précarité de l’habitat et la faible
intensité des activités agricoles et d’autre part, par leur grande mobilité sur le territoire. Leur
dépendance quasi absolue de la nature se traduit par la recherche de territoires de chasse, de
pêche ou de cueillette en vue d’y prélever les éléments nécessaires à leur subsistance.

En somme, dans toute la contrée, tout espace est potentiellement soumis à une
appropriation fondée sur le travail et l'occupation réelle à un moment donné de la vie d'un
individu ou de la communauté. Fantôt il s'agit d'un droit exclusif, parfois d’un droit d'usage
partagé que l'on peut ou non exercer. Même lorsque l’espace n'est pas directement approprié,
il est tenu en réserve pour les activités de cueillette, de chasse ou de pêche, ou en vue de
l'extension éventuelle des champs.

2.1.11 Litiges fonciers : sources et modes de règlement

Les entretiens obtenus auprès des villageois nous révèlent que la principale cause des
litiges fonciers dans cette zone est la violation des limites ou l’occupation illicite d’une
jachère. Ces conflits peuvent opposer les habitants d’un même village ou deux villages
voisins (cas des chasseurs qui empiètent dans le domaine du village voisin). Les Litiges intra
familiaux proviennent généralement d’un partage inégal de l’héritage, du non respect des
limites ou encore d’un accaparement constaté de l'héritage.

Pour régler ces litiges, une solution à l’amiable est d’abord préconisée. En cas d’échec
de cette dernière, les personnes concernées s’adressent au chef de village qui convoque un
conseil de notables en vue de trancher. Au cas où le chef et ses notables sont jugés
incompétents, comme c’est régulièrement le cas dans le grand sud, le différend est porté à la
connaissance du Sous Préfet. Si une fois de plus, les protagonistes ne sont pas satisfaits par le
chef de terre, recours est alors fait à la justice ; Même si ce cas extrême est de moins en
moins envisagé, selon certains répondants.

SIFCAM Novembre 2010 16

Plan d'aménagement UFA 09 0J1 SIBM

2.2 Activités de la Population
2.2.1 Activités liées à la Forêt

Dans cette zone, la première activité sur la forêt est celle qui a trait à l'agriculture. L'on
ne se contente plus de cueillette, c'est-à-dire d’un prélèvement direct des produits naturels ;
on aménage la nature pour s’y implanter selon les saisons et ses besoins de subsistance. À
côté de ses activités agricoles, il y a le prélèvement direct soit à des fins alimentaires, soit
pour des usages les plus divers comme le sciage du bois pour les besoins domestiques dans le
cadre des droits d’usage.

La forêt (afan) est considérée ici comme un domaine que l'homme soumet à la
satisfaction rationnelle et durable de ses besoins. Ainsi, Le jui afan où mbiam correspond à
peu près à une forêt primaire dans laquelle l'on ne procède à aucun prélèvement autre que le
ramassage des fruits sauvages, la pêche et la chasse ; un espace où l'on n'a pas encore
introduit la culture ; La forêt secondaire, le « nfos afan», est une forêt ayant déjà subi une
transformation et qui est en voie de régénération ou même régénérée, selon la durée de la
jachère et la réussite de la régénération naturelle des espèces ; Le troisième type d'espace est
la jachère « Ekorok », c’est-à dire un espace non utilisé après une occupation agricole plus ou
moins intensive; « /’ Ekotok » garde toujours les traces des travaux de champ, au contraire du
« nfos afan ». Dans
toute cette zone, les droits sur «Z'Ekotak » sont pratiquement les mêmes que ceux sur les
champs nouvellement mis en valeur où qfub; L'asan est un champ aménagé dans les
marécages ; L'Elobé est un marécage dont les droïts sont en général assumés par les
propriétaires ou ayants-droits des champs attenants. Ces derniers jouissent d’emblée d’une
appropriation, même s'il n'y a pas eu transformation.

Selon les agriculteurs interrogés. le droit de hache est reconnu aussi longtemps que le
cycle végétatif naturel indique qu'il s’agit bien d’une jachère courte (3-4 ans, dénommée
nfefe ékotok) où ancienne (5-10 ans, nom ékotok). Après dix ans à peu près, selon les
conditions climatiques, une telle jachère exhibe déjà les signes d’une forêt secondaire.

Figure 2 : Rotation classique du système agricole et régénération forestière

Nnom Ekotok

SIFCAM Novembre 2010 17

Plan d'aménagement UFA 09 Qi 1 SIBM

2.2.2 Caractéristiques coutumières

La pratique des us et coutumes d’ici est plus ou moins bafouée au fil des générations.
Ces rites ancestraux sont aujourd’hui rmdement confrontés à ce penchant effréné vers les
valeurs de la modernité. Cependant, certaines coutumes liées aux évènements tels que la
naissance, le mariage ou la mort sont encore respectées dans les villages.

Le Bubinga appelé ici Overg serait doté de pouvoirs mystiques aussi protecteurs que
destructeurs ; Tout dépendant du statut cosmique de celui qui en sollicite l’usage. De tous les
entretiens, il ne nous a été révélé l'existence d’un totem ou d’une quelconque force protectrice
dans aucune des localités enquêtées.

2.2,3 Activités agricoles traditionnelles

Dans la zone à l’étude, l’activité agricole traditionnelle est consacrée aux cultures
vivrières que sont la banane plantain, le manioc, l’arachide, le maïs, le concombre, le macabo,
etc. ce sont ces cultures qui génèrent l'essentiel des ressources nécessaires à la survie des
communautés villageoises.

Les techniques culturales et les cultures sont les mêmes d’un village à l’autre. Le
système agricole prédominant est le défrichage-brûlis dont le principe est suffisamment
maîtrisé dans la zone : Une association de cultures avec un temps de repos plus ou moins iong
de la portion de terre cultivée après la récolte. C’est la jachère caractéristique de l’agriculture
tropicale forestière. Sa durée est fonction de la pression sociale sur le soi et des moyens
techniques dont disposent les populations. Dans les localités enquêtées, la durée moyenne de
la jachère varie de 3 à 5 ans. Mais, certaines jachères atteindraient 10 ans et plus. Le nombre
et l’âge des jachères sont révélateurs de l’intensité des activités et de la taille de l'unité
domestique.

La durée moyenne d’exploitation d’un champ nouveau est de 3 ans. Plus de 50% des
ménages enquêtés exploitent un champ pendant une période de 1 à 3 ans. 15 % ouvrent un
nouveau champ chaque année à cause de la faible fertilité des sols.

L'utilisation des engrais, pesticides et autres sernences sélectionnées n'est pas
systématique dans la zone. Chacun y va de ses propres moyens en rapport avec les besoins de
la période considérée. 20 % seulement des ménages de l'échantillon utilisent ces produits.

Les associations culturales les plus courantes dans la zone sont :
+En forêt (Esep), plantain, macabo, concombre
+En jachère (Ekotok), Manioc, arachide, macabo, maïs.

D'autres cultures classées secondaires ont également été répertoriées, qui sont
pratiquées autour des cases et produites en quantité relativement faible (la tomate, le piment,
le haricot, les aubergines, la canne à sucre, les pommes de terre, etc.)

Les arbres fruitiers rencontrés ici sont : le manguier, l’avocatier, le safoutier (prunier), le
citronnier, le goyavier, l’oranger, etc. Ce sont des arbres domestiques dont la quasi-totalité de
la production est autoconsommée, Cependant, Plus de 20 répondants envisagent la création de
vergers d'arbres fruitiers en vue de satisfaire une demande sans cesse croissante dans les
marchés urbains.

Les enquêtes de terrain ont permis d’identifier une panoplie de contraintes relatives à
l'exercice de l’activité agricole dans la zone :

+ Les dégâts des animaux aux cultures (Primates et rongeurs sont indexés)

+ Les maladies des plantes

SIFCAM Novembre 2010 18

Plan d'aménagement UFA 09 011 SIBM

e Insuffisance de l'encadrement technique

+ Outillage archaïque

«Difficultés de commercialisation (mauvais état de la route ct cherté des frais de
transport)

e Inefficience des initiatives communautaires

Voici du reste, quelques données quantifiées de la production agricole dans la zone. I]
s’agit en fait des estimations induites par les statistiques de l'échantillon retenu.

Tableau n° 4 : Production de manioc

. Sup. moy | X° moy/Mén | X° vendue | X° consommée
Vilages [Ga | (ones) €) Ce)
Alouma 1 13 45 55
Bikoula [ 10 50 50
Oding L 12 60 40
Akom 2 20 40 60
Nkolafendek 3/2 20 45 55
Melen
yedouk 1 & 57 43
| Nyabibete 1/2 6 33 67
Nko/Nkong 1 il 40 60 |

Evaluée sur une base annuelle, les productions varient d’un village à l’autre comme dans
un même village pour une même superficie. Tout dépend de l’entretien des champs, de la
qualité du manioc et de l’utilisation des engrais et autres pesticides. La production de manioc
n'est plus exclusivement réservée aux femmes ; Parmi les ménages enquêtés, plus de 50%
d’hommes s’y mettent déjà à gros bras en vue d’accroître les sources de revenu de leur
famille. Cette option est de plus en plus partagée avec la perspective de l’installation d’une
usine de transformation du manioc à Sangmelima.

L'auto consommation l’emporte globalement sur la vente, même si à Oding et à

Melen, l’on tend plutôt à privilégier les ventes.
Tableau n° 5 : Production de Banane plantain
x Sup. moy | X° moy/Mén | X° vendue | X° consommée
La
Villages | (ha) (Ré) (x) Ce)
Alouma 1 30 45 55
Bikoula 1 20 35 65
Oding 1 40 65 35
Akom 5/2 57 47 53
Nkolafendek 2 50 37 63
Melen
yedouk 1 35 60 40
Nyabivete 1 30 40 60
Nko/Nkong 3/2 38 40 60

Comparativement aux prévisions des techniques modernes, la production de banane
plantain est faible dans la zone. Cela est sûrement le fait d’une pratique culturale artisanale ne
respectant aucune des normes modernes prescrites. On constate également qu'à Oding et à
Melen, les ménages vendent plus qu’ils ne consomment. Si l’on s’en tient aux résultats de

SIFCAM Novembre 2010 19

Bi Plan d'aménagement UFA 09 011 SIBM

= notre échantillon, ce n’est qu’à Akom que la production moyenne par ménage dépasse les 50
régimes.

Tableau n° 6 : Production d’arachide

« Sup. moy | X° moy/Mén | X° vendue | X° consommée
| Villages pus Y uacs) y co C4) |
Alouma 1/2 3 20 80
Bikoula 1 6 40 60
di Oding 7 35 65
Akom 1 6 40 60
Nkolafendek 1 6 40 60
# Melen
yedouk 12 5 25 75
Nyabibete 1/2 4 30 70
Nko/Nkong 172 6 35 65
L’arachide est l’une des cultures traditionnelles les plus courantes de la zone. Il est rare

qu'un ménage de céans passe trois jours sans en consommer sous l’une de ses multiples
formes. C’est ainsi que les maisonnées pléthoriques consacrent la part belle à la
consommation. Il faut préciser que les réserves pour la semence font partie de
lPautoconsommation. La superficie cultivée ici ne dépasse guerre l’hectare.

Tableau n° 7 : Production de macabo

x Sup. moy | X° moy/Mén | X° vendue  X° consommée
Villeges | (ha) (sacs) (%) Ce)
Alouma 1 5 50 50
Ê Bikoula 1 8 70 30
Oding 1 6 65 35
Akom Î 6 50 50
) Nkoiafendek 3/2 12 60 40
Melen
vedouk 172 5 80 20
: Nyabibete 172 4 30 70
Nko/Nkong 1 5 60 40

La culture de macabo est pratiquée dans tous les villages enquêtés. Les quantités
produites sont relativement faibles. Curieusement, les producteurs de macabo vendent ieut
production plus qu’ils n’en consomment.

Tableau n° 8 : Production de maïs

A . Sup. moy | X° moy/Mén | X° vendue  X° consommée
Vilages | Qu" [@ue 7" | 00 (x)
Alouma 1 4 | 80 20

: Bikoula 1 5 70 30
Oding 1 3 50 50
Akom 2 10 75 25

s Nkolafendek 2 it 80 _ 20
Melen 1/2 4 30 70

SIFCAM Novembre 2010 20

RS CS CE CE

|
|

Plan d'aménagement UFA G9 011

SIBM

yedouk
Nyabibete 1 5 65 35
Nko/Nkong, 1 5 70 30

Moins de 40% des ménages de l’échantillon pratique cette culture. En plus, le
rendement est en moyenne faible ; Faïblesse qui émane du manque de suivi des exploitations |

et surtout du manque des semences améliorées chez plusieurs producteurs.

Tableau n° 9 : Production de concombre ou courge

. Sup. moy | X° moy/Mén | X° vendue | X° consommée |
Villages | (tu) (sues) |) C2) |
Alouma 1 6 65 35
Bikoula 1 3 80 20
Oding 1/2 3 70 30
Akom 2 8 75 25
Nkolafendek 2 10 | 80 20
Melen

edouk 122 4 70 30
Nyabibete 1 3 65 35
Nko/Nkong 5 70 30

Le concombre, encore appelé courge, est une véritable source de richesse au regard des

revenus qu’elle procure à ceux qui s’y intéressent.

2.2.4 Activités agricoles de rente

Tableau n° 10 : Production du cacao

Villages | Sup. moy (ha) | X° moy/Mén (sacs) | X° vendue (%}_|_X° consommée (%)
Alouma 3 7 100
Bikoula 5 8 100
Oding 3 6 100 Nous minimisons
Akom 8 12 100 part qui rentre dans
Nkolafendek 4 7 100 la fabrique artisanale
Melen yedouk G 8 Hi 100 du beurre de cacao

| Nyabibete | 3 5 100
Nko/Nkong 3 5 100

La cacaoculture est la seule culture de rente active dans la zone ; La culture du palmier à
huile y étant encore embryonnaire. Le cacao a longtemps constitué la principale source de
revenu pour la majorité des ménages dans cette contrée. La production actuelle est en partie
tributaire du fait que de nombreuses plantations sont restées longtemps sans entretien. Mais,
depuis quelques temps, l'avenir de ce secteur s'annonce radieux avec l’introduction par la
SODECAO d’une nouvelle espèce au rendement intensif.

Le nouvel engouement pour les cacaoyères est aussi perçu ici comme un moyen de
pérenniser [es droits des individus ou du lignage nucléaire (nda bof) sur certains espaces.

SIFCAM Novembre 2010

21

Plan d’aménagement UFA 09 011 SIBM
2.2.5 Production agricole dans la zone

Tableau n° 11 : Estimations des paramètres agricoles dans la zone

Produits Sup. moy (ha) |X° moy/Mén | X° vendue (%) | X° consommée (%)
Manioc 1,125 12,5 sacs 46,250 53,75
Banane plantain 1,375 37,5 rég 46,125 53,875
Ârachide 0,750 5,375 sacs 33,125 66,875

Maïs 1,187 5,875 sacs | 65 35
Macabo 0,938 6,375 sacs 58,125 41,875
Concombre 1,125 5,25 sacs 72 38

Cacao 4,375 7,25 sacs 100 0

Figure n° 3 : superficies cultivées

Sup. moy (ha} 8 Sup. moy {ha}
5 =_—

4

3 E

2

Es EE

Figure n° 4 : Productions évaluée en sacs *

= X° moy/Mén (sacs)

X° moy/Mèn (sacs)
14
12
19

4
INR
è k

pe 2 PE À

RE EE

De Ts

*La production de la banane plantain est évaluée en régimes (37,5 rég/an)

SIFCAM Novembre 2010 22

Plan d’aménagement UFA 09 O11

Figure n° 5 : Répartition de la production

m X° vendue (%)

120
100

80 -

60

40 -

20 _ 3

0

. : -
° oi ec Cu s #

2.2.6 La pêche

La pêche est encore pratiquée ici de manière artisanale. Allogène, autochtone ou baka,
jeune ou adulte, tout le monde s’y met pour des besoins alimentaires en priorité, et lucratifs
dans une moindre mesure. Libi , Ndou, Mbili, Evaka’e, Mboua, Wo’o, Megni’i, Teta, Otosin

mx" consommée (%)

SIBM

sont les cours d’eau les plus fréquentés pendant les périodes de pêche intense. Si les
hommes utilisent la ligne et le filet, les femmes elles, pratiquent la pêche à la nasse et à la
digue. Certains pêcheurs véreux utilisent parfois les produits toxiques aux effets
malheureusement nocifs à l’environnement aquatique. Carpes et silures y sont considérées *

comme les espèces les plus abondantes.

2.2.7 L'élevage

Il s’agit ici d’un élevage de prestige de type domestique avec divagation des bêtes ;
Dans la contrée, le cheptel d’un ménage est généralement composé de petits ruminants, de
porcs et de volaille; Ces animaux domestiques sont souvent vendus, réservés pour la dot.

offerts aux hôtes de marque ou alors autoconsommés lors des fêtes de fin d’années ; L'apport
en protéines animales étant assuré au quotidien par la consommation des produits de chasse.

Certaines OP (organisations paysannes) qui ont bénéficié
de financement de micro projets dans ce secteur font surtout
dans l’élevage des poulets de chair et des porcs. Ces
dernières bénéficient plus ou moins de l'appui du
RAHFAM et des services du MINEPTA et du MINADER.

2.2.8 La Chasse

La chasse canstitue la 2% activité la plus pratiquée
dans la zone, après l’agriculture ; Seulement, le braconnage
qui y prévaut est une véritable menace pour Ja conservation
de la biodiversité, quand on sait que la disparition d’une
certaine faune entraîne celle d’une certaine flore.

En fait, Il y a une chasse traditionnelle pratiquée par
certains villageois et les pygmées bakas dans le cadre des
droits d’usage, qui ne présente aucun danger pour
Pécosystème ; Il y a une chasse commerciale locale qui
ravitaille les marchés urbains en viande de brousse et qui

SIFCAM Novembre 2010

Un chasseur d'Akom Ndong

23

Pian d'aménagement UFA 09 011 SIBM

incite donc au braconnage local ou braconnage endogène ; Et enfin, la zone est victime d’un
braconnage exogène , celui dont les auteurs et commanditaires étrangers viennent chasser ou
fournissent armes et munitions aux chasseurs locaux autochtones ou bakas pour abattre des
espèces spécifiques pourtant protégées.

Les populations locales utilisent surtout le piégeage et les chiens alors que les
braconniers eux, pour mener à bien leur basse besogne, sont généralement armés de carabines
et autres fusils de chasse.

Les espèces les plus ciblées ici sont :

Les rongeurs et rarement certaines antilopes pour la chasse traditionnelle ;
Les antilopes de la classe B, Les grands singes (gorilles et chimpanzés}, les
éléphants et autres espèces de la classe A pour les braconniers.

2.2.9 La Cueillette ou la collecte des PFNL

L'usage des PFNL est l’une des sources de subsistance des peuplades de la zone ;
Notamment pour les communautés bakas qui, malgré l’émulation sociale ambiante, restent
fortement dépendants de la nature pour leur nutrition On y recense plusieurs produits
naturels sollicités par les populations locales :

La mangue sauvage (frvingia gabonensis) pour son écorce et son amande
Le moabi (Baillonella toxisperma) pour son écorce et ses graines

Le njansan (Ricinodendron heudoleti pour ses graines

La noisette (coula edulis } pour sa graine

La cola (cola acuminata) pour sa noix si prisée par la tradition boulou
Le Bitter cola(Garcinia cola) pour sa noix

Le raphia (raphia sanifera) pour sa nervure, son fruit et son jus

Le rotin (canalus spp}

Les périodes de cueillette varient selon les propriétés biologiques des produits et les
saisons. C’est ainsi que les fruits sont saisonniers alors que les écorces peuvent être prélevées
à tout moment. En ajout à cette liste de produits végétaux, il y a le miel, les escargots, les
vers blancs {foss) et les Chenilles qui sont également récoltés.

Dans l’alimentation des populations de la zone, ces produits sont consommés comme
des plats de résistance, des friandises, des stimulants, des huiles, des boissons, des remèdes,
des condiments, etc.

La richesse lipidique de la graine du moabi est très appréciée dans la contrée tandis que
le rotin et le raphia sont indispensables pour la vannerie, les lits en bambou, ies séchoirs de
cacao et les jouets des enfants.

2.2.10 L’artisanat

Cette activité a très faible ampleur dans la zone. Mais, des spécialistes existent qui
font dans la fabrication des paniers et autres corbeilles, des nattes, des nasses, des lits en
bambou, des jouets pour enfant, etc. Selon les répondants, ces produits sont souvent vendus,
autoconsommés ou alors offerts gratuitement aux proches.

2.2,11 Structure du revenu des ménages

Une analyse de la structure du revenu dans la zone nous a conduits aux résultats ci-après :
SIFCAM Novembre 2019 24

Plan d'aménagement UFA 09 011 SIBM

Tableau n° {2 : Prix des produits vivriers

Produits Prix Prix Prix moyen
minimum(FCFA)} maximum(FCFA) (FCFA)
Manioc (sac) 3 000 4000 3 500
Banane plantain (rég} 1 000 2 000 1 500
ÂArachide (sac) 15 000 20 000 17 500
Maïs (sac) 5 000 10 000 7 500
Macabo (sac} 4 000 5 000 4 500
Concombre (sac) 20 000 25 000 22 500
Cacao 60 000 80 000 70 000

Tableau n° 13 : Sources de revenu des ménages

Le plus gros des revenus des ménages de la zone provient de la vente des produits agricoles
(70%) en général et des cultures vivrières (45%) en particulier ; Le reste émanant des autres
activités ainsi qu’il suit :

Activités Contribution(%)
Cultures vivrières 45

Culture de rente 25

Chasse 12

Pension retraite 7

Travail salarié 4

Petit commerce 3

Elevage 2

Pêche 4

Cueillette 1

Figure n° 6 : Composition du revenu des ménages

Composition du revenu(%)]
M Cultures vivrières
5 Cuiture de rente
5 Chasse
B Pension retraite
m Travail salarié
n Petit commerce
* Elevage
Pèche
Cueillette

Un rapprochement comparatif des différentes couches sociales rencontrées nous a conduits
aux distributions suivantes :

SIFCAM Novembre 2010 25

ns

CDS CON ON y

Plan d’aménagement UFA 09 011 SIBM

e La vente des produits agricoles est la principale source de revenu pour la quasi-
totalité des ménages enquêtés (77 sur 80). Presque la moitié des ménages (40 sur
80) tire entre 60 et 100% de leur revenu de cette activité.

+ La chasse procure de l’argent à près de 50% des ménages visités (37 sur 80) ; 26
ménages sur les 37 concernés tirent entre 10 et 40 % de leur revenu de la vente
des produits de chasse ; Pour 2 des chefs de ménage de cette catégorie, 50 à 80%
de leur revenu proviendraient de cette activité.

+ Huit(08) des 80 ménages interrogés pratiquent la pêche pour gagner de l’argent ;
Sept d’entre eux y puisent 10 à 30% de leur revenu alors qu’un seul y voit
consacré 60 à 70% de son revenu.

e La collecte des produits forestiers non ligneux procure des revenus à 6 ménages
de l’échantillon ; pour 4 d’entre eux, la part des PFNL dans leur revenu varie
entre 10 et 20 %.

+ 13 des 80 ménages visités bénéficient de la pension retraite.

e Le travail salarié ne chante pas grand monde dans la zone ; seulement 7 ménages
rencontrés dont 2 agents de l'Etat (80% de leur revenu) et 5 allogènes métayers
qui vivent de leur salaire pour près de 60% de leur revenu.

2.2.12 Les sociétés de développement et GICs

En dehors des services publics du MINADER, du MINFOF et du MINEPIA dont l'éveil n’est
pas permanent ici, On note la présence des organismes ci-après :

+ __Le PNDP (Programme National de Développement Participatif} particulièrement présent
dans la communauté Akom-Oding-Bikoula et sa composante PDPP (Programme de
Développement des Peuples Pygmées), respectivement pour l'appui au développement
participatif des communautés et l’amélioration des conditions de vie des pygmées.

+ Le RAHFAM (Réseau Associatif des hommes et des femmes de l’Arrondissement de
Meyÿomessi), pour Pappui au développement de l’Arrondissement de Meyomessi.

e Le Programme ACEFA (Appui à la compétitivité des exploitations familiales agro
pastorales) déjà actif pour le financement des micro projets agro pastoraux.

« Le Projet DOKITA Bakas pour l'encadrement éducatif des Bakas, notamment à Bikoula,
Nyabibete et Melen, où des écoles réservées aux enfants Bakas ont été construites.

e Le CED (Centre pour l’Environnement et le Développement) pour un développement
socio économique qui aille de paire avec la protection de la biodiversité dans cette zone.

D'une manière générale, les comités de gestion de la RFA utilisent cette ressource
financière pour la réalisation des œuvres sociales au profit de la communauté.

A Meyomessi, un vaste projet d’électrification rurale est en cours d'exécution par le
PNDP avec la RFA comme apport personnel des communautés villageoises. À Akom Ndong
et à Oding, une partie de la RFA a servi dans le suivi des dossiers relatifs à l'acquisition de
leur Forêt Communautaire. À Envieng 2, la RFA a servi pour l’aménagement d’un marché
spécialisé dans la vente des morceaux de viande au plat « ovianga ».

Localement, les populations se sont regroupées par village et/ou par groupe de villages
en associations, GICs, comités de développement, comités de gestion de la RFA, etc. en vue
de participer elles-mêmes à leur épanouissement socio économique et à la planification de
leur avenir.

2.3 Activités Industrielles

Pour le moment, la zone à l'étude n’abrite aucune des activités relatives à l’extraction
minière, à l’agro industrie ou encore moins à la pêche industrielle. Cependant, l’extraction de
l'or en cours à Minkébé (forêt frontalière au Gabon) attire beaucoup de jeunes de la localité ;
des perspectives réelles sont envisagées pour l'installation d’une agro industrie de
transformation du Manioc dans la zone. Il n’est pas inutile de préciser que traditionnellement,

SIFCAM Novembre 2010 26
Plan d'aménagement UFA 09 011 SIBM

le manioc est déjà transformé ici en farine de manioc (couscous) et en bâton de manioc pour
lalimentation de la maisonnée et rarement pour la vente.

2.3.1 Exploitations et Industries forestières

Dans fa périphérie de l’UFA 09 011, concession forestière exploitée dans la zone à l’étude par
la Société Industrielle des bois MISOKO et frères (SIBM), il y a l’'UFA 09 013 abandonnée il
y à quelques temps par la Compagnie Forestière de Kribi et la Société Forestière METO’O et
Fils (SFMF), concessionnaire de l’UFA 09012. Sur le plan local, il existe deux Forêts
communautaires dans la zone : Celle d’Akom Ndong et celle d’Oding qui sont en attente du
certificat annuel d’exploitation.

2.3.2 Potentiel touristique

2.3.2.1 Tourisme culturel

Rencontres et échanges avec les populations locales;

Découverte des danses traditionnelles locales;

Découverte/Collection des Produits artisanaux locaux
Découverte/dégustation des plats traditionnels locaux;

Audition des Contes et légendes de la zone au clair de lune ou autour du feu;
Découverte des cultes et rites locaux,

Découverte des jeux de société locaux, le Sorgo notamment,

2.3.2.2 Tourisme de vision et d’aventure

e Randonnées pédestres dans la forêt avec observation des animaux, des arbres,
des paysages, des rochers, des grottes et observation/dégustation de certains
PENL

+ Balade en pirogue sur le Mboua avec observation des oiseaux, des papillons et
des paysages fantastiques.

e Pêche sportive sur le Mboua avec observation des paysages luxuriants, des
oiseaux, des papillons,.…

Chasse sportive aux perroquets et aux canards sauvages
Pique nique dans les sous-bois.

2.3.3 Produit touristique

Le seul produit touristique opérationnel dans la zone en ce moment est la chasse
sportive dans le safari dont l’un des accès s'ouvre à Nkolafendek

2.4 Infrastructures et Services

2.4.1 Voies de communication

L’infrastructure routière est faite d’une route carrossable très souvent en mauvais état
pendant la saison des pluies, Pourtant, la circulation y est de plus en plus intense avec la
résurgence des activités économiques du côté de Djoum, Mintom, Mballam et l'exploitation
de l'or en cours à Minkébé. Toutes les communautés villageoises sont installées le long de
cet unique tronçon qui relie Sangmelima à Djoum en passant par Meyomessi. Le transport
des hommes et des biens y est assuré par les cars de transport, les camions et autres
véhicules personnels .On observe également quelques pistes forestières abandonnées de part

SIFCAM Novembre 2010 27

0 D

|

EL

Plan d'aménagement UFA 09 DIE SIBM

et d’autre qui facilite l’accès aux exploitations agro-pastorales. Les sentiers menant aux
points d’eau et aux champs demeurent dans leur nature exiguë et touffue.

2.4.2 Télécommunications

Aucun des villages enquêtés n’est pourvu de moyen de télécommunication public.
Globalement, le réseau Camtel existe par endroit ; À Nkolafendek, on réussit parfois à avoir
MIN et Orange. En tout cas, la zone n’est pas formellement couverte par uu réseau
téléphonique. Les signaux radio télévisés sont approximatifs. Il faut s’équiper d’antennes
extérieurs et autres décodeurs numériques pour se connecter au reste du monde. Ici, la
connexion sur le net relève encore d’un rêve. Une antenne MTN est en cours de
construction à Bikoula.

2.4,3 Electrification

Les populations d'ici n’ont pas accès à l’électrification public. Ce sont les groupes
électrogènes, pour ceux des ménages qui peuvent s’en procurer, qui alimentent les villages
en électricité. Dans certains villages, ces groupes électrogènes ont été acquis dans le cadre
du Comité de gestion de la RFA au profit des communautés.

2.4.4 Points d’eau

La plupart des villages dispose d’au moins un point d’eau aménagé par l'Etat ou le
comité local chargé de gérer la RFA. A l'évidence, ces installations restent insuffisantes ;
Aussi les populations se Ravitaillent-elles parallèlement dans les sources et autres points
d’eau non aménagés pour leurs multiples besoins domestiques.

2.4.5 Ecoles

Des écoles primaires publiques construites en matériaux définitifs et/ou provisoires
existent dans la zone. Seulement, l'infrastructure scolaire et le personnel enseignant restent
à normaliser sur les plans qualitatif et quantitatif. Il n’existe pas d’école primaire à Nkong ;
Des écoles préscolaires au profit des Bakas construite par le Projet Dokita sont
opérationnelles à Nyabibete, Meien et Bikoula. A Akom-Ndong, la communauté villageoise
s’est attelée à étendre son école primaire en matériaux provisoire ; L’on ne compte aucune
école de niveau secondaire dans la contrée.

2.4.6 Santé

Toute la zone à l'étude ne compte qu’un seul centre de santé en mal de personnel et
d'équipements sanitaires à Nkolafenfek. Cependant, des structures hospitalières existent
dans les deux chef-lieux d’Arrondissement que sont Djoum et Meyomessi.

2.4.7 Echanges et Petits commerces

S'il est une idée qui fait l'unanimité de la part des populations d’ici elles-mêmes,
c’est l'indolence et la paresse qui les caractérisent pour ce qui est des activités économiques
en général et commerciales en particulier. En fait le commerce, au sens dynamique du
terme, est quasi absent dans la zone. C’est au cours de brefs détours en ville que certains
résidents s’approvisionnent en produits de consommation courante (Allumettes, pétrole,
savon, whisky en sachets de 5cl etc). Ceux-ci sont généralement vendus jusqu’à
épuisement du stock en attendant la prochaine opportunité d’approvisionnement.
Néanmoins, depuis quelques années, des fournisseurs ayant opté pour la vente-route allège
considérablement la tâche à la poignée de boutiquiers recensés ici.

Tous les villages étant situés sur une route relativement passante, les produits agricoles
sont régulièrement exposés sur des étals. De temps en temps aussi, les villageois proposent
SIFCAM Novembre 2010 28
Plan d'aménagement UFA 09 O1 SIBM

aux voyageurs les produits de chasse faits de petits gibiers dans le cadre de leur droit
d’usage, au mépris du décret ministériel portant organisation de la vente des produits
fauniques.

IL faut aussi signaler l'existence d’un marché à Envieng 2 spécialisée dans la vente des
plats de gibier où se ravitaillent voyageurs et villageois.

2.5 Perceptions locales, Contraintes, problématique

D'une manière générale, les communautés riveraines à l’'UFA 09011 ont leurs
perceptions à elles de l'aménagement forestier, de l’exploitation forestière, de leur quotidien
et de leur avenir, compte tenu des difficultés auxquelles elles sont confrontées. Voilà qui
donne lieu à une problématique à laquelle il faille justement répondre dans le cadre de la mise
en œuvre du plan d’aménagement de cette concession forestière.

2.5.1 Perceptions locales

80 % des répondants pensent que l’aménagement forestier n’est pas nécessaire. Pour
eux, la forêt est un don de dieu inépuisable. Ils arguent avec insistance que leur force
humaine, leurs archaïques techniques et les rudimentaires outils qu'ils utilisent ne peuvent
venir à bout des ressources forestières.

La quasi-totalité des personnes interrogées imputent la dégradation du couvert végétal
aux seuls exploitants forestiers ; Pour elles, l’impact de l’exploitation de deux Forêts
communautaires dans la zone est négligeable ; de même que les conséquences de l’agriculture
sur brûlis.

40% de villageois justifient la pratique de la chasse par la pauvreté et le chômage des
jeunes ; Même si certains ajoutent que l’exploitation forestière favorise le braconnage dans la
zone.

70% de répondants trouvent que le concessionnaire actuel de l'UFA 09 011 n’est pas
suffisamment attentif aux problèmes socio économiques des populations locales.

Pour la plupart des doyens de la zone, on assiste à une sorte d’abandon de son rôle
régalien par l’Etat, notamment pour ce qui est des infrastructures sociales du premier ordre.

Pour les retraités et les jeunes diplômés sans emploi, leur intégration est difficile à cause
de la jalousie et le manque de solidarité qui sévissent dans les villages. Ces derniers déplorent
les effets du braconnage et de l’exploitation forestière illégale. Leurs projets sont orientés vers
la création de grandes exploitations agricoles.

Les femmes de la zone sont préoccupées par le mauvais état de la route qui ne leur
permet pas d’évacuer facilement leurs produits ; elles se plaignent également du fait qu’elles
ne disposent pas du petit équipement pour la transformation des produits qui constituent leurs
principales sources de revenu. Aussi, elles sont gênées par la perspective de voir leurs enfants
devenir des paysans comme leurs parents.

Chez les jeunes, c’est surtout l’inconfort caractérisé des conditions de vie au village qui
les incite à aller voir ailleurs et quand ils ÿ restent, à se verser dans le braconnage qui, selon
eux procure rapidement des revenus.

SIFCAM Novembre 2010 29

Plan d'aménagement UFA 09 011 SIBM

Pour les Bakas rencontrés, l’exploitation forestière détruit le milieu de vie que Dieu leur
a offert ; Aujourd’hui, Ils sont obligés d’aller à des dizaines de kilomètres pour se procurer le
miel dont ils sont particulièrement friands ; les champignons, les mangues sauvages, les
chenilles et autres noisettes sont devenus rares. Pour les pygmées, il ne revient pas aux
hommes de planter les arbres ; Cela relève de Dieu. Leur émulation avec les « grands noirs »,
les boulous, est constamment freinée par des conflits fonciers et les complexes de toutes
sortes. Les pygmées sont encore considérés comme des sous-hommes, bons à chasser et à
soigner certaines maladies au profit des « grands noirs ».

2.5.2 Principales contraintes

L'ensemble de la communauté fait face aux difficultés suivantes :
e Mauvais état de la route
Eloignement des centres de santé
Manque d’alternatives à la chasse et à l’exploitation illégal du bois.
Faiblesse de la dynamique de production
Difficulté d’écoulement des produits agricoles
Difficultés d’accès aux services de télécommunication
Conceptions animistes de la nature

2.5.3 Résumé de la problématique

Il est établi que dans leur grande majorité, les populations riveraines ne considèrent pas
l'aménagement forestier comme un objectif prioritaire ; Elles sont plutôt préoccupées par leur
quotidien socio économique.

Cette position qui du reste, justifie les attitudes et perceptions des uns et des autres,
n'est rien d’autre que la réaction de personnes qui se révoltent au motif qu’elles sont toujours
restées loin du regard des autres ; C’est le comportement de ceux qui sont allergiques au
changement car, pour elles, ce dernier pourrait signifier la famine, la maladie ou même la
mort.

Avec l’appui des leaders minoritaires qui commencent à comprendre et à intégrer les
vertus de la gestion durable des forêts dans leur vie et la mise en place des incitants
socioéconomiques, on pourrait à court ou à moyen terme, susciter chez les communautés
villageoises l’appropriation des objectifs escomptés.

2.6 Propositions

Dans une approche participative, les populations locales, principales bénéficiaires des
actions de développement à entreprendre dans la zone, doivent être fortement impliquées
dans toutes les phases du processus. Aussi, les besoins identifiés devraient être traduits sur le
terrain par la mise en œuvre des projets réalisables à terme.

2.6.1 Sur l’approche générale des populations

Il est de bonne augure qu’un dialogue franc soit amorcé avec les populations. Ces
dernières doivent être informées des objectifs des projets à réaliser et des avantages qu’elles
peuvent en attendre, Pour ce faire, les leaders de la minorité qui cernent mieux l’ampleur des

SIFCAM Novembre 2010 30
Plan d'aménagement UFA 09 011 SIBM

enjeux doivent être utilisés comme des personnes ressources dans la stratégie de
communication à mettre en place.

2.6.2 Sur le développement des activités de production

+ Renforcement des capacités techniques des producteurs (Choix des cultures en
fonction des sols, meilleures associations culturales, introduction des variétés à haute
productivité, etc.}

«Appui au processus de commercialisation des produits agricoles (recherche des
débouchés, mise en place des marchés périodiques plus structurés, etc.)

+ Mise en place des activités de substitution à la chasse (Financement des micro projets

agro pastoraux générateurs de revenu}

Appui à la valorisation des produits forestiers non ligneux

Appui à l’exploitation des forêts communautaires de la zone

Appui à la promotion des produits attisanaux locaux

Appui à la valorisation des plantes médicinales locales

Appui à la valorisation du potentiel touristique et à la promotion des produits

touristiques

..  e

2.6.3 Sur la dynamique communautaire

Il est impératif de renforcer le mouvement communautaire dans la zone en s'appuyant
sur l’existant ; en l’occurrence le RAHFAM qui reste focalisé à Meyomessi Il s’agit d’un
travail qui exige des ressources humaines averties en matière de développement
communautaire (Animation, communication, sensibilisation et encadrement des paysans).

2.6.4 Propositions spécifiquement orientées vers les jeunes

+ Organisation des séances de formation à l'identification et au montage des micro
projets agro pastoraux générateurs de revenu au profit des jeunes de la zone.

æ Utiliser la main d'œuvre locale dans l’exploitation forestière et autres opérations
futures de délimitation.

+ Organisation des séminaires de formation sur l’éducation environnementale avec la
collaboration d’une ONG spécialisée.

2.6.5 Propositions spécifiquement orientées vers les femmes

Parce qu’elles sont davantage concernées pour ce qui est des activités agricoles, les femmes
devraient faire l’objet d’une attention particulière dans :
e+ L'amélioration de l’outillage
+ Renforcement de la dynamique des groupes de femmes en s’appuyant sur l'existant
+ L’acquisition des équipements de transformation de leurs produits en vue d'accroître
leur revenu sans agrandir les superficies cultivées.

2.6.6 Propositions spécifiquement orientées vers les pygmées

+ Une prise en charge substantielle, notamment dans les domaines primordiaux que sont
l'éducation, la santé, la citoyenneté et la propriété foncière

+ Susciter l'intérêt des baka à l’activité agricole par la mise en place et la valorisation
participatives des parcelles expérimentales.

SIFCAM Novembre 2010 31

Plan d'aménagement UFA 09 O11 SIBM

* Renforcer l’action du projet DOKIT A qui s'occupe déjà de l'encadrement éducatif des
bakas dans la zone.

Une vue d’Akom

Famille Baka à Melen vedouk Ecole Baka à Nyabibete

SIFCAM Novembre 2010 32

Plan d'aménagement UFA 09 011 SIBM

3 : Etat de la forêt

LE SIFCAM Novembre 2010 33

Plan d'aménagement UFA 09 011 SIBM

3.1 Historique de la forêt

3.1.1. Origine de la forêt

Le plan d’affectation des terres du Cameroun méridional consacré par le Décret
n°95/678/PM du 18 décembre 1995 du Premier Ministre, a défini deux domaines
forestiers : Un domaine forestier non permanent où à vocations multiples et un
domaine permanent constitué des aires protégées et des réserves forestières concédées
et non concédées (Unité Forestière d'Aménagement) et les forêts communales dont
l’exploitation doit obéir aux prescriptions d’un plan d'aménagement approuvé par
l'administration forestière.

L’UFA 09 011 est donc une forêt naturelle qui fait partie du domaine forestier
permanent.

Elle n’est pas encore définitivement classée dans le domaine privé de l'Etat. elle
était en convention provisoire d'exploitation passée entre la société SIBM et le
Gouvernement du Cameroun.

3.1.2. Perturbations naturelles ou humaines

L’UFA 09 011 est une forêt primaire qui a été quelque peu perturbée par
exploitation du bois d’œuvre et l’agriculture. Et cette faible perturbation naturelle
est traduite par la présence des strates DHS/b cp, DHS/d cp qui représentent 307,2
hectares soit les 0,87 % de la superficie totale de l’'UFA.

3.2 Travaux forestiers antérieurs

La zone de l'UFA 09 011 a fait l’objet de l’inventaire national, phase 4 du
programme d’inventaire de reconnaissance.

L'UFA 09 O11 a connu l’exploitation sur quatre assiettes annuelles de coupe
pendant la période de convention provisoire par SIBM.

Les différents volumes prélevés et les surfaces parcourues sont consignés au
tableau 14 ci-après :

SIFCAM Novembre 2010 34

Plan d'aménagement UFA 09 011 SIBM

Tableau 14 : Les assiettes annuelles de coupe exploitées pendant la convention
provisoire d’expleitation et les velumes prélevés

Année : Volume

N° AAC d'exploitation Superficie exploité
1 2006 2500 20185,441

2 2007 2500 14126,452

3 2008 2500 13560,087

4 2009 2500 10886,831
Totai 10000 58758,811

Source : SIBM

Cette exploitation portait sur les essences suivantes : Abalé, Abai, , Acajou,
Alep, Amouk, , Ayous, Dibétou, Bilinga, Dabéma, Diana Z, Doussié rouge, Aïélé,
Eyong, Fraké, latandza, Kossipo, Kondroti, Lati, Moabi, Mukulungu, Niové, Okan,
Osanga, Padouk, Bété, Aningré R, Bodia, Ekouné, Emien, Oboto, Homba, Iroko,
Limbali, Movingui, Bossé Foncé, Koto, Niové, Sapelli, Sipo, Tali, Tola, Tiama,
Wengué. Soit plus de quarante espèces.

3.2.1 Inventaires forestiers

3.2.1. Ynventaire National

La phase d’inventaire national de reconnaissance des ressources forestières qui
a touché la zone dans laquelle est située l'UFA 09 011 est la phase IL C’était un
inventaire à 0,1 %.

3.2.1.2 inventaire d'aménagement

Les travaux d’inventaire d’aménagement ont été conduits par la société SIFCAM
. Ces travaux ont été réalisés en septembre 2008 à un taux prévisionnel de 1,32 %
bien que la superficie totale de l’UFA 35 280 ha soit inférieure à 50.00 ha. La
superficie à sonder est de 465,38 ha couvrant de ce fait 931 placettes de 0,5ha.
L’équidistance entre les layons de comptage est de 1500 m.

La superficie réellement parcourue est de 465,5 ha comportant 931 parcelles de
0,5 ha (250 m x 20 m) chacune disposées de façons contigües le long de 29 layons de
comptages équidistants de 1500 m et perpendiculaires à la direction générale des cours
d’eau. La figure 8 ci-après montre le plan de sondage qui présente la disposition de
ces layons.

SIRCAM Novembre 2016 35

Plan d'aménagement UFA 09 011 SYBM

= Tableau 15 : Intensité de l’échantillonnage
: Nombre de Intensité
U.C. Superficie plscettes (4)
1 35 280 931 1,32
| TOTAL __35 280 931 1,32
al La compilation des données a été faite avec le logiciel officiel TIAMA

SIFCAM Novembre 2010 36

es

Plan d'aménagement UFA 09 011

Figure 8: Plan de sondage

SIFCAM Novembre 201

SIBM

36

=

Plan d'aménagement UFA 09 011 SIBM

3.3 Synthèse des données d’inventaire d’aménagement
Les travaux d’inventaire d'aménagement que la SIFCAM a conduit dans

PUFA 09 011 ont produit les résultats qui sont présentés dans les sections ci-après.

3.3.1 Contenance

L'interprétation des photographies aériennes à l’échelle 1/50 000è existantes
ont permis, avec la confirmation des images satellitaires, de confectionner la carte
forestière au 1/ 50.000è qui montre les différentes strates dont les symboles
cartographiques d'identification figurent dans les Normes de cartographie aux
échelles 1/200.000è et 1/ 50.000è. Avec l’utilisation des outils SIG, les superficies de
ces strates ont pu être déterminées. Le tableau 16 ci- dessous présente ces strates ainsi
que leurs superficies.

Tableau _16 : Table de contenance

Strates Affectation Superficie (HA) % Superficie
Primaire

DHS/b FOR 7343,73 20,82
DHS/d FOR 6903,85 19,57
DHS/chp/b FOR 7924,95 22,46
DHS/chp/d FOR 3844,83 10,90
DHS/cp/b FOR 174,91 : 0,50
DHS/cp/d FOR 132,29 0,37
DHS GP b FOR 95,81 0,27
Sous total 26420,37 74,89
Secondaire

SQ/cp/d FOR 220,71 0,63
Sous total 220,71 0,63
Sol hydromorphe

Mit FOR 8638,92 24,49
Sous total 8638,92 24,49
Grand total 35 280 100

Il ressort de ce tableau que l’'UFA 09 OI11 renferme neuf (09) strates toutes
productives.

La figure 9 ci-dessous montre ces différentes strates

SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM

Figure 9 : Carte forestière

RRRERRENBEGE |
GLBM) |
Br Sangiime |
| UF.A. N°09 011
Supe-ficiæ: 35 280 ha
INVENTAIRE D'AMENAGEMENT

CARTE FORESTIERE

39

SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM

3.3.2 Effectifs

Sur l’ensemble du massif, on a dénombré au cours de ‘inventaire
d'aménagement 515 espèces. La répartition du nombre d’espèces par groupe d’essences
est la suivante :

e  Groupel (Essences principales de valeur) : 22 espèces.
e Groupe? (Autres essences principales) : 41 espèces.
e  Groupe5 (Autres essences) : 452 espèces.

En terme d’effectif, Les résultats d'inventaire selon le tableau 17 révèlent un
nombre total de tiges des essences principales dans les strates productives évalué à
551 270 tiges dont 255 282 tiges sont jugées mûres c’est-à-dire ayant dépassé où
atteint le DME (diamètre minimum d’exploitabilité) fixé par l’administration des forêts.

La densité des espèces principales est de 15,63 tiges par hectare. Parmi les tiges
exploitables (après avoir exclu celles qui seront interdites d’exploitation), les espèces les
plus représentées sont par ordre d'importance d’après la figure 13 ci-dessous: Alep
(12,69 %), Emien (7,72 %), Tali (7,66 %), Fraké (6,17 %), Okan (5,53%), Padouk
Rouge (5,45 %),

Tableau 17 : Table de peuplement (essences principales, toutes UC, strates
FOR)
TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)

Table de peuplement (essences principales, toutes UC, strates FOR)
Forêt: DJOUM-MITOM, Concessionnaire: SEBM, No de rapport: 04372065

Abam à poils rouges 1402 0,15 5 262 1625
Abam évélé 1408 0,00 156 (]
Abama fruit jaune 1409 0,01 241 168
Abama vrai 1419 0,00 LE] €
Acajou à grandes folioles 1101 0,01 463 154
Acajou blanc 1102 0,03 1072 443
Acajou de bassam 1103 0,01 369 148
Aiék / Abel 1301 6,29 10 390 7 082
Âlep 1304 1,62 57052 32417
Andoung brun 1305 0,02 663 297
Aningré A 1201 0,12 4264 1387
Aningré R 1202 0,09 3269 1 046
Ayous / Obeche 1105 0,44 15 357 6063
Azobé 1106 0,02 595 229
Bahia 1204 0,24 8450 2 448
Rété 1107 0,00 143 0
Biltaga 1308 0,41 14 333 4 420
Bongo H (Glon) 1205 0,15 5324 1924
Bossé clair 1108 0,15 5259 1669
Bossé foncé 1109 0,17 6134 922

SIFCAM Novembre 2010 40

Pian d'aménagement UFA 09 011

Bubinga E
Dabéma
Dibétou
Doussié blanc
Doussié rouge
Doussié Sanaga
Ekaba

Ekop naga nord-ouest
Ekop ngombé mamelle
Emien

Eyong

Faro

Faro mezilli
Fraké / Limba
Fromager / Ceiba
Gombé

Iomba

Iroko

Kossipo

Kotibé

Koto

Longhi

Lotofa / Nkanang
Mambodé
Moabi
Movingui
Mukulungu
Naga

Naga parallèle
Niové

Okan

Omang bikodok
Onzabiti K
Onzabili M
Padouk blane
Padouk rouge
Sapelli

Sipo

Tali

Tali Yaoundé
Tiama

Tiama Congo
Zingana

SIBM

SIFCAM Novembre 2010

45

Plan d'aménagement UFA 09 011 SIBM

Pourcentage des principales essences

ü Alep
5 Emien
Q Tel
D Fraké
ü Padouk rouge
553 5,45 {5 Okan

m Reste

5478

Figure 10: Pourcentage des principales essences exploitables

ERSNEEER
à
5 D
8

3.3.3 Volumes

D
k

Les volumes obtenus de cet inventaire sont présentés au tableau 18 ci-dessous.

Tableau 18: Table de stock (essences principales, toutes UC, strates FOR)

| M |

TIAMA (Traitement d'Inventaire Appliqué à la Modélisation des Aménagements)
Table de stock (essences principales, toutes UC, strates FOR)

Forêt: DJOUM-MITOM Concessionnaire: SIBM, No de rapport: 01822169

L
\

Essences Code Vol/ha Vol Totai Vol >=DME

= Abam à poïls rouges 1402 0,29 10 208 6 729
Abam évélé 1408 0,01 270 0

Abam fruit jaune 1409 0,04 1424 1298

= Abam vrai 1419 0,00 76 0
Acajou à grandes folioles 1101 0,06 2216 1308

Acajou blanc 1102 0,13 4455 3478

| Acajou de bassam 1103 0,06 2105 1400
1 ns Aïélé / Abel 1301 1,82 64 239 58 760
Alep 1304 5,51 194 403 172 219

n Andoung brun 1305 0,05 1719 1344
% Aningré À 1201 0,28 9 780 6251
Aningré R 1202 0,24 8 310 5327

= Ayous / Obeche 1105 2,59 91238 75855
2” Azobé 1106 0,04 1509 1393
Bahia 1204 0,76 26 944 16 643

= Bété 1107 0,01 183 0)
r«j Bilinga 1308 1,64 57 894 32 298
Bongo H (Olon) 1205 0,51 18 043 13 291

= SIFCAM Novembre 2010 46

Plan d'aménagement UFA 09 011

Bossé clair
Bossé foncé
Bubinga E
Dabéma
Dibétou
Doussié bianc
Doussié rouge
Doussié Sanaga
Ekaba

Ekop naga nord-ouest
Ekop ngombé mamelle
Emien

Eyong

Faro

Faro mezili
Fraké / Limba
Fromager / Ceiba
Gombé

Lomba

{roko

Kossipo

Kotibé

Koto

Longhi

Lotofa / Nkanang
Mambodé
Moabi
Movingui
Mukulungu
Naga

Naga parailèle
Niové

Okan

Omang bikodok
Ouzabili K
Onzabili M
Padouk blanc
Padouk rouge
Sapelli

Sipo

Tali

Tali Yaoundé
Tiama

Tiania Congo
Zingana

19 048
16 705
174
116 022
14 014
1697
38 884
1170
483

39

111

121 954
92 392
391
545
121 519
97 106
320
124 110
59765
71 503
7587

8 556
34 888
11153
33758
50 489
119615
39 339
1139
124

29 497
137 703
197

54 976
960
95269
116 874
70 934
16 637
116 331
76
14349
2707
961

SIBM

12 653
7 007
0

100 367
11 620
0

29 019
1189
356

Û

d

104 779
78 309
303
264

99 168
95 507
283
74551
35 007

65 369
5057
5 697

31213
8834

30214

31541

84972

37 622

791

0

17 554
127 646
0

49 407
839
6417

89 568

34 909

14 249

107 516
(0

7170
2536
738

SIFCAM Novembre 2010

47

Plan d’aménagement UFA 09 011 SIBM

Pourcentage des volumes des essences exploitables

26,42

Figure 11: Pourcentages des volumes des essences exploitables

À la lumière du tableau 18, on constate que le volume total des essences
principales est de 2 271 138 m° dont 1 807 833 m° sont exploitables,

Parmi ces essences, celles les plus représentées en terme de volume selon la
figure 14 ci-dessus: Aïep (23,25 %), Tali (16,20 %) Emien (13,08 %), Fraké (10,99),
Okan (6,92%) et Padouk rouge (3,14 %)

A ce volume obtenu par le logiciel TIAMA on y ajoutera le volume des essences
de promotion soit: un total de 3 262 284 m 3.

Par classe de diamètres et par essence, les tiges et les volumes sont
respectivement donnés dans les tableaux 19et 20 ci-après en y intégrant les essences de
promation.

SIFCAM Novembre 2019 48

Pian d'aménagement UFA 09 011 SIBM

Tableau 19: Distribution des tiges des essences principales et des essences de promotion par classe de diamètres (toutes
strates FOR)

TABLE DE PEPLEUMENT
h 100- 140-

Code | Essence 20-30 [30-40 | 40-50 -60 60-70 |70-80  |eo-en  |90-100 |119  |110-120 | 120-130 | 130-140 | 150  |150+ | rorAL Tige

1402 | Abam à poils rouges _ | 1528,76 | 1425,92 161,998 | 235,9368 | 147,861 | 153,6089 | 73,939 ° o 0 o o| _5261,842895
1408 | Abam évélé 9 ° 0 o o 0 o 0 0 0 o O0! _156,2495745
1409 | Abam fruit jaune o ° o o 0! 167,746 o o o o 0 0) 240,7270332
1419 | Abam vrai 0| 73,941 ° C ° o o 0 0 o o o 0 | 73,04101382

Acajou à grandes

1101 | folioles 73,939 o 0! 73,041014| 83,873 | 78,12479 o|_83.87301 | 69,7359 0 o o 0 0! _452,5867175
1102 Acajou b 240,787| 83,873 | 73,041 146.98 0! 83873 0! 202164| 76,124 73,041 9 o 0 0 1072
1103 ; Acajou de bassam o| 73.041 o o o| 147,878 o| ___o! 73,939| 73,930038 0 ° 0 0) _368,7971677
1301 Aiélé 461,916 | 685,231 | 1250,26|  910,119| 235,936] 764,037| 1614,63| 1581,701 1293.27] 847,893] 666,71] 78,124 0 o 10380
1304 | Alep 42108,5 | 8602.31 | 3924,45| 7536,578 | 5386.65 | 7003485] 4928,99| 4060,111] 1586,1|_ 1570.219| 251619 | 83,873 o 0 57082
1305 Andoung brun 221,817 | 73,989 0} 6o,735| 53608! 73,939) 69,735 o ° o° o o o ° 683
1202 | AningréR 632,973 | 549,908 | 372,731) 667,189] 83,873] 574664) 156.914] 230,853 o o o 0 o o 3269
1201 | Aningré A 608,704 | 905,018 | 1063,32| 299,024 | 522371] 549,971] 83,873] 230,853 o o o 0 0 9 4264
1105 | ayous 2660,66 | 2418,33 760,715] 1084,25| 472,52| 00755! 941,089 | 1291492 | 1607,30| 1065,322| 537,172 | 372,78 o| 167,75 15387
1106 | Azobé 365,457 0 o o 0! 78124| 73,041| 78,124 o o o 0 o o 525
1204 | Behia 1106.21 | 1886,13 | 1194,61| 1866,512| 544,807 | 1022,321| 550,645] 245,87) 83,873 o 0 0 o 9 8450
1107 _ |Baé o| 69,735 | 73,041 0 o o 0 0 o 2 0 ° o o 143
1308 | Biinga 1180,26 | 1064,65 | 2033.82| 2388,491 | 1232,77 | 2012,524| 2380,28 | 1368,556 | 514,861 78,424 0! 78,124 o o 14333
1205 | Bongo 1082,83 | 110,18 | 597.855 | 613.752 | 152085 | 447,551| 508,717 | 440,06 | 285,553 0 o 0 o o 5324
1108 | Bossé claire 746,828 | 853,677 | 669,388! 691,804! 226002] 402,784] 753.880| 674.201 | 240.787 o 0 o o o 8259
1109 | Bossé foncé 984,077|1613,75 | 565,853] 973,2453! 203,08) 782396] 524813! 156,014 | 240,122 0 9 0 0 0 6134
1207 | BubingaE 83,873 | 83,873 o 0 0 0 0 0 0 o o 9 o o| 157,7480194
1310 | Dabéma 3258.05 | 3337,81 | 1794,46|  2835,64| 1743,51 | 2062,345 | 1458.36 | 2789,801 | 1823,16| 1722,409| 613760 | 73,041] 73041} 83,873 24569
4110 | Dibétou 301,486 | 449,573 | 73,041 73,041 o| 323095! 323,995 | 528,136 | 161,997 | 224,206 0 o 0 0 2459
141 Doussié blanc 167,746 | 837,905 | 237,481 | 299,924 o| 83,873 0 0 0 o o o o o 1627
1112 | Doussié rouge 929,359 | 504,531) 1808,8| 1696,416| 225,104) 560,596] 1454.21] 1302,091 | 583,735 o| 73839 0 0 ] 9229
1113 | Doussié sanaga 73,041 9 0 o 0 ol 83,873| 69,73586 o o o 0 o o| 226,6498821
1314 | Ekaba o 0! 73,041 o 0 | 73,93804 0 0 o o o 0 o 0] 1469800523

SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM
1599 Ekop naga nord-ouest 73,939 0 0 el] 0 0 0 0 © © 0 © 0 0] 73,93903846
1601 Ekop ngombé mamelle | 73,041 | 69,7359 2 9 Ô Q] ù L] Ô 0 ü Ê] 0 0! 1427768724
1316 Emten 4852,12 | 5626,45 | 5046,92 6286,68 | 2762,81 | 3846.899| 3660,26 |  2042,52 | 1399.44 | 4532997! 73,041 | 147,86 | 73,939 | 83,873 35254
1209 Eyong 4676,85 | 5072,16 | 1673,75| 3352,9526 | 1173,45 | 3091,091} 1638,68| 2129,237 | 314,726 | 299,026485 O| 83,873 0! 73,939 | 23579,73612
1349 Faro 0 83,873 0 0} 83,873 9 0 9 û 9 9 © © 0! 167,7460194
1665 Faro mezilli 147,864 LI 0} 78,124787 | 73,041 ( Q] 0 0 0 0 0 9 0] 2990264469
1320 Fraké 2466,14 | 3772,73 | 3670,73| 4154696 | 3247,59 | 3866,766 | 3108,94 | 3495,855 | 1005,74 753,475] 73.939 | 220.901 0 el 29837
1321 Fromager 629,434 | 462,586 | 452,652 133,302 | 308,079 | 295,721 | 444,246 | 021.186 | 1159,31 |  1558,723 1226 | 1216,67 | 530,76 | 441,82 8780
1322 Gombé 69,7359 el 0 0] 78,1248 0 9 0 0 0 o Ô © 0] 147,8606458
1324 llomba 11816,2| 10281] 7505,41| 7605,497 | 4976,86 | 4232,545 | 2589.64 | 1471633 | 618,602 445,772 Ô û 0 e] 50743
1416. troko 808,013 | 749,447 } 1074,78| 63805722] 595,43 | 451,7547 | 985,82] 1077,884 | 521,508 | 76006812] 847,893 | 318,247 | 83,873 Pl] 8913
Lun Kossi 5431181927,508 | 52149! 464131! 55177] 285,553 | 675,961! 1709,655 | 600,903 | 524,795] 1313,82 | 466,108 o| 69,735 8548
1118 Kotibé 962,659 | 613,752 | 1139.43) 1218,487 | 240,122 | 225,985 | 73,939 û 9 Ô û 0 El] 0] 4474
1326 Koto 587,902 | 679,302 | 380,258 455,94 | 226,649 | 293,942 | 83,873 | 142,776 Q 161,997 0 Q © 0 3013
1210 Longhi 692,775 1188,5 | 802,422 | 666,92666 | 303,894 ! 1159,332 | 744,790 | 1003,065 | 687,027 | 329,74382} 78,1248 © 0 0 7662
1212 Lotofa 825,265 } 621,297 | 774,906 | 375,37262 | 146,082 667,59! 73.041 | 2266499 | 73,939 0 © 0 0 © 3785
1332 Mambodé 1589,91 | 1837,51 | 452,652 457,736! 521,49 | 682.607 | 680,183: 1499,604 | 463,467 220,919 0| 73,939 Ô 0 8480
1120 Moabi 1032,19 | 2238,93 | 1346.86 679,266 | 147,86 | 606.808 | 764,253) 473,418 ! 617,093 521,724| 31142] 668,47 | 73,939 Ê] 3482
1213 Movingui 4026,31 | 5806,95 | 4579,74| 4886.801 | 1599,59 | 2471.59 | 2565,78 | 2681,969 | 1127,52| 078,512 0} 83,873 9 0 30909
1333 Mukulungu 455,078 | 369,426 | 285,553 229,955 0 83.873] 226,002! 618,602 | 536,508 824,522! 224206 | 450,209 | 364,58 L) 4669
1335 Naga 295,739 | 0 0| 73,539038 © 0 © © 0! 69,735859 0 0 Q 0| 439,4136198
1336 Nage parallèle 69,7359| 83,873 El o 0 0 0 Ô el 0 0 0 © D] 153,6088683
1338 Niové 3748,91 | 3420,07 | 3691,08| 2266,5166 | 1020,76 | 668.6858| 300,589 | 372,0675 o 6 0 2 o © 15498
1341 Okan 1921,75 | 2696,36 | 1185,74] 1611,966 | 1004,14 | 2099,865 | 1358,51) 1992,675 | 2687,39 2744,55| 940,191 | 1158.42 | 78,124 | 69,735 21550
1868 Omang bikodok 0! 73,041 | 69,7359 o Ô 0 Ô 0 9 0 LU ( 0 0! 142,7768724
1342 Onzabili K 4179,94 | 2513,03 | 423,059 | 1209,829 | 217,596 | 765,798| 2349,33| 1751,618 | 747,493 387,102! 67,746 el 9 9 14713
1870 Onzabili M 73,041 | 78,1248 0 0) 73,939 0 0! 73,93004 0 0 0 L] 0 Ê] 299
1344 Padouk blanc 698,54 | 1197.49 | 372,734 226,649 | 161,997 | 393,731 73,939 83,873] 73.041 0! 78,124| 69,735 0 o 3430
1345 Padouk rouge 2264,72 | 4400,32 | 3661,94| 5929,659 | 2809,2 | 2258,307| 3712,37| 3250,145 | 1084,08 671,129 0] 78,124 | 73,041 û 30093
1122 Sapeli 1250,05 | 1319,55 | 166401] 1762,642| 923,61 | 367,881| 1165.03 | 1140,057 | 1203,22 828,905| 378.049 | 153,608 0! 73,041 12230
1123 sipo 166,914 | 73,939 | 69,735 69,735 | 69,735 | 283,146] 295,756 | 240,787 | 83,873 313163] 235,936 0| 73,041 0 1966
1346 Ta 2520,53 | 2067,64 | 3074.74] 5300,506 | 1962,39 | 4110,199] 290635] 2711,228 | 1501,31 618,5| 235038 | 146,98 | 69,964 0 27226
1805 Tai yaoundé 0| 73,041 0 0 L] 0 9 9 û û 0 È] û 0! 73.04101382
1124 Tiama 1049.96 | 908.359 | 893,575 802,046 | 531,424 | 387,083 | 706,895] 215.817] 73,041 78,124 D © 0 o 5738

SIFCAM Novembre 2010

50

Plan d'aménagement UFA 09 011 SIBM

1125 Tiama congo ü o o| _63,87301 0 0 o 0 0 0 0 151,166 0 o 235
1349 Zingana 0! 83,873 | 78,1248 0 © © 0 0] 78,1248 Q 9 0 © 0 | 240,1225842
Fun 83175.7 | 86131,5 | 62268.9 | 74090.13 | 36242.2 | 52857,66 | 47229,2| 47081,24 | 26863,9 | 19290,029| 2326.73) 8174.08 | 14943] 1063,8|  551279,2736
Essence de promotion
Essences de 100- 440-

Code promotion 20-30 30-46 40-50 | 50: 80-70 70-80 80-90 20-100 410 110-120 120-130 | 130-140 | 150 150+ TOTAL Tige
1401 Abalé 33571,5 | 23194,7 | 15173,4] 16259,095 | 4200,63 | 3833,213| 1919,53| 2072,003 | 695,883 | 1254917| 83,873| 78,124 0 0] 102336,9138
1498 Assa mingoung 3590,33 | 4750,72 | 3249,48| 2196,186 | 229955 | 599848 | 220,919 73,041 0 0 0 0 0 0 14910
1309 Bodioa 1175,62 | 524,705 | 1044,76| 1353,522| 761,379 | 764918] 602,058 | 930,023 | 363,678 290,637 | 231,733] 78,124 0 0 8121
1549 Coula 1860,05 | 2219,27 | 754,086 541,592 © 0 9 © © © 0 0 ( 2 5375
1311 Diana Z 2274,97 | 168,69 | 1446,66} 1250,886 | 357,881 9117] 608,566 | 447,551 © 152.063 0 Qo © (el 9151
1313 Ditou 477,604 | 788,144 | 318,911 302,331 0 83,873 0! _240,787| 73,939 83,873 el] o 9 0 2369
1313 Eblara Edéa 584,58 | 584,597 | 69,735 73,041 | 73,041 | 142,776] 73,041 142,776 0 0 0 0 0 0 1744
1646 Evuss 3214,02 | 2823,58 | 1026,19| 2581,673 | 987,148 | 979,209] 920,072 | 1590,338 | 1826,28 758,972 0|217,613 ( Li 18934
1318 Eyek 453,609 | 156.914 0] 301,46951 | 219,123 | 69,73586! 143,675 | 73,04101 | 397,935 | 377,15123| 523,036 | 323,006 | 78,125] 153,81 2971
1323 lantandza 1008,3 | 973,802 | 074125 976,55 | 220,901 712,66 | 617.273 | 629434) 32466 v © © Li 8 6433
1681 Kanda 6443,26 | 6862,45 | 6506.45 | 4145,137| 1301,23| 930,257 | 910,138| 610,411] 83,873 73,041 | 73,939 0 9 0 27940
1683 Kapokier 305,9 | 765,798 | 579,496 601,405 | 220,901 0} 538,268 | 147,878 | 156,914 83,873 Le} e] Ô| 83,873 3484
1325 Kondroti 2551,19 | 2529,05 | 1002,63 201,981 | 283,146 | 367,001 0! 231,733 Le] 0j 69,735 Ô © 0 8038
1329 Eati 146,082 ; 157,812 0 73,041 0] 146,082 L © 146,98 0 9 0 © 0 0 670
1331 Limbali 227,95 | 8935,14 | 6000,28| 5173,564| 277154 | 2657,003 | 1538,67| 1505,171 | 122485 | 30,023] 378713] 73,020 | 73,041 ù 39581
1548 Mukumari 1018,91 | 1062,26 | 438,533] 1189,519/ 916,964! 377,815] 24651 675,961 | 385,359 878,713] 60,735 | 147,86 0 2 9117
1899 Rikio 95049,4 | 53500,9 | 24378,1| 251565,833 |  8385,8 | 4800,382| 2209,85| 2091,986 | 891,477 298,026 | 167,746 0 0 0 216930
1348 Toia 1058,27 | 548,202 0! 142776] 157812] 319,800 | 409,431] 1862,100 | 156,914 254,75| 157812 o o| 78,124 5146
182706 | 112158 | 62962,8| 63219,602 | 21097,5 | 17697,18! 13177,6| 13070,31 | 6681,76 | 5457,0392 | 1756,32 | 919,656 | 151,17 | 316,51) 481250,8831
1032530

SIFCAM Novembre 2010 si

Plan d'aménagement UFA 09 011 SIBM

Tableau 20: Distribution des volumes des essences principales et des essences de promotion par classe de diamètre (toutes strates
FOR)

TABLE DE STOCK

Code | Essence 20-30 36-40 49-50 50-60 60-70 70-80 80-90 90-100 100-119 110-129 120-150 130-140 140-150 150+ me
1402 | Abam à poils rouges 809,366 1488,895 | 1181,21 | 2203,32| 586,087] 1136,963 | 915,48 | 3188286 698.841 0 0 ü [d û 10208,466
1408 _} Abam évélé © o| 270388 o o o o o o o o ° 0 o 270387
1409 | Abam fuit jaune 0 o| 126,397 o o o o| 1297648 ° o © o o 0 1424,044
1419 | Abam vrai ol 76267 o o 0 ° 0 o 6 ° 0 o 0 o 76267
Acajou à grandes
110f folioles 39,145 D 0 | 189,058 | 303.441 376477 el 648,823 659,114 Ÿ 9 o Co] Ô 2216,061
1102 | Acajou blanc 94,870 72,746 | 109,449 | 336,197 0! 361,883 Q! 2051214 671,760 754,816 0 9 ÿ Ô 4455
1103 Acajou de bassam 9 63,351 0 Ô 0} 641,569 © 0 635,769 764,097 0 ô ÿ 0 2105
1301 | Aidlé 22551] 715,496 | 2163.55 | 2555.74 | 853,588 | 3681,842 | 090706 | 122364] 1222347] 961423 | 8932530] 1220970 o o 64239
13% | Alep 6410,560 8982,256 | 6791.21 | 19507,6 | 19488,2 | 33749,29 | 305182] 31477,78| 1499116 A7804,7 3374173 1310,806 0 0 194493
1305 | Andoung brun 117,436 77,204 0! 180,503] 555,737] 356,306 | 431,74 0 o 9 0 û Ô 0 1719
1201 Aningré A 293,043 857,914 1672 | 706,449 | 1722,44| 2419,103 | 474,676 | 1634.49? 9 0 ÿ Q (4 Q] 9780
1202 Aningré R 304,727 521,372 | 586,097 | 1571,47| 276,559] 2527,717 | 888.049 | 1634492 o ô o © (Q o 8319
3105 |ayous 66709! 1389.81] 1215.93] 559635] 20058] s84484| 723m | 1251601! 2020653| 151082] 9002248] 7355617 o} 4352276 91238
1106 | Azobé 1E5,957 à Û 9 0! 362.053 | 439,395 591,393 © © 0 9 © ù 1509
1204 | Bahia 543,543 1947,652} 2249,9 | 5559,78 | 2377,26| 6184,744 | 4433.86 | 2552,495 | 1094395 © Ll 0 û © 26944
nor _|Béé _ ol 65,93s| 117219 0 ° o o o ô 0 0 0 0 o 183
1308 | Büinga 624,859 1111,667| 3519,67 | 6182,34 | 4460.02) 9698,211 | 1473771 10586861 4866261 885,854 Lil 1220,970 0 el] 57894
1205 |BongoH Le: 641,464 1269,315| 1125,93 | 1715,57 | 590,489! 2303,182 | 39413] 3605987] 2849275 0 Ô o © 9 18043
1108 _| Bossé claire 178.826 | 681,941] 103295 | 17138] 812,645] 1974027! 481035 | 5441325 | 2392.08 o 0 ° o o 19048
119 ss foncé 235,654 1289,104 | 874,056 | 2410,7] 1053,84| 3834,484 | 33544 | 1266.4:7[ 2385.706 © 0 Ô 0 9 16708
1207 | Bubinga E 67,436 106,440 0 è ê ê Ô Ù ] 0 0 0 o ( 173,877
1310 | Dabéma 1724,901 3485230 | 310538 | 7339,74|] 6307.70 | 14275,33 | 9029.52 | 21581.31 | 17231,73 195314 8223,245 1141519 1316972 | 1728,144 116022
1H10 | Dibétou 68,124 304,373 125.16 | 210,623 01 1822277 | 2331.17] 4700052] 1739,383 284931 0 ô û 0 14014
11H _ | Doussié blanc 44867] 318882] 295,553 | 607.183 0! 430480 0 0 o 0 0 o 0 o 1697
ur Doussié rouge 248,575 226,237 2251,1 | 3943,37 | 814,999 2877,28 | 9976.61 11464,3 | 6400,586 û 1178,035 0 La 0 33884
1113 _| Doussié sanaga 19,536 o 0 o ° o|37540| 13901 o o o o 0 ° 169,868
1314 | Ekabe 0 0! 126,397 0 o|_356306 ° 6 o o o 0 o o 482,703
1599 _ | Ekop naga nord-ouest 39,145 9 0 © 0 Li] 0 0 Li 0 o © Ü 0 39,145

SIFCAM Novembre 2010 52

Plan d'aménagement UFA 09 011 SIBM
1601__ | Ekop ngombé mamelle 38,669 72,815 ù û 0 0 4 o © ù [el © 0 © 111,488
1316 | Emien 2568,844 | 5873,914| 8731,9 136841 9995,5| 18537,93 | 220436 15800,5 | 13226,9 |  5130,95 978,598 | 2310835 1333,164 | 1728,144 121954
3209 | Eyong 3366,177 | 6979,586 |  3737,2 11019 5320.07] 18461,42 1245: 20049,9 | 3593.577 |  4068,29 0 1553,997 01 1787,56 92392
1319 | Faro 9 87,577 o 0] 303,441 9 Ê il o 0 9 0 0 9 391
1665 | Faro mezilli 78,281 El] 0] 202,217 [264,253 el] 0 ù û û ù Q El ü 545
132 | Fraké 1305,639 | 3939,357 | 6352.15 10754 | 11749,3| 18633.67 } 192492 | 27043,2| 9505,852 | 8543,63 990,629 | 3452,354 0 o 121519
1321 | Fromager 333,240 483,018] 783,31; 345,038 | 1114,59| 1425,059 | 2750.58 | 7126.102| 10957,36 |  17674,3 | 16425,805 | 19014,735 | 9569.916 | 9103,402 97106
132 | Gombé 36,920 Û 0 0 | 282,645 0 0 0 ù 9 Ê] © © ù 319,565
134 _ lomba 6149,934 | 10735,061 12988 19686 | 15834,9, 20396,33 1604 | 11384,24 | 5846,778 5054,6 Ô © 0 o 124110
1116 | Troko 228,378 652,005 | 1776,72 | 1679,37| 2266.61! 2338,799 | 6647,761 9167.84 5456,644! 9589.61 | 12689692 | 5572,9196 | 1698,6132 © 59768
1117 | Kossipo 467,446 | 1313,452} 124,53 | 1430,39 | #231,33| 567,168 | 4710,76 | 14762,66| 1039049 | 657148 | 19369,889 | 7993,5057 0! 1570,268 71503
1118 | Kotibé 295,872 512,887| 1721,87| 2843,8| 793,314) 999,058 | 420,559 0 ô Ô û 0 0 o 7587
132% _ 1 Koto 311,251 709,305 | 658,033 | 1180,15 819,989 | 1416,488 | 519,305 | 1104.492 | 1836.89 0 0 0 Q 8556
1210 | Longhi 233,262 L_ 306 1090,17 | 1458,83 | 988,174| 5294,378 | 4577,77 | 8027,591| 6972484 |  4152,94 |  1199,253 Û û o 34888 |
1212 | Lotofa 375,117 605,963 | 1337,96 | 1022,63 | 581.752] 3680,371 | 535,162 | 2138,227 875,698 Q Q Q 0 o 11153
132 | Mambodé 841,741 1918671) 783,31] 1184,8 | 1886,68 | 3289437 | 4211,4! 11600,62 | 4380,502 } 2504,99 © 1155,553 9 0 33758
112 | Moabi 38,712 1635,948 | 2166.07 | 1813,77} 579,096] 3245,262 | 5320,95 | 4147,971} 6631,027 | 6737.44 |  4754,274 | 11901,033 1517,579 0 50489
1213 | Movingui 2810289 | 7569,900| 9519.57 | 14743,6 | 6580.85] 132627] 173698 | 223208 | 1129996] 12797.6 © 1340,325 0 Lo 119615
133! Mukulungu 240,931 383,743 | 494,147 | 595,213 0! 404,178 | 1399.31] 4785.379 | 5070,855 | 9349.23 | 3003,906 | 7036,087 | 6573,529 Ô 39339
1335 | Naga 156,572 9 01 191,383 ( 0 0 0 0! 790,733 (0 Q 0 0 1138,687
1336 | Naga parallèle _36,920 87,577 Ô ] 0 ol] 0 ù ù © 0 9 ü 9 124,497
1338 | Niové 1984,774 | 3571,120 | 6387.38 | 5866.62 | 3725,53] 3222,353 | 1861.12} 2878.235 Ô 0 0 Ô 0 0 29497
1341} Okan 1017427 | 2815,447 | 2051.91! 41724 | 3632.86! 10119,1| 84119) 1541491 25400, 1 34120,4 | 12596613 18104,27 148,635 | 1436,858 137703
1868 | Omang bikodok û 16.267 | 120,677 Ô 0 el Li o 0 Ô 9 0 Li © 396,944
1342 | OnzabiliK 2212,972 | 2624,028 | 732,099 | 3131.51] 787.235] 3690329 14546 | 13550.15 1065 | 4389.34 | 2247,449 0 L 0 54976
18% _ {| Onzabiti M 38,669 81,575 0 0] 267,502 o 01 571,9% ol 0 o 0 Ô 0 959,723
1344 | Padouk blanc 369,826 1250,378 | 645,008 | 586.658 | 586,087| 1897363: 457,799} 648,823 690,353 01046710 1089,864 9 ] 9269
1345 | Padouk rouge Â LES 199 005 | 4504,668 | 6163,89 | 15348,3 | 10163,3/ 10882,62 | 229854 | 25142,43/ 10246,29 | 7609,92 © 1220,970 1316,972 Ô 116874
112 _ | Sapelli 328,500 | 1384,419] 3330,79 5500) _4068,6! 2154,328 | 8706.38 | 10552,73 | 13482,86 11042 | 5898,6194 | 2772,7244 01 1712,411 70934
3 | sipe 83,709709 | 89.868835 | 144,331 | 215,912 | 299,504 | 1604,243 | 2132,08 | 2148,857 | 906,831 | 4030,99 1 3563,584 0 | 7 1467,025 © 16687
1346 Tati 1334,435 | 2158,960 | 5320.81 | 13719,8| 7090,66 | 19806.75 | 179048 | 20973,49 | 14189,75 70245! 3149032 | 2297,073 1261492 Û 116331
196 | Tali yaoundé 0 76,267 0 0 0 © 9 ù © 0 9 9 o © 76
112% | Fiama 336,5%6 641.349 | 1137,89 | 1821.02 | 1603,94| 1638,345 | 4004.15] 1587.091 679334 | 899,544 ü El 0 0 14349
1125 _| Tiama congo 0 D of 171,046 © 0 ] 9 ( Ô Ô| 2535,7383 (0 0 2706,783
SIFCAM Novembre 2010 53

Plan d’aménagement UFA 09 011 SIBM
1349 | Zingana o 87,577 | 135,194 0 0 0 o 0 [738,03 o o o ° 0 961,174
pur #9SONTS | 10K37S | 196787 | 134084 | 2631841 5 | ss0o7SÉ 2566532 | 22241 | 187113 | ro1eu,st | 22463.901 | 2341906 | 2271138512
Essences de premotion

TOTAL

Code _ | Essence 20-30 30-40 40-50 15060 |6o-70 |76-80  |s80-00 |90-100 [100-510 [110-120 | 120-130 | 130-140 [140-150 | 150+ volume
1404 | abaté 17773,657 | 24219,183 | 26257,3 | 420848 | 151973! 18471,98 | 11884,9 | 16029.27| 657.198} 14229,5 } 1123,7245 | 1220,9707 0 0 | _195069,836
1498 | Assa mingoung 1900,816 1 4960,548 | 5623,18 | 5684,58 | 831,947! 2890629 | 1367.84 | 565,029 0 9 0 Q © o 23825
1309 | Bodioa 622405| 547,974 | 1807.94 | 3503.44 | 2754,57| 3686086 | 3727.69] 7194465: 3437,339] 329553 | 3104750 | 1220970 o 0 34903
1549 | Coula 984,760 | 2317.291 | 1304,94 | 1401,85 0 0 o o û o o® 9 o o 6009
13h | Diana Z 1204,432 | 1764,315 | 2503,43 | 3237,78| 1330,95| 4393.42) 3774.17] 3462,164 0! 172425 0 9 ô 0 23395
1312 | Difou 252,856 822,955 | 551,873 | 782,551 0! 404,178 0| 1862.677| 698,841 | 951,033 Cl 0 ü 0 6327
1313 | Ebiara Edéa 309492 | 610,417] 120,677 | 189,058 | 254.253 | 688031] 452,258 | 1104492 o 0 o o 0 o 3739
1646 _| Eveuss 1701,589 | 2048,286 | 17758 | 6682,37| 3571,37|  4718,74 | 5696,69 | 12372,15] 1726121 | 8605.96 o| 3400972 ° o 68735
1318 | Eyek 81,324 | 163,844 0! 780,32] 792,758] 336052] 889,573 | 565.029] 3761,114] 4276.51 | 7007,593| 5063,554| 1408.635 | 3165001 28291
1323 | Tantandz 53117]  1916,906 | 1685.71 | 2527,69 | 799,193 |  3434,26 | 3821,89 | 4869,173 | 3068,553 o o o û 0 21755
1681 | Kanda 3411240 | 7165,548 | 11259,3 | 107292 | 4707.67] 4482,842 | 5635,18 | 472,013] 792,733] 82821] 990,629 o 0 o 54725
1683 | Kapokier 161,952 | 799.622 | 1002.81 | 1S56,67 | 799,193 ol 3332,73 | 1143,953| 1483,087| 951,033 ° o D} 1728,144 12959
1325 | Kondroti 1350.67 | 2745,163 | 1735,05 | 2334.68 | 1024,39/ 1768,552 o | 1792,642 o 0! 934,315 o 0 o 23685
1329 [ati 177,339 | 164,782 0 | 189.058 o| 703958 0 | 1137,006 0 © o o o o 2272
1331 _| Limbali 4556,101 | 9329,783 | 10383.4 | 133912! 10027.1] 12808,24 | 9526,81| 12339,91| 11576.75) 105455 | 5073978] 1155553} 1316972 0 111831
1548 _| Mukumuri 539,428 | 1098,738 | 758,876 | 3078,94 | 3517,46| 1820666 | 15262,8 | 529,005! 3642,263| 420422 | 934315] 2310835 0 o 42288
189 | Rikio 50321,759 | 55863,921 | 42185,9 | 65113] 303387] 23132,69 | 136824] 16183,16[ 425.878 | 3390.65 | 2247,449 o o o 310886
1348 | Tola 560,275 | 572,415 01 360,562] 70941] 1541.14} 2535.02] 10536,99| 1483,087| 8558,09 | 2114,354 o 0 | 1609,706 30452
Total 86141287 117111,7| 108956} 163637] 763278) 85281,47| 81590] 101109,2| 6220805 | 61650,5 | 23531,113 | 14372857 | 2725,608 | 6502,85 |  991145,561
ES 3262284

SIFCAM Novembre 2010 54

ë

Plan d'aménagement UFA 09 011

SIBM

Selon la figure 12 ci-après, la Forêt de l’'UFA 09 Of1 a une structure diamétrique
normale en d’autres termes, il y à plus de jeunes que les vieilles tiges. Ce qui garantit
le renouvellement des peuplements.

400000
350000
300000
250000
200600
150000
100000

50000

û

20-30

il.

ES

s

Dal
“

a
+

o
&

e
mn

e
n

e
æe

e

s
F

a
ne

a
EN

=
co

90-109
100-110
110-120

120-130 à

130-140 4
140150 à

150-

m Sériel

Figure 12 : Distribution des effectifs totaux des essences principales par classe de diamètre

toutes strates FOR confondues

Les histogrammes montrant la distribution des effectifs par essence principale et
de promotion sont présentés en annexes.

|
| SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM

3.4 PRODUCTIVITÉ DE LA FORET

La productivité est l’accroissement annuel en volume du peuplement par
hectare mesurée en m3/ha/an, elle dépend principalement de trois (3) facteurs
importants, notamment :

e Les accroissements moyens annuels des essences.
e La mortalité des tiges.
e Les dégâts d’exploitation.

3.4.1 Accroissement en diamètre des essences

En raison de l’absence des données précises des études sur l’accroissement
moyen annuel en diamètre des essences inventoriées dans l’'UFA 09 011, on se
référera aux accroissements fixés par l’administration des forêts. Ces accroissements
présentés au tableau 21 ci-dessous par espèces inventoriées sont des accroissements
par défaut publiés par les fiches techniques du Ministère chargé des forêts. Ils
proviennent des résultats des différentes recherches conduites au Cameroun dans le
cadre du projet API de Dimako, en Côte d’ivoire et en RCA par le CTFT (devenu
CIRAD Forêt).

Ils sont mesurés en cm par an (em/an) et ne concernent que les essences
principales. Pour les autres essences, l’accroissement est fixé par défaut par
| l'administration à 0,5 cm par an. Il est appliqué à toutes les tiges indépendamment de

leur classe de diamètre.

Tableau 21: Accroissement moyen annuel des essences principales inventoriées
dans l’'UFA 09 011.

Essence Accroisement Essence Accroisement
Annuel (cm /an} Annuel (em /an} |
Acajou à grandes folioles 0,7 Bilinga 0,4
Acajou blanc 0,7 Dabéma 0,5
Acajou de Bassam 0,7 Ekaba 0,5
. Assamela 0,4 Emien 9,9
AYous 0,9 Faro 0,7
Bété 0,5 Fraké 0,7
Bossé clair 0,5 Fromager 0,9
Bossé foncé 0,5 Gombé 0,5
Dibétou 0,7 -__|Ilomba 0,7
Doussié blanc 0.4 Koto 0,5
Doussié rouge 9,4 Mambodé 0,5
il Iroko 0,5 Mukulungu 0,4
Kossipo 0,5 Naga parallèle 05 |
Kotibé 0,4 Niové 0,4
Moabi 0,4 Okan 0,4
Sapeili 0,5 Onzabili K 9,5
Sipo 0,5 Padouk blanc 0,5
Tiama 0,5 Padouk rouge 0,4

SIFCAM Novembre 2010 56

Pian d'aménagement UFA 09 011 SIBM

“ Aningré À 0,5 Tai 0,4
Aningré R 0,5 Zingana 0,4
Bahia 0,5 Abam à poils rouges 0,5
à Bongo H 0,7 Abam fruit jaune 0,5
Bubinga rose 0,4 Omang bikodok 0,5
Eyong | 0,4 Onzabili M 0,7
r Lonhgi 0,5 Andoung rose 0,5
Aüïélé 0,7 Andoung brun 0,5
Alep 0,35 Lati parallèle 0,5
4 Kumbi 0,7 Avodiré 0,7
Etimoé 0,4 Pao rosa 0,4
Tchitola 0,5 Tatandza 0,5

Source : MINEF (2001)

3.4.2 Mortalité

Comme tout être vivant, les arbres peuvent mourir aussi bien de maladie que de
sénilité, ils meurent aussi de la concurrence mutuelle qu’ils se portent et qui explique
leur nombre inversement proportionnel à leurs grosseurs (on rencontre moins de gros
arbres à un moment donné que des petits du début) : c’est la mortalité naturelle.

Il existe également une mortalité provoquée des tiges par des travaux
d'exploitation (abattage et débardage) appelée «dégâts d’exploitation» et
partiellement par les travaux d’éclaircie (arbres endommagés par la chute d’arbres
dévitalisés).
= Le taux de mortalité naturelle fixé par l'administration est de 1% par an. Il est
appliqué à toutes les tiges indépendamment des classes de diamètre.

LL

3.4.3 Dégâts d'exploitation

Dans l’exploitation, les dégâts occasionnés par le transport à travers le
débardage et la construction des routes et des parcs ainsi que l’abattage sont les plus

-] lourds sur l’écosystème, sur l’environnement et sur le plan financier. En effet, ils
occasionnent en fonction de leur intensité une réduction de la canopée et de la
biodiversité.

= Les dégâts d'exploitation selon l’administration des forêts sont fixés à 7%
applicables aux tiges de toute classe de diamètre lors du passage de l’exploitation.

1 3.5 DIAGNOSTIC SUR L'ETAT DE LA FORET

À En s’appuyant sur les résultats d’inventaire et de l’historique de la forêt, PUFA
09 011 est une forêt qui a fait l’objet d’une exploitation forestière de 2006 à 2010.
Et cette exploitation forestière reposait sur le respect des limites des assiettes
4 annuelles accordées et des diamètres limites fixés par l'Administration.
Elle est constituée à 74,89 % de formations primaires (cf Tableau 22). En
termes de production, elle est formée à presque 100 % des strates productives. Elle
présente un potentiel assez important.

SIFCAM Novembre 2010 57

Plan d'aménagement UFA 09 011 SIBM
4 Si on passe par une bonne planification de sa gestion dans le temps et dans

l’espace, on pourrait garantir une exploitation soutenue et durable,
C’est ce que se propose de faire le présent aménagement.

=

SIFCAM Novembre 2010 58

Plan d'aménagement UFA 09 011 SBM

4 Aménagements proposés

SIFCAM Novembre 2010 59

Plan d'aménagement UFA 09 011 SIBM

4.1 OBJECTIFS D'AMENAGEMENT ASSIGNES A LA
FORET

Le présent aménagement vise les objectifs globaux suivants :

- La pérennité de la production de bois d’essences de valeur, assurant ainsi Le
développement et la régularité de l’approvisionnement de l'unité de
transformation du bois de la Société SIBM installée à Sangmelima;

- La pérennité de la production des produits forestiers non ligneux ;

- La protection de la forêt de toutes sortes d’agression notamment les
défrichements, la conservation de Ja biodiversité et la préservation de
Penvironnement ;

- L’implication des populations locales de manière intéressée à la protection de

la forêt.

4.2 AFFECTATION DES TERRES ET DROITS D’USAGE

4.2.1 Affectation des terres

L'affectation des terres est la répartition des terres en fonction de leurs
vocations. Pour cela, on doit identifier et cartographier les terres à l’intérieur du
massif.

4.2.2 Division de la forêt en séries.

La carie forestière a ressorti neuf strates spécifiques dont deux sont considérées
comme forêts primaires malgré leur différence de densité et leurs perturbations
localisées (DHS/b cp; DHS/d cp). Ces deux strates avec la strate MIT sur sol
hydromorphe et les autres strates DHS (GD) b ; DHS/ b ; DHS/4 DHS/b chp ; DHS/d
chp ; SA/d cp ; formeront la série de production.

SIFCAM Novembre 2010 60

Pian d'aménagement UFA 09 011 SIBM

Tableau 22: Séries et strates forestières.

| Séries Strates constitutives Superficie
| (hectare)
Forêt primaire
Production Dense Humide Sempervirente densité forte (DHS b) 7343,73
Dense Humide Sempervirente densité faible (DHS d) 6 903,85
Dense Humide Sempervirente Chablis Partiel densité forte (DHS chp b) 7 924,95
Dense Humide Sempervirente Chablis Partiel densité faible (DHS chp d) 3 844,83
Dense Humide Sempervirente coupe partielle densité forte (DHS cp b) 174,91
Dense Humide Sempervirente coupe partielle densité faible (DHS cp d) 132,29
Dense Humide Sempervirente gilbertiodendron densité forte (DHS chp b) 95,81
Forêt secondaire
Secondaire Adulte faible coupe partielle (SA cp d) 220,71
Marécage Inondé Temporairement (MIT) 8 638,92
Total terrain 35 280
forestier

La figure 13 ci-dessous montre ces différentes affectations.

4.2.3 Objectifs et activités prioritaires dans la série de
Production

L'objectif principal assigné à la série de production est la production de la
matière ligneuse et des produits forestiers non ligneux.

A l’intérieur de cette série, on protégera également les bandes riveraines des |
cours d’eau pour assurer le maintien de la qualité des eaux et pour prévenir un
déséquilibre des régimes hydriques.

Les différentes activités prioritaires admises dans cette série sont :
e_ L'exploitation forestière dans la superficie destinée à l’exploitation ;
e La récolte des produits forestiers non ligneux ;
+ La pêche et la chasse de subsistance mais de façon réglementée ;
+ Les travaux sylvicoles.

Le tableau 22 ci-dessous présente de façon synoptique les différents objectifs
spécifiques des affectations des terres et les activités qui leur sont reliées.

SIFCAM Novembre 2010 61

Plan d'aménagement UFA 09 011

SIBM

Tableau 22: Affectation des terres et activités prioritaires à l’intérieur de la série

de production

Affectations

Objectifs

Activités prioritaires

Série de production

Production matière
ligneuse.
Production matière
non ligneuse.

e Exploitation
forestière.

+ Récolte des
produits non
ligneux.

e__ Travaux sylvicoles.

Figure 14 : Carte des affectations des terres

SIFCAM Novembre 2010

62

Plan d'aménagement UFA 09 011 SIBM

4.2.4 Conduite des activités et des droits d’usage dans la
série de production

La loi forestière définit le droit d’usage comme le droit réservé aux populations
riveraines d’exploiter tous les produits forestiers, fauniques et halieutiques à
l'exception des espèces protégées en vue d’une utilisation personnelle.

Les activités des populations riveraines entrant dans le cadre du droit d’usage
dans la série de production sont autorisées, mais elles seront conformes à la
réglementation forestière en vigueur et avec les prescriptions du présent plan
d’aménagement.

En effet, les activités de récolte de bois de services seront autorisées aux
populations locales pour les usages domestiques, mais elles seront réglementées. La
récolte de bambous et de rotins leur sera restreinte et réglementée. La chasse, la pêche
et la cueillette de subsistance limitée aux produits forestiers non ligneux seront quant
à elles autorisées dans les règles de l’art dans la série de production et dans les bandes
riveraines des cours d’eau et des marécages inondés en permanence.

L'agriculture et le pacage seront interdits aux populations riveraines et aux
ouvriers de la société à l’intérieur de la série de production et aux abords des cours
d’eau et des marécages.

Dans cette série aussi, les activités placées sous la responsabilité de la Société
SIBM seront réglementées et ou restreintes notamment l’exploitation forestière qui
sera réglementée dans la superficie d'exploitation. Elle sera interdite dans les bandes
riveraines en bordure d’un cours d’eau et d’un marécage inondé en permanence

L’extraction du sable, latérite et gravier sera restreinte et réglementée dans la
zone de superficie réelle de l’exploitation. Elle sera complètement interdite dans les
bandes riveraines des cours d’eau importants.

Le tableau 23 ci-après résume la conduite des activités par affectation à l’intérieur de
la série de production.

SIFCAM Novembre 2010 63

Plan d'aménagement UFA 09 011 SIBM

Tableau23 : Conduite des activi

par affectation à l’intérieur de la série de production

Activités sous la responsabilité

De SIBM Activités dans le cadre de l'exercice des droits d’usage par les populations riveraines
Affectation | Exploitation Extraction de ; : Récolte : à
forestière Sable, Gravier et Récolte bois bambous et css cuslese de ee. Pacage | Agriculture
commerciale Latérite Rotins
Serie de à £ cle. Restreinte et a A
production réglementée réglementée réglementée réglementée Restreinte Réglementée Réglementée | Interdit | Interdite

SIFCAM Novembre 2010 65

Plan d'aménagement UFA 09 011 SIBM

4,3 AMENAGEMENT DE LA SERIE DE PRODUCTION

4.3.1 Essences exclues de l’exploitation

L'administration des forêts n’a pas encore fixé un seuil minimum en deça
duquel une essence peut être exclue de l’exploitation. Nous fixons ce seuil à 0,02
tige/ha
| À partir de la synthèse des résultats d’inventaire d'aménagement de l’'UFA 09

011 et notamment de la densité des tiges des essences (nombre de tiges /ha), les tiges
4 de vingt deux (22) essences qui se trouvent dans le tableau 24 ci-après seront exclues
de l’exploitation. Ces essences ont une densité inférieure ou égale à 0,02 tige / ha.

Tableau 24 : Essences exclues de l'exploitation pendant la première rotation

Tiges >= Î [Vol >=
Essence Code |Tiges/ha | Tiges total | DME Vol.fha Vol. total DME

Abam évélé 1408 0 156 0 0,01 270 0

. Abam fruit jaune 1409 0,01 241 168 0,04 1 424 1298
Abam vrai 1419 0 LE] 0 © 76 0

| Acajou à grandes folioles 1101 0,01 463 154 0,06 2216 1308

d Âcajou de bassam 1103 0,01 369 148 0,06 2105 1 400
Bété |_ 1107 0 143 (9 0,01 183 0]

Buübinga E 1207 (0 168 0 0]. 174 0

i Doussié blanc Lun 0,05 1627 0 0,05 1697 0
Doussié Sanaga 1113 0,01 227 154 0,63 1170 1189

J Ekaba 1314 © 147 74 0,01 483 356
Ekop naga nord-ouest 1599 0 T4 Q © 39 0

Ekop ngombé mamelle 1601 0 143 0 0 111 0

e Faro 1319 Li] 168 84 0,01 391 3035
Faro mezilli + 1665 0,01 299 73 0,02 545 264

Gombé 1322 © 148 78 0,01 320 283

1 Naga 1335 9,01 439 70 0,03 1139 791
Naga parallèle 1336 0 154 0 0 124 0

1 Omang bikodok 1868 9 143 0 0,01 197 Q
Onzabili M 1870 0,01 239 148 0,03 960 839

Tali Yaoundé 1905 Q LE] 0 0 76 0

=] Tiama Congo 1125 0,01 235 151 0,08 2707 2 536
Zingana 1349 0,01 240 78 0,03 961 738

Total 0,14 6029 1380 0,49 17368 11305

Après avoir exclu ces essences, le volume exploitable de la série de production est
donné au tableau 25 ci-dessous

SIFCAM Novembre 2019 65

Plan d'aménagement UFA 09 011 SBM

Tableau 25 : Volume des essences exploitables de la série de production avant

aménagement.
Vol. Vol. >=
4 Essence Code] Vol./ha | total DME %

Abam à poils rouges | 1402] 0,291 10208 6729 0,37
Acajou blanc [1102] 0,13.  4455| 3478 0,19
Aiélé / Abel 1301] 1,82| 64239 58760 3,27
Alep 1304[ 7 5,51| 194403 172219 9,59
Andoung brun 1305] 0,05! 1719 1344 0,07
Aningré À 1201] 0,28 9780 6251 0,35
Aningré R 12021 0,24! 8310 5327 0,30
Ayous / Obeche 105] 2,59, 91238 75855 422
Azobé 106|[ 0,04[ 1509 1393 0,08
Bahia 1204! 0,76| 26944 16643 0,93
Bilinga 1308. 1,64| 57894 32298 1,80
Bongo H (Olon) 205! 0,51! 18043 13291 0,74
Bossé clair 1108! 0,54[ 19048 12653 0,70
Bossé foncé 1109, 0,47. 16705 7007 0,39
Dabéma i3i0| 3,29| 116022 100367 5,59

u Dibétou 1110 0,4| 14014 11620 0,65
Doussié rouge 1112 1,1/ 38884 29019 1,62
Emien 1316| 3,46 121954 104779 5,83
Eyong 1209 2,62| 92392 78309 4,36
Fraké / Limba 1320, 3,44! 121519 99168 5,52
Fromager / Ceiba 1321| 2,75. 97106 95507 5,32
Homba 1324! 3,52] 124110 74551 4,15
Koko 1116| 1,691 59765 35007 1,95
Kossipo 1117| 203. 71503 65369 3,64
Kotibé 118 0,22[ 7587 5057 0,28
Koto 1326, 0,24| 8556 5697 0,32
Longhi 1210| 0,99] 34888 31213 1,74
|[Lotofa / Nkanang 1212! 0,32] 11153 8834 0,49
Mambodé 1332)  0,96| 33758 30214 1,68
Moabi 1120] 1,43. 50489 31541 1,76| |
Movingui 121317 3,39[ 119615 84972 4,73 |
|Mukulungu 1333, 1,12| 39339 37622 2,09]
Niové 1338| 0,84! 29497 17554 0,98]
Okan 1341 3,91 137703 127646 7,11
[Onzabili K 1342. 1,56] 549% 49407 2,75
| Padouk blanc 1344] 0,26. 9269 6417 0,36
| Padouk rouge 13451 3,31| 116874 89568 4,99
Sapelli 1122] 2,01| 70934 34909) 1,94
[Sipo 1123] 0,47| 16687 14249 0,79
[Tali | 1346 3,3| 116331 107516 5,98
Tiama __ [1124] 0.41] 14349 7170 0,40
Total [ 63,9 2253769) 1796530 100,00

SIFCAM Novembre 2010 66

Plan d’aménagement UFA 09 011 SIBM

4.3.2 Liste des essences retenues pour le calcul de
. la Possibilité

E La liste des essences retenues a été déterminée en bonne entente avec la
direction de la SIBM. et a obéi aux dispositions de l’article 6 de l’Arrêté
222/A/MINEF du 25 mai 2001 qui dispose que « l’aménagiste doit porter au groupe

4 (essences aménagées) un minimum de 20 essences dont le volume exploitable
représente au moins 75% du volume initial exploitable des essences principales ». Sur
cette base, vingt deux (22) essences ont été retenues.

Elles figurent dans Le tableau 26 ci-dessous avec le pourcentage de leur volume
exploitable par rapport au volume initial exploitable des essences principales.

Tableau 26: Liste des essences à aménager

4 Vol. >=
N° Essence Code Voi/ha | Vol. total DME %
1 | Aiélé / Abeï 1301 1,82 64239 58760| 3,27
L 2]Ayous / Obeche 1105 2,59 91238 75855 4,22
3|Bilinga 1308 164 57894 32298 1,80
4] Bongo H (Olon) 1205 0,51 18043 13291 0,74
5 |Bossé foncé 1109 0,47 16705 7007 0,39
6|Dabéma 1310 3,29, 116022] 100367 5,59
n 7] Doussié rouge 1112 LI 38884 29019 1,62
8  Emien 1316 3.46| 1219541 104779 5,83
9] Eyong 1209 2,62 92392 78309 4,36
10 | Fraké / Limba 1320 3,44, 121519 99168 5,52]
11  Fromager / Ceiba 1321 2,75 97106 95507 532.
12|Tlomba 1324 3,52] 124110 74551 4,15
13 Kossipo 1117 2,03 71503 65369 3,64
14] Koto 1326 0,24 8556 5697 0,32
so 15 Longhi 1210 0,99 34888 31213 1,74
16|Mambodé 1332 0,96 33758 30214 1,68
17|Movingui 1213 3,39, 119615 84972 4,73
1 18|Okan 1341 3,9, 137703, 127646 7,11
19) Onzabili K 1342) 1,56 54976 49407 2,75
: 20 | Padouk rouge 1345 3,31 116874 89568 4,99
21]Sapelli 1122] 2,01 70934 34909 1,94
22|Tali 1346 3,3j 116331 107516 5,98
= Total 48,9] 1725244] 1395422 77,67

Selon ce tableau 26, le volume des 22 essences retenues est supérieur à 75 % (77,67
%) du volume initial exploitable des essences principales (Tableau 31), Ce qui est conforme
aux dispositions de l’Arrêté 0222 / A /MINEF du 25 mai 2001.

SIFCAM Novembre 2010 67

Pian d'aménagement UFA 09 011 SIBM
4.3.3 La rotation

L’Arrêté 0222/A/MINEF du 25 mai 2001 définit la rotation comme l’espace de
temps entre deux passages successifs au même endroit. Cette rotation est fixée par
l’administration à trente ans (30) ans (Art.6).

4.3.4 Calcul du taux de reconstitution des tiges exploitées

Le taux de reconstitution est un indice indiquant le renouvellement des tiges
exploitées après une rotation. Il dépend de presque tous les paramètres d’aménagement
notamment :

+ La rotation ;

+ Les accroissements en diamètre ;
+ La mortalité ;

+ Les dégâts d'abattage :

+ Les DME administratifs.

Il est calculé selon la formule suivante :

% Re - [No (1- A)} (1-a)" x 100
Np

Où  %Re= Pourcentage de reconstitution du nombre de tiges exploitées ;
A = Dégâts d'exploitation fixés par l'administration à 7% ;

@ — Taux de mortalité annuel des tiges fixé par l’administration à
1% ;

T = Rotation fixée à 30 ans par l'administration ;

No = Effectifs de une, deux ou trois classes de diamètre en dessous

du DME
et qui vont passer au-dessus du DME après la rotation. Cet
cffectif est calculé à partir de la borne inférieure de la dernière classe à
récupérer qui s'obtient par la formule ci-après :

Dbi = DME - (T x AAM)

Avec DME = Diamètre Minimum d’Exploitabilité ;
AAM = Accroissement Annuel Moyen ;
Np = Effectif total initialement exploitable par essence.

SIFCAM Novembre 2010 68

Plan d'aménagement UFA 09 O11 SIBM

À partir de la distribution des tiges des essences du TOP 100, l'application de la
formule du taux de reconstitution à permis d'obtenir deux cas suivants selon les
essences du TOP 38 :

" % Re>=50%
Dans ce cas le DME/ADM a été maintenu et est également le DME/ AME.
“" ‘hRe<50 %
Pour ce cas, on a procédé à la remontée des DME par amplitude de 10 cm (une
classe de diamètre) et suivant le même principe de calcul sans dépasser quatre classes
de diamètre.

Sur la base des DME administratifs, les taux de reconstitution des essences
aménagées sont contenus au tableau 27.

Tableau 27: Pourcentage de reconstitution des tiges des essences aménagées aux
DME administratifs

Essence DME %ke Décision
Essence DME Re Décision
Abam à poils rouges 50, _68,7192/DME
Acajou blanc 80 15,295 | Compl
Aiélé 60 36,539 | À remonter
Alep 50 12,052 | Compi
Andoung brun 60 16,137 | Compl
Aningré R 60 56,118 |Compl
Aningré À 60 41,243 |Compl
Ayous 80 73,244 |DME
Azobé 60 0,000 | Compl
Bahia 60 71,705 | Compl
Bilinga 80 97.593 | DME
Bongo H 60 55,513 )DME
Bossé claire 80 21,261 | Comp!
Bossé foncé 80 69,321 |DME
Dabéma 60 62,087 | DME
Dibétou 80 18,404 | Compi
Doussié rouge 80 57.137] DME
Emien, 50 62,611 |DME
| Evong 50 33,469 | À remonter
Fraké 60 AL131 | À remonter
Fromager 50 78,953 | DME
Iomba 60 87,623 |DME
Iroko 100 51,986 | DME
Kossipo 80 51,594\DME
Kotibé 50 17,815 | Compl
Koto 6] 59478|[DME
Longhi 60 42,911 | À remonter
Lotofa 50 49,033 | Compl

SIFCAM Novembre 2010 #û

Plan d'aménagement UFA 09 011 SIBM

Mambodé | : 50 40,282 | A remonter |
Moabi 100 20,334 | Compl
Movingui 60 52,978 |DME
Mukulungu 60 21,269 | Compl
Niové 50] __63,312]Compl
Okan 60 49,705 | À remonter
Onzabili K 50 25,435 | Compl
Padouk blanc 60 39,819 | Ccompl
Padouk rouge 60 47,982 | À remonter
Sapelii 100] 89.658 DME

sipo 80 23,433 | compl
Tali 50 106,577 | À remonter
Tiama 80 41,875 | compl

Il ressort du tableau 27 que les essences suivantes du groupe des
essences à aménager ont des pourcentages de reconstitution inférieurs à 50% :
Aningré R; Bahia; Bongo H: Bossé foncé ; Emien ; Fromager ; Homba ; Iroko :
Koto ;Movingui ; Niové .

On a donc remonté progressivement leur DME et les taux de reconstitution ont

été calculés. A la fin des simulations, on a obtenu Les résultats ci-après du tableau 28.
Tableau 28: Pourcentage de reconstitution des tiges des essences aménagées au
DME /AME.
Taux de reconstitution des essences aménagées au DMA
Essence ÎDME | Dma %kRe
l| Aiélé 60 90 104,474
2|Ayous 80 80 73,244
3|Bahia 60 60 71.705
4|Bilinga 60 60 97,593
5] Bongo H 60 60 55,513
6| Bossé foncé 80 80 69,321
7] Dabéma 60 60 62,087
&| Doussié rouge 80 80 57,137
9|Emien 50 50 62.611
10 | Eyeng 50) 60 139,617
11| Fraké 60 70 51,040
12) Fromager 50 50 78,953
13 | Homba 60 6û 87,623
14|Kossipo 80 80 51,594
15|Koto 6ù 60 59,478
16|Longhi 60 70 51,609
17| Mambodé 50 80 69,037
18| Movingui 60 6û 52,978
19] kan 60 70 61,401
20| Padouk rouge 60 70 88,135
21|Sapelli 100 100 89,658
22|Tali 50 60 106,577

SIFCAM Novembre 2010 7a

Plan d'aménagement UFA 09 011 SIM

4.3.5 Diamètres Minima d’Exploitabilité d’ Aménagement
(DME/AME)

Le diamètre minimum d’exploitabilité des essences aménagées (DME/AME)
est le diamètre en deçà duquel aucune essence ne doit être abattue selon la définition
donnée par l’arrêté 222/A/MINEF du 25 mai 2001.

En aucun cas, ce diarnètre ne peut être inférieur au diamètre minimum fixé par
Padministration des forêts (DME/ADM) (article 6 de l’Arrêté 0222/A/MINEF du 25
mai 2001).

Le calcul des pourcentages de reconstitution à permis de déterminer les
diamètres minima d’exploitabilité d'aménagement qui sont présentés au tableau 29 ci-
après.

Tableau 29: DME/AME

Essence DME DMA
Abam à poils
rouges 50 50
Acajou blanc 80 80
Aïélé 60 30
Alep 50 50
Andoung brun 60 60
Aningré R 60 60
Aningré À 60 60
Ayous 60 80
Azobé 60 60
Bahia 60 60
|Bilinga 40 88
Bongo H 60 60
Bossé claire 80 80
Bossé foncé 80 80
Dabéma 60 60
Dibétou 80 80
Doussié rouge 80 #01
Emien 50 50
| Evong 50 60
Fraké 60 70
Fromager 50 50
Tomba 60 60
roko 100 100
Kessipo 80 80
Kotibé 50 50

SIFCAM Novembre 2010 71

Plen d'aménagement UFA 09 011 SBM

Koto 60 60
Longhi 60 60
Lotofa 50 50
| Mambodé 50 80
Moabi 100 100
Movingui 60 60
Mukulungu 60 60
Niové 50 50
Okan 60 70
Onzabili K 50 50
Padouk blanc 60 C4
Padouk rouge 60 70
Sapelli 100 100
sipo 80 80
Tali 50 60
Tiama 80 80

4.3.6 La possibilité forestière

La possibilité est le volume maximal qu’on peut tirer de la forêt sans entamer la
productivité future de celle-ci et sans créer des effets néfastes sur l’environnement et
le milieu social.

La possibilité annuelle de coupe correspond à la superficie maximale
exploitable annuellement etfou au volume maximal des produits forestiers
susceptibles d'être prélevés annuellement dans une unité forestière d'aménagement
sans diminuer sa capacité productive.

Il existe deux approches : la possibilité par contenance et la possibilité par
volume.

Dans l'approche par contenance, on procède à un découpage de l’'UFA en
parties d’égales superficies dont le nombre est déterminé en fonction de la rotation.
Cette approche facile à réaliser ne garantit cependant pas la constance dans la
production forestière.

Pour ce qui est de l’approche par volume, on procède par la fixation d’un
volume pouvant être récolté annuellement. Cette méthode est difficile à appliquer que
la précédente tant au niveau des calculs pour fixer le niveau de coupe qu’au niveau de
la planification sur le terrain. Elle permet cependant d’assurer un approvisionnement
plus constant dans le temps.

Le Cameroun a adopté une possibilité qui combine les deux approches (par
contenance et par volume).

- La possibilité par contenance correspond à la superficie annuelle à
parcourir au sein d’un bloc quinquennal obtenue en divisant la superficie
de chaque bloc par cinq.

- La possibilité par volume est recherchée dans la division de la forêt en
blocs quinquennaux.

SIFCAM Novembre 2010 79

Plan d'aménagement UFA 09 01 SIBM

Où :

Pv= possibilité annuelle par volume

Vt= volume total exploitable de la série de production
R = rotation

Rappelons que la possibilité est basée sur le volume brut des essences
exploitables de la série de production dont le diamètre est supérieur ou égal au
= diamètre minimum d'aménagement. Ici, on ne tiendra compte dans le calcul de la
possibilité que des essences aménagées et des essences complémentaires.
Les tiges de ces essences de diamètre supérieur ou égal au DME + 40 cm ne
‘4 sont pas prises en compte dans le calcul de la possibilité. Ces tiges, jugées trop vieilles
et qui ont une croissance presque nulle, seront exploitées lors de la première rotation
et ne seront pas disponibles pendant la deuxième rotation. Elles constituent Le bonus
de la première rotation.

On ne pas aussi en compte les essences de promotion qui comme le nom
l'indique seront des essences dont il faudra d’abord chercher les marchés avant de les
exploiter.

Le tableau 30 ci-dessous donne la possibilité et le bonus des retenues.

Tableau 30: Possibilité et bonus

Essence Bonus Possibilité

1] Aiélé 31991 12527

se 2|Ayous 20800 35606
3/|Bahie 1095 15839

pi} 4) Bilinga 1221 16630
5! Bongo H 2849 10732

6|Bossé foncé q 7298

“ 7] Dabéma 49173 30902
8 | Doussié rouge 1178 18156

9 Emien 40518 64552

1 0 Eyong 31054] 12/46
11 Fraké 22492 65217

| 12 | Fromager 89872 5926
3 |Tomba 10901 63940

14 | Kossipo 28934 17253

e 5|Koto 1838 4151
16] Longhi 12325 12896

7|Mambodé 19642 4502

# 8] Movingui 25438 59835
9] Okan 90067 15706

| 20 | Padouk rouge 20395 25433
21 | Sapelli 1712 20004

SIFCAM Novembre 2010 73

Plan d'aménagement UFA 09 011

22

23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41

Tali 48895 18286
Total Essences aménagées (A) 552390 558137
Essence complémentaires

Abam à poils rouges 1888 5133
Acajou blanc Q 3768
Alep 68956 103554
Andoung brun 0 1635
Aningré A 0 6542
Aningré R 0 5341
Azobé 0 1684
Bossé claire 0 12944
Dibétou 0 4880
Iroko 1699 33600
Kotibé 0 71
Lotofa 3015 6111
Moabi 1519 30315
Mukulungu 31035 6880
Niové 2878 14967
Onzabili K. 27253 22446
Padouk blanc 2827 1398
sipo 5032 9510
Tiama 0 7461
Total Essences compléméntaires 146102 278880
{B)

GRAND TOTAL (A+B) 698492 817017
Production nette 1515509
Essences de promotion Bonus Possibilité
Abalé 39181 87639
Diana Z 5186 12736
Difou 1650 2267
Ebiara Edéa 1104 1594
Eveuss 41640 20669
lantandza 7938 10583
Kanda 7334 25555
Kapokier 4162 5276
Kondroti 2727 5128
Lati 1137 893
Limbali 29669 44702
Tola 1610 12156
Total Essence de promotion 143338 229197

La possibilité totale est de : 817 017 m3

SIBM

La possibilité annuelle de la série de production est de 27 233,9 m3 (817 017/ 30).

SIFCAM Novembre 2010

74

Pian d'aménagement UFA 09 Q11 SIBM

4.3.7 Simulation de la production nette

Dans l'UFA 09 011, l'inventaire d'aménagement a révélé :

e Nombre d’essences principales : 63
Dont :
- Nombre d’essences retenues : 22
- Nombre d’essences complémentaires : 19
- Nombre d’essences exclues : 22
e Nombre d’essences de promotion : 12

e Plus six (6); Assa mingoung ; Bodioa ; Coula ; Eyek ; Mukumari ; Rikio
dont tous les paramètres ne sont pas connus, ne nous permettant pas ainsi de
calculer leur volume avec exactitude mais que le concessionnaire voudrait
promouvoir.

Pour la détermination de la production nette ou possibilité totale, or a :

-  Exclules volumes à partir de DME+40 cm sur lesquelles repose le
bonus,

-  Retiré les essences exclues de l'exploitation,

Seules les essences aménagées et essences complémentaires qui ont atteint ou
dépassé les diamètres minima d'aménagement ont été prises en compte dans la
détermination de la production nette incluant ainsi le bonus qui est de 698 492 m3.

Dans le cas de l'UFA 09 011 selon le tableau 37, la production nette est de 1 515
569 m3 soit 42,95 m3/ha.

31 ci-dessous

SIFCAM Novembre 2010 75

Plan d'aménagement UFA 09 O11 SIBM

Tableau 31: Distribution du volume total exploitable par classe de diamètre

100- 110-

Essence DME 20-30 |30-40 [40-50 |50-60 60-70 |70-80 |80-30 [90-100 [110 120 120-130 | 130-140 |140-150|150+ |Total
Abam à poils PE à ie |
rouges so oo] 1489! 1181] 2203] s86| 1137] 915] 1188]  éoo 0 0 0 o! ol 6ms]
Acajou blanc 364] ol 2051] 672] 75 0 0 o] ol 3478

5682] 9907! 12236[ 1225] 9614] 8933] 122]  o! o| 44277|
|_44227
33749] 30518] 31478[ 14901| 17805] 3371] 1311 0] 0! 172219
356| 432 0 0 0 0 0 o| 0] 1344
mio] 475] 1634 0 0 0 0 o| ol 6250
2528[ 888] 1634 0 0 oo o] ol s327

5845] 7224] 12516} 20207| 15108| 9092] 7356 0

921 7356

362] 439] 501 o[ 0 0

6185] 4434| 2552] 1094 0 o 0

0608 | 14738] 10587| 4866] 886 0 0

2303 3606| 2

3942 849 0 0 o

1974) 4810] 5441] 2392 0 o 0

ail 3834] 3355] 1266) 2386 0 0 0
1725] 3485| 3105| 7340 o050| 21581) 17232) 1051] 8225) 7 79784
és] 304] 125] 21 1822] 2331] 4700] 1730] 2849 0 0 o[ ol 11619
-249| 226] 2251| 3943] s15/ 2877| 9977] 11464] 6400 o| 1178 ù o| ol 19042
2569] 5874] 8732] 13684[ 0995[ 18538] 22044| 15801] 13227] 5140] O70] 2311] 13331 1728] 104780
Eyong so] 3366] 680! 3737] 11019| 5320] 18461 12455| 20050] 3594] 4068 oÙ 1554 o| 1788] 43509
Fraké 6o| 1306] 3039] 6352] 10754[ 11740] 18634] 192491 27043| o506| 8544] o01| 3452 o[ of sai
SIFCAM Novembre 2019 76

Plan d'aménagement UFA 09 011 SIBM
1115| 1425] 2751] 7126| 10957} 17674| 16426} 19015] 9570] 9103 95507!
Ilomba 60| 6150 19686] 15835] 20396] 16034} 11384] 5847, 5055 0 0 0 O0] 74551 |
Iroko 100] 228| 652] 1777] 1679] 2267| 2339) 6648 o168| 5457} 9590) 12690] 5573] 1699 01 35009
Kossipo 80| 467] 1313] 1125} 1430 231| 1567| 4711] 14763] 10390] 6571] 19370] 7994 0] 1570] 45895
Kotibé 50| 296! 513] 1722] 2844 793] 999] 420 0 0 0 0 0 0 0 5056
Kot 60| 311} 709! 658] 1180 820| 1416] 519] 1104 0]__1837 0 0 0 0 5696
Longhi 60] 233, 894| 1091] 1462 988] 5296] 4581] 8032] 6975] 4153 1199 0 0 0] 24940
Lotofa 50! 375] 606! 1338] 1023 582] 3680, 535] 2138 876 0 0 o| 0 0 8834
Mambodé 50] 842| 1919] 783| 1185! 1887] 3289] 4211} 11601| 4381| 2505 0! 1156 0 0] 23854
Moabi 100 39] 1636| 2166| 1814 579, 3245] 5321! 4148] 6631| 6737] 4754| 11901] 1518 0! 31541
Movingui 60 14744] 6581] 13263] 17370] 22321) 11300! 12798 0] 1340 0 0] 84973
Mukulungu 60 595 0] 404] 1399] 4785} 5071| 9349] 3004| 7036] 6574 0! 37622
Niové 50 5867| 3726| 3222] 1861] 2878 0 0 0 0 0 0] 17554
Okan 60 4172| 3633! 10119} 8412| 15415] 25400! 31120| 12597} 18104) 1409] 1437] 105482
Onzabili K 50| 2213,.2624| 732] 3132 787] 3690) 14546] 13550] 7065] 4389] 2247 0 0 0] 49406
Padouk blanc! 60! 370! 1250! 645 587 586] 1897] 458 649 690 0] 1047] 1090 0 0 3934
Padouk
rouge 60] 1199] 4595] 6164| 15348] 10163] 10883| 22985] 25142! 10246| 7610 0! 1221} 1317 0! 45536
— 100] 329] 1384] 3331] 5500! 4069! 2154] 8706] 10553) 13483] 11042] 5899] 2773 O[ 1712} 21426
80 84 90 144 216 300] 1604; 2132| 2149 907| 4031] 3564 0| 1467 0] 14250
50| 1334} 2159| 5321} 13720|. 7100] 19807] 17995] 20973 14190] 7024| 3149} 2297| 1261 0| 66889
80] 337| 641| 1138| 1821! 1604] 1638] 4004| 1587 679 900 0 0 0 0 7170
39790 | 87761 | 1E+05 | 195339 | 132612 |3E+05 | 3E+05 | 376889 | 254623 | 226686 | 118711] 99066| 27464 !23419| 1515509
Essences de ue
promotion

SIFCAM Novembre 2010

77

Plan d'aménagement UFA 09 G1L SIBM

abalé 17774 | 24210] 26257| 42085] 15107| 18472] 11885] 16020] 6577| 14229
: L
mingour, 1901|.4961| 5623] 5685 sl 2891| 1368| 565 0 0 o| _o
Bodioa 622[ 548] 1608| 3503] 2755] 3686] 3728/ 704 3290] o] _o
Coula 985/:2517| 1305] 1402 0 0 0 0 0 0 0 0
Diana Z 1204) 1764] 2505] 3238| 1331] 4395] 3774 3462| 1724 0 0 0
Difou 253] 823| 552] 783 o| 404 0! 1863 951 0 0 o| _o
Ebiara Edéa 309] 610] 121] 189, 264] 688| 452] 104 0 0 0 ol o
1702! 2048] 1776! 6682] 3571] 4719] 5697] 12372 8606 o| 3401 0] ol 62309
il 164[ 0] 70] 75) 336 Css] 761] 4277] 7008] 5064! 1400] 3165] 28048
Tantandza 531] 1017| 1686] 2528] 790] 3434 3069 0 0 0 0] ol 18521
Kanda 34u| 7166 11250] 10729[ 4708] 4483 |_73] 828) oo 0 o] ol 3288
Kapokier 162] 800] 1003] 1557] 799 0 1483| 951 0 0 o| 1728] 9438
Kondroti 1351| 2745] 1735| 2335] 1024] 1769 0 o| 934 0 0 o| 7855
lati 77| 165 o| _189 o| 704 0 0 0 0 0] ol 2030
Limbali 4356] 9330/ 10383| 13391} 10027] 12808 11577) 10546] 5074| 1156| 1317] 0] 74372
Mukumari 750] 307%] 3317] 1821 3642) 4294| 934|[ 2311| ol o| 3é8ii
Rikio 42186] 65113] 30339[ 23133 8426] 3391| 2247 0 0] 0} 162514
Tola of 370] sn! 1541] 1483] 8558] 2114 0 0] 1610] 13765
644575
2160084

SIFCAM Novembre 2010 78

Plan d'aménagement UFA 09 011 SIBM

4.3.8 Synthèse sur l’évolution de la forêt er fonction des

coupes

Selon le tableau 31 ci-dessus, le volume exploitable au dessus du DME/AME
pourrait être totalement exploité.

Les tiges d'arbres de diamètre supérieur ou égal au DME + 40 cm (bonus) des
essences seront toutes prélevées pendant la première rotation. Ces tiges ne se
retrouveront plus dans les peuplements à la rotation suivante.

Les volumes en deçà des DME/AME par essence jusqu’à la borne inférieure
des classes immédiatement en dessous de ceux-ci vont passer en exploitation pendant
la deuxième rotation (DBI = DME -— 30 x AMA.)

4.4  PARCEELAIRE

Le parcellaire de l’'UFA 09011 a consisté à son découpage en blocs
quinquennaux de gestion plus ou moins équivolumes et en assiettes annuelles de coupe
équisurfaces à l’intérieur d’un bloc.

Ce découpage s’est effectué par étape :

- Premier temps : regroupement des assiettes annuelles de coupe exploitées
et celle sollicitée pour l’année 2010 pendant la convention provisoire en un bloc pour
tenir compte de l’ordre de passage et des années d’exploitation qui sont récentes
(Figure 15);

- Deuxième temps: découpage du reste de l’UFA en cinq blocs
équivolumes pour assurer la constance dans l’approvisionnement de l'unité de
transformation de SIBM ou de celles de ses partenaires ;

- Troisième temps : Découpage de chaque bloc en assiettes annuelles de
coupe {AAC} plus où moins équisurfaces en termes de strates productives. Ainsi
chaque bloc a été subdivisé en cinq (05) assiettes annuelles de coupe {AAC).

Au total il y a 30 AAC.

4.4.1 Blocs d'aménagement

Le découpage de lUFA 09 011 en six (06) blocs quinquennaux à été réalisé,
par itération, en utilisant le logiciel ARC VIEW sur un fond de carte forestière au
1/50.000°  numérisé et ense basant sur le rendement des essences aménagées et
essences complémentaires de chaque strate productive. Les essences de promotion
n’entrent pas dans ces rendements car elles n’ont pas été prises en compte dans le
calcul de la production nette.

Ce découpage s’est appuyé seulement sur les rendements des strates
productives dont les valeurs sont données au tableau 32.

SIFCAM Novembre 2010

Plan d'aménagement UFA 09011

Tableau 32: Rendements des strates productives

Bonus Possibilité

Strates {m3/ha) |(m3/ha) _|Total

DHS b 23,63]  28.66| 52,29
DES d 19,87 24,97] _ 44,84]
DHS cp b 24,74 46,06 70,81
DHS cp d 9.45 14,51. 23,97
SA cd 0,00 1482) 14,82
SA GDb 0,00] 18,90 18,90
DHS chp b 22.92 2745) 50,37
DHS chp d 24,58 2644] 5102
MIT 26,94 30,32| 57,27

SIBM

La figure 16 ci-après constitue la carte de division de l’'UFA en blocs ou UFE {Unité
Forestières d’exploitation). lle est présentée à l'échelle 1/50 000è en annexe.

4,4.1.1 Planimétrie des blocs

Sur la base des rendements ci-dessus présentés, le tableau 33 ci-dessous donne
la composition en strates de chaque bloc (contenance) et leurs superficies respectives.

Tableau 33: Superficies par strate et par bloc

Strates UFEI | UFÈM | UFEINI. UFEIV | UFEV | UFEVI
DES 1249,037| 1443,193. 718,326] 1397,189| 1269,881| 115,046
DHS/d 1365,051/ 700,488] 986,022]  951,590| 1548j937| 1349612
TDHS/chpb 1278,983) 19736.805| 975,050| 1294,025| 1106,448| 1604366
DHS/chp/d 445,540) 484324] 1739286]  829,119| 345j770| 1587,233
DHS/cpb 173j855
DHS/cp HAE? 53j628
DHS (GDyb 43,817 51j543
SA/cp/à 522,449
MIT 1453,018] 1559.08) 1356,758| 1345,116) 1334.42
Total FOR 6012,348| 760,898] 597,013] 5817,039 3884,523) 5766,057
Total Général | 6012,348|  9760,898) 5897,013) 5817,039) 5894,523| 5766,057

Figure 17 : Carte des assiettes de la convention provisoire

SIFCAM Novembre 2010

80

Plan d'aménagement UFA 09 911 SIBM

Figure 17: Carte de division de l’UFA en UFE ou blocs
quinquennaux

SIFCAM Novembre 2010 81

Plan d'aménagement UFA 09 011 SIBM
44.1.2 Contenu des blocs

Les volumes des différents blocs est donné dans le tableau ci-après.

Tableau 34: Volume et superficie par bloc et par strate (FOR)

UFE Superficie Volume
I 6012,348 300170,369
Il L 5760,898 300146,182
Lu 5897,013 300019,570
IV 5817,039 300244,792
V 5884,523 300224,207
VI 5766,057| _ 296105,2388

De ce tableau, il ressort que :

Volume plus grand (Vol. max) UFE IV : 300 244 m3
Volume plus petit (Vol. min) UFE VI : 296 195 m3
{Vol. Max — Vol. Min) / Vol. min x 100 : 1,39 %

On constate que les volumes des blocs ou UFE I, IL IL, IV et V sont
équivolumes car la différence entre le volume le plus grand (Bloc ou UFE IV) et celui
qui est plus petit (Bloc ou UFE V) de ces cinq blocs est inférieur à 5% .. Cette
recherche de l'équilibre vise à assurer un approvisionnement constant de l'unité de
transformation de SIBM ou de celle de ses éventuelles partenaires.

4.4.2 Assiettes annuelles de coupe

4.4.2.1 Superficie des assiettes annuelles de coupe

Les différents blocs quinquennaux de gestion ont quant à eux été subdivisés
chacun en cinq (05) assiettes annuelles de coupe (AAC) qui doivent être équi-surfaces
à l’intérieur de chaque bloc c’est-à-dire avoir sensiblement la même superficie
productive.

La différence entre la superficie moyenne d’une AAC et la superficie de chaque
AAC du même bloc doit représenter + 5% de [a superficie moyenne d’une AAC de ce
bloc.

Dans la vérification de l équi-surface des AAC, seules les superficies
FOR sont prises en compte.

Le tableau 35 ci-après montre les superficies de chaque AAC par bloc et ses
strates.

SIFCAM Novembre 2010 82

Plan d'aménagement UFA 09 011 SIBM

Tableau 35 : Superficies de chaque AAC par bloc ou UFE et les strates

UFEI |
Strates AAC 1 AAC 2 AAC 3 AAC 4 AAC 5 Total
DHS/b 159,521 90,136| 276,074 135,803 587,839, 1249,373
DHS/d 382,013 259,218| 351,229 316,061 56,538] 1365,059
DHS/chp/b 181,974 234,648 167,415 463,907 231.076 1279,02
DHS/chp/d 173,365 130,613 141,562 445,54
DHS/cp/6 û
DHS/cp/d û
DHS (GD)b 0
SA/cp/d 205,368 15,086 220,454 |
MIT 303,525 282,264| _ 248,588 289,154) 329,260] 1452,791 |
0 |
Total 1200,398| 1202,247| 1199,954| 1204,925) 1204,713| 6012,348
Plus grande superficie productive (S max) : 1 204,925 ha
Plus petite superficie productive (S min}  : 1199,954 ha
(S max—S min} /S minx100 : 0,41 %
UFE NT |
Strates AAC 1 AAC 2 AAC 3 AAC 4 AACS [Total |
DES/b 262,775 443,006] 253,254] 216,922 267,236| 1443,193
DHS/d 197,129 0,047 217,797 71,508 214,020] 700,501
DHS/chp/b 360,047 363,132 274,024 396,430 183,184) 1576,817
DHS/chp/d 102,220 186,330 195,274) 483,824
DHS/cpb 0
DHS/cpd 0
DHS (GD)b 0
SA/cp/d ©
MIT 332,385 348,652 305.046 283,306] 289,728) 1559,117
©
Totai 1152,336 | 1154,837| 1152,341| 1151,986| 1149,442! 5769 ,898
S max : 1154,837 ha
S min : 1149,442 ha
{S max S min) / $ min x 100 : 0,46 %
UFE NI
Strates AAÂCI AAC 2 AAC 3 AAC 4 AAC 5 Tetal
DHS/b 231.291 250,648 143,417 92,969 718,325
DHS/d 544,430 83,264, 256,886 79,933 21,389 985,902
DHS/chp/b 76,834 197,662 81.984] 482,876 135,576 974,932
DHS/chp/d 37,110, 246,541 462,042) 254,492 739,125 1739,31
DHS/cp/b 0
DHS/cp/d 77,154 77,754
DHS (GD)/b 20,825 22,992 43,817
SA/cp/d o
MIT 289,635 302,349 233,650, 247,298 284,040 | 1356,972
0
Total 1179,300| 1179,043 1177,979) 1180,560) 1180,130| 5897,013

SIFCAM Novembre 2010 83

Plan d'aménagement UFA 09 011

SIBM

S max 1180,560 ha

S min 1177,979 ha

€S max — S min) / S min x 100 0:22%
UFE IV
Strates AAC 1 AAC 2 AAC 3 AAC 4 AÂCS Total
DHS/b 328,622] 232,561] 355.,656| 238,480, 242,010] 1397,329
DHS/& 52,989] 285,868] 161.531) _ 358,707 92,406] 951,501
DHS/chp/b 465,031 147,249 203,571 143,750 334,284] 1293,885
DHS/chp/d 0,406] 206,067, 233,054] 172,558] 217,106] 829,191
DHS/cp/b Ô
DHS/cp/d 0
DHS (GDYb 0
SA/cp/d 0
MIT 315,873| 291216) 210,449, 249,966] 277,455] 1344,959

0

Total 1162,921/ 1162,961,_1164,261! 1163,461| 1163,261] 5817,039

S max 1164,261 ha

S min 1162,921 ha

(S max — S min) / $ min x 100 0,12%
UFE V
Strates AAC 1 AAC 2 AAC 3 AAC 4 AAC 5 Total
DHS/#b 219,689 59,648] 353,635| 511,600] 125,295) 1269,867
DHS/d 172,334]  329,867| 367,897] 285,503] 393,329)  1548,93
DHS/chp/b 289,070 442,808 144,771 229,123 | 1105,772
DHS/chp/d 64,126 62,296 77,459 | 141,899 345,78
DHS/cp/b 173,855 173,855
DHS/cp/à 53,628 53,628
DES (GD)b 0,389 51,013 51,402
SA/cp/d Q
MIT 266,690 | 229,229] 248.634) 301,844] 287,970] 1334,367

0

Total 175,655] 1176,691] 1177,233] 1176,406| 1177,616| 5884,523

Plus grande superficie (S max) 1177,616 ha

Plus petite superficie (S min) 1175,655 ha

{S max —S min) / S min x 100 016%

SIFCAM Novembre 2010

84

Plan d'aménagement UFA 09 011 SIBM

UFE VI
Strates AAC 1 AAC 2 AAC 3 AAC 4 AAC 5 Total
DHS/b 5,406| 360,974 166,906 176,528| 447,898) 1157,712
DHS/d 187,904| 311,099 1.514] 461,399) 387,420] 1349,336
DHS/chp/b 667,650 146,241 674,393 | 206,036 1694,32
DHS/chp/d o
DHS/cp/b 0
DHS/cp/d 0
DHS (GD}/b û
SA/cp/d 0
MIT 297,052|_ 339,364] 314,542, 313,437] 322,883] 1587,278
0

Total 1158,012| 1157,678| 1157,355, 1157,490| 1158,201 , 5766,057

S max 1158,201 ha

$ min : 1157,300 ha

{S max -S min)/S minx100 : 0,07%

Au vu des différences entre les plus grandes superficies ei celles plus petites des
assiettes annuelles de coupe du même bloc, les AAC sont équisurfaces.

La figure 18 ci-après montre la carte de division des blocs en assiettes annuelles
de coupe (AAC). Cette carte est également présentée au 1/50 000* en annexe. La
figure 19 quant à elle montre les strates que contient chaque assiette annuelle de
coupe.

Le tableau 36ci-après récapitule les différentes superficies totales par AAC et
par Bloc

Tableau 36: Tableau récapitulatif des superficies totales par AAC et par bloc.

UFE AACI AAC 2 AAC3 AAC 4 AAC 5 Total
I 1200,398| 1202.,247) 1199,954] 1204,925) 1204,713| 6012,348
Il 1152,336, 1154,837] 1152,341] 1151,996, 1149,442| 5760,898
Er 1179,300! 1179,043) 1177,979] 1180,560| 1180130) 5897,013
IV 1162,921| 1162,961] 1164261] 1163,461| 1163261, 5817,039
V 1175,665, 1176,681|] 1177,233| 1176.406| 1177,616| 5884,523
VI 1158,012, 1157,678| 1157,355| 1157,400! 1158,201) 5766,057

Figure 20 : Carte de subdivision des blocs en AAC

SIFCAM Novembre 2010 85

Plan d'aménagement UFA 09 O11 SIBM

, } Ya
À Ÿ 2 À
: ue 2 s

Le 7

Figure 21 : Carte des AAC

SIFCAM Novembre 2010 86

Plan d’aménagement UFA 09 611

4.4.2.2 Contenu des assiettes annuelles de coupe
Les volumes de chaque AAC sont donnés au tableau 37

SIBM

Tableau 37 : Résumé des contenus et des superficies des Blocs et des AAC

UFE AAC Superficie | Volume
1 1200,398 53367,318
2 202,247 54032,,562
I 3 1199,954 60300,414
4 1204,925 61200,159
5 204,713 63769,284
Total 6012,348|  300170,369
1 1152,336 59751,025
2 1154,837 61425,150
Il 3 152,341 59650,992
4 1151,996 60123,340 |
5 1149,442 59353.007
Total 5760,898|  300146,182
1 179,300 58857,325
2 1179,043 58947,582
II 3 177,979 60102,096
4 1180,560 60349,496
5 1180,130 62025,480
Total 5897,013| 300019,576
l 1162,921 61094,043
2 1162,961 59587,347
IV 3 1164,261 60037,003 |
4 1163,461 58914,691
5 1163,261 60602,669
Total 5817,039] 300244,792
1 1175,655 62652,274
2 1176,691 57578,268
v 3 1177,233 59697,802
4 1176,406 60792,083
5 1177,616 59461,202
Total 5884,523) 300224,207
l 1158,012 59349,994
2 1157,678 59626,545
VI 3 1157,355 60778,398
4 1157,400 58248,351
5 1158,201 59284,009
Total 5766,057| 296105,238

SIFCAM Novembre 2010

87
Plan d'aménagement UFA 09 011 SIBM

4.4.3 Nature et régime des coupes

La méthode préconisée est celle des coupes multiples (système polycyclique). Elle
consiste à n’enlever à chaque passage que des arbres mûrs, commercialement exploitables et
laisser sur pieds les tiges jeunes et d’âges moyens qui ne deviendront exploitables qu’au
passage suivant. Ce système perturbe moins l’écosystème originel quant au maintien de la
biodiversité, du régime des eaux et de la protection des sols contrairement au système
monocyclique qui est adapté pour les plantations.

444 Ordre de passage et lieux de prélèvement

L'ordre de passage proposé dans le cadre de cet aménagement tient compte du réseau
routier existant dans les premières assiettes de coupe déjà exploitées pour éviter que les
routes ne traversent les assiettes non encore exploitées.

L'ordre de passage en coupe dans les blocs est présenté dans le tableau 38 ci-
dessous. Le respect de cet ordre de passage est recommandé pour l’organisation de
l’exploitation dans l’espace.

Le bloc qui entre en exploitation doit être contigu à celui récemment exploité. Mais,
au niveau d’un bloc quinquennal, les AAC seront exploitées dans l’ordre présenté sur la
carte des AAC ci-joint en annexe ct l’assiette à exploiter l’année suivante doit être contiguë
à celle qui était exploitée l’année précédente. Ce qui permet d’utiliser le réseau de pistes
secondaires et routes existantes.

4,4,5 Ouverture et fermeture des blocs quinquennaux et
AAC er exploitation

Selon l’Arrêté n°222/A/MINEF du 25 mai 2001, un bloc peut être fermé en
exploitation après six (06) ans à compter de la date de son ouverture tandis qu’une AAC
peut être fermée après deux (02) ans. Ce système n’est pas seulement dans l'intérêt de
l’exploitant mais aussi dans celui d’une meilleure valorisation de la ressource, retombée
attendue également de la mise en œuvre des aménagements.

En effet, à cause de la composition floristique et de l’hétérogénéité de la forêt, des
essences délaissées lors d'un premier passage parce que non vendables peuvent étre
exploitées lorsque le marché sera porteur, mais pendant un an seulement.

Donc ce système qui n’autorise à l'opérateur qu’une seule année de retour dans le
bloc ou {AAC précédent pendant qu’il ouvre les suivants, permet d’assurer une souplesse
tout en la limitant pour respecter la rotation fixée.

SIFCAM Novembre 2010 88

Plan d'aménagement UFA 09 OIL SIBM

Tableau 38: Ordre de passage, ouverture et fermeture des blocs en exploitation

Période d'exploitation En PERTE | Ouverture Blocs | Fermeture Blocs
rotation (ans)
tàs Bloc 1 =
6à 10 Bloc 2 Bloc 1
1tà15 Bloc 3 Bloc 2
16 à 20 Bloc 4 Bloc 3
21à25 Bloc 5 Bioc 4
26 à 30 Bloc 6 Bloc 5

4.4.6 Volumes et effectifs à prélever par bloc et AAC

Les volumes et les effectifs à prélever par AAC et par bloc seront déterminés par
l'inventaire d'exploitation.

4.4.7 Inventaire d’exploitation

L’inventaire d'exploitation devra être réalisé conformément aux Normes d'inventaire
d'exploitation approuvées par le MINEF en 1995. II doit aider à connaître le volume réel à
récolter, à planifier les interventions sylvicoles et la voirie forestière, et à évaluer le
potentiel d'avenir.

C’est cet inventaire qui permettra également d’ajuster le plan de gestion lors de la
mise en œuvre de ce plan d'aménagement. Il sera réalisé longtemps à f’avance de
l'exploitation forestière. Il est recommandé qu'il se fasse un an avant le lancement de
l'exploitation. Les résultats de cet inventaire doivent être approuvés après un contrôle
effectué sur Le terrain.

Il aura aussi la particularité plus précisément de tenir compte des tiges d’avenir à
partir de 20 cm de diamètre pour les essences aménagées.

Les différentes opérations à mener sont :

© L'établissement d’un parcellaire de l'AAC par découpage des unités de
comptage (UC) de 25 ha mesurant 1000 m dans le sens Ouest-Est et 250 dans
le sens Sud-Nord. Ce parcellaire peut être réalisé à partir des cartes existantes
à une échelle convenable

© La matérialisation de ce parcellaïre sur le terrain par l’ouverture des layons
Ouest-Est et Sud-Nord pendant laquelle on relève les détails hydrographiques,
topographiques ainsi que les différentes formations végétales traversées ;

o L'identification et le dénombrement des tiges des essences aménagées, des
essences exclues et de l’ébène et la mesure de leur DHP à partir de 20 em;

SIFCAM Novembre 2010 89

Plan d'aménagement UFA 09 011 SIBM

o Le positionnement de ces tiges sur une carte au 1/5 0008 à partir de la fiche
dénommée « croquis de l'unité de comptage » ;

o L'identification et la cartographie des tâches de semis des essences
aménagées.

448 Voirie forestière

La voirie forestière est constituée du réseau routier à créer dans l'UFA 09 011. Elle
comprend les routes principales, les routes secondaires, les pistes de débardage et de
débusquage, les parcs à bois forêt.

Pour son implantation, une planification longtemps à l’avance et qui tient compte de
la localisation des zones riches, du relief, du réseau hydrographique et du réseau routier
existant ainsi que de la protection de l’environnement sera effectuée.

La carte du réseau routier principal existant ci-avant sera utilisée comme base pour
l’implantation des routes secondaires.

L'implantation du réseau de pistes de débardage utilisera au mieux les résultats de
l'inventaire d’exploitation qui déterminera la position des poches d’arbres et la
topographie.

Le réseau de piste de débardage sera balisé à l’avance sur le terrain par la peinture à
huile rouge ou tout autre moyen pour empêcher les conducteurs d’engin d’aller au hasard et
de perturber inutilement le couvert forestier par des aller/retour à la recherche de leur
itinéraire.

Schématiquement selon le projet API Dimako, ce réseau est implanté en se basant sur
les paquets d’arbres en fonction de leur proximité. Chacun de ces paquets est raccordé par
une piste de débardage principale à la route ou à un autre paquet plus proche de la route.
Des pistes de débardage secondaires relient les pieds isolés à la piste de débardage
principale.

En tous cas, l'opérateur doit se conformer aux dispositions des Normes d'intervention
en milieu forestier relatives au débardage (Chap. XI) pour éviter la mise en place des pistes
de débardage qui doivent dépasser 500 m.

44.9 Délimitation et classement de la forêt

Conformément à l’article 4 alinéa 1 de l’arrêté 222, la matérialisation des limites
est une opération qui relève de la responsabilité du concessionnaire et qui ne peut intervenir
qu'après la signature du décret de classement. Elle consiste à marquer clairement sur le
terrain les contours de la forêt classée en fonction des indications contenues dans le décret
de classement et de sa carte. L'UFA 09 011 est entourée d’autres UFA, selon l’alinéa 3 du
même article et arrêté, ses limites de à ouvrir doivent avoir une largeur de 2 m, marquée à la
peinture à huile rouge où la végétation herbacée, arbustive et lianescente aura été coupée au
ras du sol de même que les arbres non protégés de moins de 15 cm de diamètre.

Il faudra ensuite matérialiser ces limites sur le terrain par la plantation d’un rideau
d’une ou deux rangées d’arbres à croissance rapide, de préférence avec les espèces

SIFCAM Novembre 2010 90

Plan d'aménagement UFA 09 011 SIBM

exotiques telles les Eucalyptus sp, le Teck (Tectona grandis). Ce qui va permettre un
démarquage net avec les autres UFA voisines.

Le classement étant du domaine permanent sous la responsabilité de l’Etat, il faudra
que celui-ci entreprenne la procédure de classement de l'UFA 09 011. Une fois classée,
cette UFA sera bornée par les services compétents (du cadastre).

4.5 REGIMES SYLVICOLES SPECIAUX

L’ébène est présente dans cette forêt dans les strates productives. Selon l’article 9 (2)
de la loi, l’ébène est un « produit forestier spécial » dont les modalités d'exploitation sont
fixées par la réglementation en vigueur.

Comme chaque produit forestier spécial, l’ébène est exploitée par permis
d’exploitation accordé, après avis d’une commission compétente, par le Ministre en charge
des forêts pour une durée maximale d’un (01) an non renouvelable (art 59 de la loi). A ce
titre, dans le cadre de l’aménagement, l’ébène va bénéficier des conditions sylvicoles assez
spéciales.

En effet, cette essence devra être intégrée dans les opérations d’inventaire
d’exploitation pendant lesquelles, elle sera localisée sur le terrain et cartographiée pour
éviter son abattage lors de l’exploitation des autres espèces. Son exploitation obéira aux
règles fixées par l’administration et dont certaines sont évoquées plus haut. Elle ne devra, en
aucun cas, être exploitée au- delà de sa possibilité.

Toutes les essences exclues de l’exploitation seront également intégrées dans
l'inventaire d’exploitation et marquées comme semenciers.

Ce plan devra prévoir le marquage des semenciers dans chaque assiette de coupe, la
définition d’un quota durable basé sur les inventaires d'exploitation qui devront prendre en
compte les tiges à partir de 20 cm tel que préconisé par les Normes d'inventaire
d'exploitation des forêts en régime d'aménagement. Le diamètre minimum d’exploitabilité,
qui devrait être revu à la baisse par l’administration pour tenir compte des problèmes de
pourriture de cœur des tiges à partir de 100 cm de diamètre, permettra de fixer les quotas à
prélever dans l’UFA 09 011.

Dans le cadre des plantations d’enrichissement dans les parcs à bois et autres, cette
espèce devrait être privilégiée dans le choix des essences à planter.

4.6 PROGRAMME D'’INTERVENTIONS SYLVICOLES

4.6.1  Sylviculture en peuplement naturel

L'analyse des résultats de l’inventaire d'aménagement notamment ceux relatifs à la
distribution du nombre de tiges/ha par classe de diamètre, montre que le nombre de
préexistants par hectare des essences principales (tiges de diamètre compris entre 10 cm et
30 cm) est supérieur à 15 tiges à l’hectare dans les neuf strates productives de l’'UFA 09
011.

SIFCAM Novembre 2010 91

Plan d'aménagement UFA 09 011 SiBM

C’est autour de ce chiffre, selon les « Directives nationales d'aménagement durable
des forêts naturelles du Cameroun », qu’on décide de la méthode sylvicole à adopter pour
améliorer les peuplements.

En effet, lorsque le nombre de préexistants est supérieur à 15 tiges/ha, la forêt est
riche. Dans ce cas, les activités sylvicoles qu’on peut y mener consistent à avantager les
jeunes tiges d’avenir qui passeront en exploitation lors de la 2° rotation pour compenser les
prélèvements effectués au premier passage.

De cinq à quinze tiges par hectare, on peut procéder à l’enrichissement des
peuplements c’est-à-dire on opère par des plantations, sous couvert, des semis des essences
qu’on veut régénérer par diverses méthodes (grands layons, petits layons ou encore par
plateaux). Au-dessous de cinq préexistanis à l’hectare, c’est la plantation en plein qui
s’impose.

En fonction de la composition des strates de l’'UFA 09 011 en nombre de préexistants
et pour se conformer au Système d'Information et de Gestion des Interventions Forestières
(SIGIF) mis en place par le MINEF par lequel s’effectue l’émission de permis annuels
d’interventions forestières, Le plan annuel d'opération dans 1e cas de la convention définitive
pour une concession, deux traitements sylvicoles codifiés sur les sept recommandés sont
convenables pour cet aménagement dans les zones productives. Les marécages à raphiales
(MRA) constituent des séries de protection.

Il s’agit de :

- La coupe à diamètre limite :

- Le délianage.

La coupe à diamètre limite consiste à prélever les tiges des essences comimerciales ayant
atteint ou dépassé le DME/AME pour des essences aménagées et le DME/ADM pour les
principales 2 et de promotion {diamètres limites).

Le délainage et une opération consistant à couper les lianes qui encombrent les tiges
d'avenir.

4.6.2 Plantation d’enrichissement

En plus de la sylviculture en peuplement naturel, on pourra réaliser quelques
plantations en plein dans les parcs à bois. Il s’agira des travaux d’enrichissement par
plantation des essences de lumière comme le Fraké, l’Ayous, le Framiré, le Bibolo qui sont
à croissance rapide. Le Moabi qui est en même temps sollicité par les populations pour
Phuile de ses amandes et par l’opérateur pour son bois d’œuvre devra faire partie de ces
essences à planter et bien d’autres telles le Sapelli, le Sipo etc. Selon les Directives
Nationales pour l'Aménagement Durable des Forêts naturelles du Cameroun, les parcs
représentent environ 0,5% de la superficie totale productive, soit 176,4 ha pour l'UFA 09
011. Le rythme normal de ces plantations pourra être de 5,88 ha/an pendant les trente ans
de a première rotation si les moyens sont mis à la disposition. De toutes les façons, un
effort devra être fait pour atteindre au départ 2,5 ha/an.

Pour réaliser ces plantations, SIBM pourrait solliciter l'appui de l’ Agence Nationale
d’Appui au Développement Forestier (ANAFOR).

SIFCAM Novembre 2010 92

Plan d'aménagement UFA 09 011 SIBM

4.7 EXPLOITATION À FAIBLE IMPACT ET
PROGRAMME DE PROTECTION DE
L'ENVIRONNEMENT

En matière de protection de l’environnement, une étude d’impact environnemental sera
réalisée en conformité avec la Loi N° 94/01 du 20 janvier 1994 portant régime des
forêts, de la faune et de la pêche, la Loi 96/12 du 05 août 1996 portant loi-cadre relative
à la gestion de l’environnement et leurs textes respectifs d'application notamment :

Le Décret n° 2005/0577/PM du 23 Février 2005 fixant les modalités de réalisation des
études d’impact environnemental (EIE). L'article 11 prescrit que « la réalisation de l’EIE
doit être faite avec la participation des populations concernées à travers des consultations
publiques ». D'autre part, l’article 21 du même Décret exige la réalisation d’un Audit
Environnemental assorti du plan de gestion environnementale aux unités en cours
d’exploitation et/ou de fonctionnement dans un délai de trente six (36) mois à compter
de la date de signature dudit décret. Ce décret précise par ailleurs, que le rapport d’audit
et le plan de gestion environnementale (PGE} qui en découlent, doivent être approuvés
dans les mêmes conditions qu’un rapport d’étude d’impact sur l’environnement (EIE).

- L’Arrêter N° 0070/MINEP du 22 avril 2005 fixant les différentes catégories
d’opérations dont la réalisation est soumise à une EÏE. Cet Arrêté classe l’exploitation
des UFA dans la catégorie des projets assujettis à l'évaluation environnementale
détaillée.

Cet Arrêté, définit le contenu du rapport d’une évaluation environnementale détaillée qui

comprend :

L. le résumé en langage simple des informations spécifiques requises.

2. la description et l’analyse de l’état initial du site et de son environnement physique,
biologique, socio-économique et humain ;

3. la description du site des assiettes déjà exploitées ou en cours d'exploitation

4. la description et l'analyse de tous les éléments et ressources naturels socioculturels
affectés ou susceptibles d’être affectés par le projet, ainsi que les raisons du choix du
site (une analyse des impacts sociaux cest réalisée de façon distincte pour les
populations bantoues et semi-nomades) ;

5. la description du projet et les raisons de son choix parmi les autres solutions
possibles ;

6. l'identification et l'évaluation des effets actuels et des autres effets possibles de la |
mise en œuvre du projet sur l’environnement naturel et humain ;

7. L'évaluation des mesures prises ou en cours et l’indication des mesures prévues pour
éviter, réduire ou éliminer les effets dommageables du projet sur l’environnement ;

8. le programme de sensibilisation et d’information ainsi que les procès-verbaux des
réunions tenues avec Les populations, les organisations non gouvernementales, les
syndicats, les leaders d’opinions et autres groupes organisés, concernés par le projet ;

9. le plan de gestion environnementale comportant les mécanismes de surveillance du
projet et de son suivi environnemental et, le cas échéant, le plan de compensation ;

10. es termes de référence de l’étude, ainsi que les références bibliographiques.

SIFCAM Novembre 2010 53

Plan d'aménagement UFA 09 O1 SIBM

La conformité des activités à d’autres textes s’appliquant à l’exécution d’un projet
d'exploitation forestière sera vérifiée dans le cas des assiettes de coupes déjà exploitées ou
en cours d’exploitation, il s’agit des lois, décrets et règlements ci-après :

- Loi n°89/027 du 29 décembre 1989 portant sur les déchets toxiques et dangereux

Cette loi interdit l’introduction, la production, le stockage, la détention, le transit et le
déversement de déchets dangereux et toxiques sur le territoire national. Cette loi
stipule par ailleurs que les industries locales qui du fait de leurs activités génèrent des
déchets dangereux sont tenues d’en assurer l’élimination sans danger pour les
hommes et pour l’environnement.

-_ Loi 64-LF-23 du 13 Novembre 1964 portant protection de la santé publique

Cette loi fixe les règles de salubrité des centres urbains et lieux habités des
immeubles et de leurs dépendances, des lieux publics et privés. En son article 2,
elle précise que les travaux d’assainissement tels que la création des égouts, le
drainage... peuvent faire l’objet d'une déclaration d’utilité publique entraînant
l’application des textes en la matière.

- Loi n°92/007 du 14 août 1992, portant code du travail.

Cette loi régit les rapports de travail entre les travailleurs et les employeurs ainsi
qu’entre ces derniers et les apprentis placés sous leur autorité. Selon l'Article 2 (1), le
droit au travail est reconnu à chaque citoyen comme un droit fondamental. L’Etat doit
tout mettre en œuvre pour l’aider à trouver un emploi et à le conserver lorsqu'il l’a
obtenu. L'application de ce texte garantit entre autre un fonctionnement harmonieux
des milieux de travail et prévient les grèves et crises.

-__ Loi n°86/016 du 06 Décembre 1986 portant réorganisation générale de la protection
civile
Selon l’article 1 de cette loi, « la protection civile consiste à assurer en permanence
la protection des personnes, des biens et de l’environnement contre les risques
d'accidents graves, de calamités ou de catastrophes, ainsi que contre les effets de ces
sinistres. La protection civile comporte les mesures de prévention, de protection et
d'organisation des secours» en cas de sinistre. La réalisation d’un projet
d'exploitation forestière est donc astreinte aux prescriptions de cette loi et ses textes
d’application.

-_ Loi n°98/005 du f4 avril 1998 portant régime de l’eau.

Cette loi définit le régime de l’eau et les dispositions générales relatives à la
sauvegarde des principes de gestion de l’environnement et de protection de la santé
publique. L’article 4 interdit les actes qui pourraient soit altérer la qualité des eaux de
surface, souterraines ou de la mer, soit porter atteinte à la santé publique ainsi qu’à la
faune et à la flore aquatique ou sous-marine, soit mettre en cause le développement
économique et touristique des régions.

Selon l’article 6, toute personne physique ou morale propriétaire d’installations
susceptibles d’entraîner la pollution des eaux, doit prendre toutes mesures nécessaires
pour limiter ou en supprimer les effets. Il stipule également que toute personne qui
produit ou détient des déchets doit en assurer elle-même l’élimination ou le

SIFCAM Novembre 2010 94

Pian d'aménagement UFA 09 011 SIBM

recyclage, ou les faire éliminer ou recycler dans des installations agréées et est tenue
d’informer le public sur les effets de la production, la détention, l’élimination ou le
recyclage des déchets sur l’eau, l’environnement et la santé publique ainsi que sur les
mesures de prévention ou de compensation.

- Loi n° 98/015 du 14 juillet 1998 relative aux établissements classés Dangereux,
Insalubres ou Incommodes.

Cette loi régit, dans le respect des principes de gestion de l’environnement et de
protection de la santé publique, les établissements classés dangereux, insalubres ou
incommodes. Elle stipule dans ces articles 5, 7, 9 et 12 que le responsable d’un
établissement de première classe est tenu de procéder avant l’ouverture dudit
établissement, à une étude de dangers suivant les modalités fixées par voie
réglementaire. Le projet d’exploitation forestière est réputé comporter des
installations à caractère industriel qui présentent ou peuvent présenter soit des
dangers pour la santé, la sécurité, la salubrité publique, la nature et l’environnement,
soit des inconvénients pour la commodité du voisinage. Au vu des dispositions
règlementaires découlant de la loi-cadre sur l’environnement, ce sont des
établissements de première classe, tels que définis à l’article 3 de la loi suscitée.
Selon les articles 25 et 26, les établissements classés qui polluent l’environnement
sont assujettis au payement de la taxe annuelle à la pollution et ceux qui
entreprennent des actions de promotion de l’environnement bénéficient d’une
déduction sur le bénéfice imposable suivant les modalités fixées par la loi des
finances

Les termes de référence de l’EIE ont déjà été rédigés et approuvés par le MINEP et sont
en annexes de ce plan d'aménagement.

En marge des recommandations de l'étude d'impact amorcée, SIBM ainsi que les
autres acteurs impliqués dans l'aménagement forestier devront observer les Normes
d'intervention en milieu forestier, notamment celles ayant trait à la protection contre
Pérosion, contre les feux de brousse et contre la pollution de l’air et de l’eau.

Il s'agira également d’éviter l’envahissement de la forêt par les populations et à lutter
contre les espèces nuisibles et les maladies.

La surveillance, le contrôle et le suivi des activités d’aménagement devront être menés.

4.7.1 Mesures contre l’érosion

Pour lutter contre l’érosion, SIBM devra notamment :

-_ Eviter d’exploiter dans les berges et sur les pentes sensibles. elle devra pour cela se
conformer à l’article 15 des Normes d'intervention en milieu forestier qui impose la
conservation d’une bande de 30 mètres de part et d’autre de la ligne naturelle des
hautes eaux des cours d'eaux et des marécages inondés en permanence.

Elle doit par ailleurs veiller à ce que les populations riveraines ne déboisent la lisière pour la
récolte du bois de feu et ne doit autoriser que le ramassage du bois mort (Art 16).

SIFCAM Novembre 2010 95

Plan d'aménagement UFA 09 O1 SIBM

- Eviter une destruction excessive de la végétation lors de l’ouverture des pistes de
débardage et des routes d’accès au massif. Dans ce cadre, il faudra qu’il planifie la
construction des routes avant l’exploitation afin de stabiliser les sols et diminuer les
risques d’érosion.

Concrètement, elle ne doit pas construire les routes, ou aménager un site de
prélèvement de sable dans les 60 mètres d’un plan d’eau à partir de la ligne naturelle des
hautes eaux.

En somme, elle doit respecter les dispositions des Normes d'intervention en milieu
forestier relatives à la protection des rives des plans d’eau et celles concernant le tracé, la
construction et l'amélioration des routes forestières.

- Fermer certaines routes d'accès du massif à la circulation lors des périodes de pluies
intenses.
- Mettre en place les infrastructures notamment routières selon les normes en vigueur.

4.7.2 Mesures contre les feux de brousses

La surveillance de l’intérieur de l'UFA 09 011 et autour des campements existants
ou à installer est sous la responsabilité du concessionnaire (STBM).
Celui-ci veillera au respect de l’interdiction des feux de brousse même dans le cadre des
activités agricoles pour lesquelles les populations et le personnel de l’entreprise utilisent
souvent le système d'agriculture itinérante sur brülis à l’intérieur et autour de l’'UFA 09 011.
L'usage du feu est interdit pour l’abattage des arbres.

47.3 Mesures contre la pollution de l’air et de l’eau.

Dans le cadre de la lutte contre la pollution de l’air et de l’eau, SIBM devra
principalement veiller à :

- Eviter l’utilisation des polluants chimiques dans le cadre de la pêche, et que nul ne
manipule le carburant ou les lubrifiants dans les 60 mètres d’un plan d’eau (Articles 25 et 27
des Normes d'intervention en milieu forestier}. Notons aussi que lors de l’aménagement
d’une piste de débardage traversant un cours d’eau, un pontage doit être mis en place pour
ne pas perturber l’écoulement des eaux qui irriguent la forêt. Les arbres ou parties d’arbres
tombés doivent être enlevés.

Ainsi, les parcs à grumes et surtout les camps des ouvriers ne doivent pas être
aménagés à moins de 60 mètres du plan d’eau afin que les eaux usées et les déchets divers
ne puissent pas polluer l’eau. D'une manière générale, les dispositions des Normes
d'intervention en milieu forestier liées à la protection de la qualité de l’eau devront être
observées (Chapitre V}.

- Eviter de brûler les déchets d’usinage qui pourraient faire l’objet d’une utilisation
pour la chaudière ou mis à la disposition des populations nécessiteuses, bien que
lunité de transformation soit localisée le plus souvent en dehors de la forêt
communale ou de la zone habitée.

SIFCAM Novembre 2010 96

Plan d'aménagement UFA 09 011 SIBM

- Déverser les huiles usagées provenant de l’usine et des engins dans les fosses aménagées à
cet effet, même au niveau des parcs en forêt.

4.74 Mesures contre les insectes et les maladies

En cas d'attaque sur les arbres des peuplements par les insectes et les maladies,
SIBM  informera l’administration forestière à temps pour lui permettre de contacter les
services compétents de la recherche en vue d’examiner de façon concertée des mesures
urgentes à prendre.

Pour des raisons économiques, il est recommandé de prendre des mesures
préventives moins coûteuses dans le cadre des activités de recherche qui seront menées dans
le massif de concert avec le concessionnaire.

4.7.5 Mesures contre l’envahissement par les populations

Afin d’éviter l’envahissement du massif par les populations riveraines, il est
primordial que l’administration forestière finalise urgemment la procédure de classement de
PUFA 09 011 pour sécuriser les activités d'aménagement. L’opérateur économique devra
quant à lui responsabiliser les populations par des contrats intéressés aux travaux d’entretien
et de surveillance des portions des limites de la concession appartenant à leur terroir, de
manière concertée.

4.7.6 Dispositif de surveillance et de contrôle

Sur les voies d’accès au massif, l'opérateur économique devra mettre en place les
guérites et en assurer Le gardiennage par un personnel équipé. Ce personnel sera assisté en
temps utile par le personnel administratif commis au contrôle

4.8. LES AUTRES AMENAGEMENTS

Outre l’aménagement de la série de production du bois d'œuvre, compte tenu de
l'interdépendance entre les espèces de l'écosystème, les autres ressources du massif
devront également bénéficier d’une attention particulière.

4.8.1 Structures d’accueil du public

Certains sites à identifier notamment lors des inventaires systématiques présentant un
potentiel touristique, scientifique ou d’enseignement feront l’objet d’aménagement par la
commune qui pourrait y installer des campements et des bancs publics etc.

Le mode d’exploitation des zones ainsi aménagées sera précisé par la commune.

SIFCAM Novembre 2010 97

Pian d'aménagement UFA 09 Q1 SIBM

4.8.2 Mesures de conservation et de mise en valeur du potentiel |
halieutico-cynégétique |

a) Mesures internes de gestion et de conservation de la faune

Les mesures internes de conservation et de gestion durable de la faune sauvage sont
par principe celles du respect des prescriptions de la législation faunique préconisées par la
loi n° 94/01 du 20 janvier 1994, portant régime des forêts, de la faune et de la pêche et
complétée par l’ordonnance n° 99/001 du 31 août 1999.

Ces mesures font partie déjà des cahiers de charges annexés à la convention
provisoire d’exploitation de la concession 1079 et s’appliquent aussi bien à
l'ensemble du personnel de l’entreprise qu’à l’ensemble des contractants! auprès de
la société.
A titre de rappel, fes mesures obligatoires en matière de protection de la faune, comprennent
notamment :
- adoption de règlements d’ordre intérieur pour interdire la chasse des espèces
complètement protégées ;
- interdiction de transport de la viande de brousse par les véhicules de service ;
- interdiction aux employés et à leurs familles de vendre/acheter de la viande de
brousse à des acheteurs/vendeurs extérieurs à la société ;
- obligation à les tous Les employés de coopérer avec Îles agents de l’administration
chargés du contrôle.
- construction de postes et barrières de contrôle aux points de passage obligés sur les
routes en activité et la fermeture des routes d’exploitation après exploitation ;
- mise à disposition des employés de protéines alternatives à prix coûtant ;
- application des sanctions exemplaires à l’encontre des ouvriers (chauffeurs de |
camions grumiers et des véhicules de liaison, prospecteurs, etc.) qui se livrent de
façon assez régulière aux activités de braconnage (transport de braconniers et de la
viande de brousse à bord des véhicules) ; |

- destruction systématique de tous les campements et cabanes de chasse/pêche le long
des rivières Libi :Ndou et en profondeur du massif forestier ;

- sensibilisation des populations locales, des Autorités Administratives qui favorisent
le braconnage et la chasse aux animaux protégés.

Ce règlement d’ordre intérieur sera diffusé et fera l’objet de séances d’informations à
l’attention des employés et des villages riverains.

b) Mesures de partenariat de gestion et de conservation de la faune

Les mesures en partenariat visent à renforcer les synergies entre société forestière,
administration en charge de la faune, organisations locales et ou internationales de défense

{ Employées et tous les sous-traitants engagés par le concessionnaire pour la conduite de tous travaux ou activités liés à l'exploitation
forestiére ou Faménagement forestier.

SIFCAM Novembre 2010 98

Plan d'aménagement UFA 09 O11 SIBM

de la nature. Dans le cas présent, un partenariat devra exister entre la Société SIBM et les
autres concessionnaires voisins .
Ses axes de collaboration dans les concessions environnantes et de ses autres partenaires
au Cameroun sont les suivants :
- le suivi des populations animales et le développement concerté d'un programme de |
gestion des populations animales et de conservation de la biodiversité ; |
- l'appui à la mise en place d'un système de suivi des activités illégales (braconnage
d'espèces protégées, etc.) ;
- le renforcement des capacités locales et du personnel au travers de formations aux
méthodes de suivi de la faune et des activités illégales en forêts tropicales

La collaboration attendue comprendrait comme actions :

-__ l’organisation de patrouilles mixtes ;

-_ l'échange d'informations sur les infractions ;

- redynamisation des comités paysans forêts pour une implication concrète des
riverains dans la lutte contre le braconnage ;

- l'échange de résultats d’études scientifiques pour le suivi des grands mammifères et
l'évaluation de l’application des mesures anti-braconnages préconisées.

Pour ce qui est de la conservation des ressources halieutiques, SIBM devra s’assurer
que les produits chimiques ne sont pas utilisés pour faire la pêche effectuée par les
populations rurales et ses ouvriers dans les cours d’eau situés à l’intérieur et autour
de sa concession forestière.

Pour être efficaces, l'opérateur devra les faire accompagner par la promotion de
l’élevage du petit gibier et des poissons en étang dont les techniques sont bien
connues.

Il devra dans ce cadre, chercher l'appui des ONG et des services techniques des
Administrations des forêts. de la pêche et de la recherche.

4.8.3 Promotion et gestion des produits forestiers non ligneux

En vue d’une gestion durable des produits forestiers non ligneux, SIBM devra mettre
en place une stratégie de gestion des produits identifiés dans les enquêtes notamment
les produits majeurs. Celle-ci comprendra entre autres :

- L'intégration dans la mesure du possible dans les inventaires d’exploitation des
produits majeurs en vue de maîtriser le potentiel et de connaître leur localisation ;

- Le financement des études pour maîtriser La production, les périodes de fructification,
le circuit de commercialisation pour placer ces produits dans des zones à forte
demande et accroître ainsi les revenus des populations riveraines ;

- La promotion des techniques de récolte favorisant la régénération et le
développement des ressources en produits forestiers non ligneux notamment au
niveau de l’écorçage des tiges et de la cueillette des feuilles et des racines.

SIFCAM Novembre 2010 99

Plan d'aménagement UFA 09 011 SIBM

4.8.4 Activités de recherche

Les activités de recherche doivent tendre à maîtriser l’évolution de la forêt en vue de
réajuster l’aménagement et de constituer une banque de données.

Les actions à entreprendre dans ce cadre seront réalisées en collaboration avec les
structures compétentes sous la responsabilité financière de SIBM.

Elles comprennent l'installation des  parcelles-échantillons permanentes ou
d’observation pour le suivi de l’évolution de la forêt. Bien que la taille et le nombre
de ces parcelles soient encore en discussion dans les milieux scientifiques, on estime
que deux parcelles de 1 ha peuvent être réservées à cet effet pour toute la forêt ; une
étant à implanter dans la zone exploitée et une autre dans la zone non exploitée
phénologie ;

accroissement moyen annuel en diamètre ;

mortalité ;

vigueur de {a régénération après l'exploitation ;

pathologie ;

effet des interventions sylvicoles sur la croissance des tiges ;

perturbations causées notamment au niveau de la faune

dégâts d'exploitation évalués par les services compétents etc.

Ces observations se feront chaque année et les résultats obtenus seront pris en compte

dans la révision du plan d'aménagement.
Par ailleurs, des études seront entreprises en vue d’affiner certains paramètres
d'aménagement en ce qui concerne :

L'établissement des tarifs de cubage locaux ;
La détermination des coefficients de commercialisation propres au massif forestier.

SIFCAM Novembre 2610 190

Plan d'aménagement UFA 09 011 SIBM

5 Participation des populations à l’aménagement de la
concession

SIFCAM Novembre 2010

101

Plan d'aménagement UFA 09 011 SIBM
51 Cadre orgauisationnel et rationnel

La participation pleine et entière des populations dans la gestion des forêts est considérée
dans la nouvelle loi forestière comme essentielle à la réussite de la nouvelle politique
forestière.

Cette loi vise à faire des populations véritables partenaires de l’Etat pour fa sauvegarde des
forêts en particulier.

Pour rendre cette participation des populations concrète, les comités Paysans —forêts seront
crées. ceux-ci seront des interlocuteurs privilégiés agissant pour le compte des populations
qu'ils représente et auront un rôle primordial à jouer dans le système d'aménagement
préconisé .

Les comités dont la composition sera précisé par l’Administration compétente auront
notamment :

- un rôle de sensibilisation et d’animation dans les villages ;

- un rôle d’information des villageois sur les activités d’aménagement ;

- un rôle de supervision et de suivi de l’exécution des travaux et des activités en
forêts par Les populations, suivant des contrats intéressés passés avec
l’Administration forestière

- un rôie de collaboration en matière de surveillance et de contrôle de la
concession ;

- un rôle dans le règlement des conflits.

Il sera envisagé la création de deux (2) comités « Paysans-Forêts » dont :

Le premier au niveau de NKOLAFENDEK regroupant les populations des villages
: E MVIENG - BIKOULA - NGOMEBAE- ODING- NKOLAFENDEK.

Le second au niveau de NKO regroupant les villages ; MELEN- NY ABIBETE- NKO-
MVENG

52 Mécanisme de résolutions des conflits

Les conflits qui naîtraient de la mise en œuvre des aménagements seront résolu dans le cadre
administratif et réglementaire dans la mesure du possible.

Si ces conflits revêtent un caractère local, ils trouveront des solutions à travers un comité local à
créer qui associerait :

- l’exploitant ou son représentant ;

- les représentants des comités « Paysans-Forêts » :
- les responsables de | Administration forestière ;

- l’autorité traditionnelle ;

- les responsables de ? Administration territoriale :

SIFCAM Novembre 2010 102

Plan d'aménagement UFA 09 011 SIBM

- les élus du peuple ;
- les représentants des organisations ou ONG intervenant dans le milieu.

Les modalités de fonctionnement dudit comité seront définies par l’ Administration forestière de
concert avec les autres parties intéressées.

De toute les façons, un compte-rendu des résolutions adoptées au cours de chaque session doit être
tenue au ministre chargé des forêts.

En cas de conflits persistant l’on fera recours à l'arbitrage du ministre chargé des forêts.

La création des comités Paysans-Forêts ainsi que celle des comités locaux de règlement des conflits
seront formalisées par des arrêtés préfectoraux qui préciseront par ailleurs les modalités de
fonctionnement desdits comités.

53 Modes d'intervention des populations dans l'aménagement

Les populations interviendront dans le processus d’aménagement à travers :

- le recrutement pour faire partie des effectifs du personnel de la société travaillant dans les
activités d'exploitation, à l’usine ou dans la mise en place des infrastructures. À cet effet
le recrutement des riverains ser prioritaire à qualification égale ;

- les contrats intéressés passés avec l’ Administration forestière ou le concessionnaire par le
biais des comités paysans-forêts notamment en matière, de délimitation du périmètre du
massif ; de surveillance et de contrôle des limites, de sylviculture ainsi que dans le cadre
des droits d’usage. A cet effet les terroirs des villages constituant chacun de ces comités
seront identifiés en vue d’une répartition spatiale des activités ou des responsabilités
dévolues à chacun des comités.

Pour ce faire leur encadrement sera requis notamment sur la responsabilité de l’ Administration
forestière ou des ONG spécialisées.

54 Evolution des relations population — forêt

Les retombées de l'aménagement proposé sont multiples et ce manifestent de deux façons directe et
indirecte.

Retombées indirectes

-__les populations uütiliseront les infrastructures routières qui seront mise en place dans le
cadre de l’aménagement et ce de façon permanente ;

- l’arrivée massive du personnel de l’entreprise va favoriser l'émergence d’un marché et
partant la création d’un pole de développement avec des effets d’entrainement sur
l'agriculture, la santé bref sur le niveau de vie des populations ;

- dans le cadre de cet aménagement, les populations maïîtriseront la gestion et l’utilisation
des ressources forestières en générale et en particulier des produits forestiers non-
ligneux.

Par ailleurs la réalisation, des œuvres sociales et sportives ainsi que celles de certaines autres
actions notamment en faveur des femmes et des jeunes, pourrait être négociées en faveur des
populations riveraines et mises en place dans le cadre des cahiers de charge.

SIFCAM Novembre 2010 103

Plan d'aménagement UFA 09 11 SIBM
Retombées directes
Elles seront constituées notamment de :

- les taxes et quotes-parts provenant des recettes de l’exploitation forestière allouées aux
populations selon les textes en vigueur ;

- des revenus liés à la mise en œuvre des contrats passés entre les comités paysans-forêts et
FÉtat ou l'opérateur économique dans le cadre des travaux de délimitation, de
surveillance des fimites, de la sylviculture etc...

Ces retombées seront consignées dans le cahier de charges.

SIFCAM Novembre 2010 104

Plan d'aménagement UFA 09 OLE SIBM

6 Révision du pian d’aménagement et du plan
quinquennal de gestion

SIFCAM Novembre 2010 105

Plan d'aménagement UFA 09 011 SBM

61 La révision

La révision du plan d’aménagement de même que le plan quinquennal de gestion se fera tous les
cinq ans. Pour cela on se servira des expériences acquises lors de la gestion des premières cinq
unités forestières d'aménagement.

Au vu des difficultés rencontrées, certains éléments pourraient être négociés par l’opérateur
économique auprès d’ Administration forestière et on en tiendra compte dans la révision du plan.

62 Suivi de l’aménagement forestier

Il sera mis en place un système d’archivage ainsi qu’une base de données notamment en ce qui
concerne :
- les textes, notes de service concernant le massif ;
- les données des inventaires forestiers (inventaire d’aménagement et inventaire
d'exploitation) :
- les données sur la production forestière et la production industrielle ;
- les inventaires de recollement ;
- Ja sylviculture :
- la fiscalité ; |
- etc.

Ces données seront judicieusement exploitées pour le suivi de l'aménagement ainsi que pour la
révision du plan d'aménagement et du plan quinquennai de gestion.

SIFCAM Novembre 2010 106

Pian d'aménagement UFA 09 011 SIBM |

7 Bilan économique et financier

SIFCAM Novembre 2010 107

Plan d'aménagement UFA 09 011 SBM

En raison de la fluctuation des prix du bois et de la non maîtrise de certains coûts
(prix de vente du bois sur le marché international, coût assurance fret.…..), il n’est pas aisé
d'établir avec beaucoup de précision un bilan économique et financier de l’aménagement
proposé. C’est pour quoi, il est recommandé que le concessionnaire enregistre toutes les
dépenses et recettes obtenues des produits récoltés dans la forêt.

Le bilan est établi jusqu'aux dépenses et recettes basée sur le volume net et des prix
FOB des grumes. Le bonus n’a pas été pris en compte dans ces estimations.

7.1 LES RECETTES

L'exploitation forestière du bois d’œuvre va constituer l’unique source de recettes.
On se base sur:

+ Les volumes commerciaux des essences principales exploitables obtenus en appliquant
sur le volume brut le coefficient moyen de 0,55:

+ les valeurs taxables arrêtées par le MINEFI lors du deuxième trimestre 2010 dans son
Arrêté N° 10/0000105/CF/A/MINEFI du 30 Juillet 2010

+ la zone à laquelle appartient PUFA (ici c’est la zone If)

+ le concessionnaire ayant délibérément décidé de ne commercialiser que 40% du volume
commercial en grume et transformer Îe reste

Tableau 39: Revenu estimé de la vente des grumes

Essences Volume Volume Volume Valeur FOB Recette non capitalisée
exploitable | commercialisable commercialisable | (FCFA) (FCFA)
£TumE
Abam à poilsr 6729 3700.95 1480,38 44000 65136720
Acajou 3478 1912,9 765,16 88000 67334080
Aïélé 58460 32153 12851,2 57200 1735660640
Alep 172219 94720,45 37888,18 44000 1667079920
Andoung brun 1344 739,2 295,68 66000 19514880
Aningré A 6351 3493,95 1397,22 172480 240992505,6
[Aningré R 5327 2929.85 1171,84 172480 202136211,2
Ayous 175855 41720,25 16688,1 80872 1349600023
Azobé 1393 766,15 306,46 68288 20927540,48
Bahia 16643 9153,65 3661,46 44000 161104240
Bilinga 32298 17763,9 7105,56 70400 6500231424
Bongo H 13297 7310,05 2924,02 44000 128656880
Bossé claire 12653 6959,15 2783,66 98824 275092415,8
Bossé foncé 7007 3853,85 1541,54 98324 152341149
Dabéma 100367 55201,85 22080,74 52800 1165863072

SIFCAM Novembre 2010 108

Plan d'aménagement UFA 09 011 SIBM

Dibétou 11620 6391 2556,4 79288 202691843,2
Doussié rouge 29019 15960,45 6384,18 184800 1179786484
Émien 104779 5762845 23051,38 59840 1379394579
Eyong 78309 43069,95 17227,88 32560 560043028,8
Fraké 59168 545424 21816,96 29832 650843550,7
Fromager 95507 5252885 21011,54 58960 1238840398
Tomba 74551 41003,05 16401,22 48400 7933819048
roko 35607 7 19253,85 7701,54 127600 9682716504
Kossipo 65369 35952.95 14381,18 88000 1265543840
Kotibé 5057 278135 112,54 77440 86155097.8
TKoto 5697 353,5 1283,34 82720 103676284,8
Longhi 31213 17167,15 6866,86 202400 1389852464
FLotois 8854 48587 194,48 61600 119718308
Mambodé 30214 16617,7 6647,08 71280 473803862,4
Moabi 31541 17347,55 6539,02 106216 737034948,3
Movingui 84972 467346 18693,84 95920 1793113133
Mukulungu 37622 20692,1 8276,84 74800 6191076382
Niové 17554 9654,7 3861,88 61600 2378901808
Okan 127646 702053 28082, 12 52800 1482735036
Onzebilt 49407 2717385 10869,54 54560 593042102,4
Padouk blanc 6417 352935 1411,74 82456 116406433,4
padouk rouge 89568 492624 19704,96 82456 1624792182
Sapetti 34909 19199,95 7679,98 115192 884672256,2
sipo 14249 7836,95 3134.78 137632 4314468041
Tali 107516 ST3E 23653,52 50424 1182705092
Tiama 7170 39435 15774 83600 1318706540
Total 1 179633 587981,5 3951926 217024285239

Le rendement de l’unité de transformation étant de 45%, les recettes provenant de la vente des bois
débités s’obtiendront en multipliant le reste du volume commercialisable par un prix moyen de
250 000 FCFA/m°_ soit : 266 755,005 X 250 000 = 66 688 751 250 FCFA. On a en définitive,

27 024 285 239 + 66 688 751 250 = 93 713 036 490 FCFA.

Le revenu total estimé obtenu de la vente du bois de l'UFA 09 011, sur 30 ans, est
93 713 036 490 FCFA soit un revenu annuel de 3 123 767 883 FCFA.

Au taux d’inflation de 3 %, le revenu initial correspond à une valeur de
148 614 555 600 FCFA sur 30 ans, calculée selon la formule :

Ry=R;lG- (+0,03) "1/[1-(1+0,03)] @
Où R39 = Revenu actualisé sur 30 ans
R,=Revenu annuel actuel

Taux d'actualisation = 3 % ;

Rotation = 30 ans.

SIFCAM Novembre 2010 109

Plan d'aménagement UFA 09 Q11 SBM
7.2 DEPENSES

Les dépenses sont constituées de :

les coûts de production

Inventaire d'aménagement,

Inventaires d’exploitation,

Délimitation de la forêt,

Délimitation des AAC,

Matérialisation des limites de la forêt,
Elaboration du plan d’aménagement,
Elaboration des plans quinquennaux de gestion,
Elaboration des plans annucls d'opération,
Coût de suivi et de contrôle de gestion,
Traitements sylvicoles,

Recherche,

Formation du personnel,

Frais administratifs,

7.2.1 Coûts de production

Les coûts de production qui comprennent les coûts d’exploitation jusqu’au parc à
bois, selon les résultats de l’étude- diagnostic sur l’industrialisation du secteur bois réalisée
par le CERNA sont estimés à 25 000 FCFA / m3.

Avec un volume net évalué à 987981,5 m3, le coût total de production est 29 639 445 000
FCFA soit un coût annuel estimé à 987 981 500 FCFA

7.2.2 Taxe d’abattage et taxe entrée usine

1.1. La taxe d’abattage est calculée sur la base de 2,5 % du Prix FOB et
la taxe entrée usine est obtenue en prenant 2,25% du Prix FOB.
1.2. Ces deux taxes sont données au tableau 48ci-dessous.

Tableau 40 : Taxe d’abattage et taxe entrée usine

| Vol. Vol. Prix FOB

Essence exploitable _| commercial (FCFA) TA (CEA) | TEU (FCFA)
Abam à poils r 6729 3700,55 44000 7401900 36639405
Acajou 3478 1912,9 88000 7651600 3787542
Aïélé 58460 32153 57200 83597800 41380911
Alep 172219 04720,45 44000 1894400900 93773245, |
Andoung brun 1344 739,2 66000 2217600 1097712
Aningré À 6351 3493.05 172480 27385512 1358558284

SIFCAM Novembre 2010 110

Plan d'aménagement UFA 09 011 SIBM

Aningré R 5327 2929,85 172480 22970024 11370161,9
Ayous 75855 41720,25 80872 153363639 75915001,3
Azobé 1393 766,15 68288 2378129,6 1177174,15
Bahia 16643 153,68 44000 18307300 9062113,5
Bilinga 32298 17763,9 70400 56844480 28138017,6
Bongo H 13291 7310,05 44000 14620100 72369495
Bossé claire 12653 6959,15 98824 31260501.8 15473948,4
Bossé foncé 7007 3855,85 98824 17311494,2 8569189,63
Dabéma 100367 55201,85 32800 1322484440 655797978
Dibétou 11620 6391 19288 23033164 11401416,2
Doussié rouge 29019 15960,45 184800 134067780 6636355L,1
Emien 104779 5762845 39840 156749384 77590945,1
Eyong 78309 43069,95 32560 63743526 31553045,4
Frak£ 99168 54542,4 29832 73959494.4 36609949,7
Fromager 95507 52528,85 58960 140777318 69684772,4
tomba 74551 41003,05 48400 20206710 A4652321,5
Iroko 35007 19253,85 127600 11672330 55277803.4
Kossipo 65369 35952,95 88000 14381800 71186841
Kotibé 5057 2781,35 77440 9790352 48462244 l
Koto 5697 3133,5$ 82720 11781396 5831791,02
Longhi TT 3515 TA167.15 202400 1957937780 78179201
Lotofa 8834 4858,7 61600 12604360 67341582
Mambodé 30214 16617,7 7580 53841348 26651467,3
Moabi 3is4i 17347,55 106216 837539714 41458215,8
Movingui 84972 46734,6 95920 203762856 100862614
Mukulungu 37622 20692,1 74800 70353140 34824804,3
Niové 17554 9654,7 61600 27033160 133814142|
Okan 127646 70205,3 52800 1684092720 83403806,4
Onzabilt 49407 27385 54560 67391148 33358618,3
Padouk blanc 6417 352935 82456 13228003,8 |  6547861,88
padouk rouge 89568 49262,4 82456 184635475,2 91394560,2
[Sapeit 34909 19199,95 DS192 | 190530938,2 49762814,4
sipo 14245 7836,95 137632 49027959,2 24268839,8
Tali 107516 59133.8 50424! 135534669,6 67089661,5
Tiama 7170 3943,5 83600 14985300 TANT
Total 1796330 9879815 3070941504 1526116045

7.2.3 Coût de réalisation de l’inventaire d'aménagement

L’inventaire d'aménagement a été réalisé à un coût de 600 FCFA / ha. La superficie
de l’'UFA 09 011 utilisée dans le dossier de classement est de 35 280 ha.

Le coût total de l’inventaire d’aménagement est de : 600 FCFA/ha x 35 280 ha =
21 168 000 FCFA.

SIFCAM Novembre 2010 111

Plan d'aménagement UFA 09 OL SIBM

7.2.4 Coût des inventaires d'exploitation des AAC

Dans le cadre de la mise en œuvre du plan d'aménagement, les tiges des essences
aménagées sont comptées à partir de 20 em et sont positionnées sur la carte tout comme
celles des essences complémentaires dénombrées à partir de leur DME administratifs
respectifs.

Le coût unitaire est élevé et évalué 5000 FCFA / ha. Sur une superficie de réelle évaluée, à
35 280 ha le coût total des inventaires d’exploitation est de : 5000 FCFA /ha x 35280 ha =
176 400 000 FCFA. Soit un coût moyen annuel de 5 880 000 FCFA.

7.2.5 Coût de l’ouverture des limites de l’'UFA

Compte tenu de la longueur des limites sur terre ferme de l’'UFA 09 011 qui est de 59,33
Km on peut estimer le coût total de la délimitation à : 14 832 500 FCFA

7.2.6 Coût d'élaboration du plan d’aménagement et études
préparatoires
Le plan d'aménagement a coûté 18 312 100 FCFA.

Sa révision étant prévue tous les 5 ans, on peut évaluer le coût à 50% du coût d'élaboration,
Soit 9 15605 FCFA/S ans

Les 4 révisions font au total de 36 624 200 FCFA soit au total 54 942 300 FCFA, soit un
coût annuel de 1 831 416 FCFA/an.

7.2.7 Coût d'élaboration des plans quinquennaux de gestion

Pour élaborer un plan quinquennal de gestion, il faut un coût de 3.000.000
FCFA/Plan. Pour les cinq plans quinquennaux à rédiger, on aura besoin de 3.000.000 FCFA
x 5 = 15 000 000 FCFA. Soit 500 000 FCFA/an.

7.28 Coût d’élaboration des plans annuels d’opération

L'élaboration d’un plan annuel d’opération coûte 1.500.000 FCFA. Pour les 30
plans annuels d'opération exigés, il faudra dépenser :
1.500.000 FCFA x 30 = 45.000.000 FCFA.

SIFCAM Novembre 2010 112

Plan d'aménagement UFA 09 O11 SIBM

7.2.9 Coût de la matérialisation et de l’entretien des limites de
V'UFA

Les limites seront ouvertes et matérialisées par un rideau d’arbres à croissance rapide
autour de la forêt sur 5 m de large sur terre ferme. Pour le cas de l’'UFA 09 011, une
superficie de 29,66 ha sera plantée avec 5 000 plants en deux rangées de 8 m x 8 m.

En se basant sur les coûts pratiqués par l’ex-ONADEF on peut estimer :

e La production et la mise en place des plantations au bas mot est à 2000

FCFA/plant
Soit 5000 plants x 2000 FCFA/plant = 10 000 000 FCFA ou 333 333
FCFA/an

e L’entretien des lignes de plantation à 1 500 000 FCFA / an x 15 = 22 500 009
FCFA.

7.116 Redevance forestière

La redevance forestière annuelle proposée (RFA) par SIBM est de 2500
FCFA/ha/an. En 30 ans la RFA totale est de 2500 FCFA/ha/an x 30 ans x 35 280 = 2 646
000 000 FCFA Soit 88 200 000 FCFA /an

7.2.11 Mise à FOB

La mise à FOB moyenne des produits transformés est de 8 875 FCFA/
m3.
Avec un rendement matière estimé à 45%, le volume obtenu après la transformation
est d'environ 444501,675 m3.Le coût total sur 30 ans est de 3 945 751 116 FCFA soit
131 525 037 FCFA/an

7.2.12 SEPBC

L’entreposage des produits au port est de 3 473 FCFA/ m3.
Le coût total sur 30 ans est de 1 544 066 887 FCFA soit 51 468 896,2 FCFA/ an

7.2.13 Entretien routier

Le réseau routier représente 3 % de la superficie productive (35280 ha), soit 1058.,4
ha. La largeur moyenne d’une route étant de 6 mètres et les routes permanentes représentant
10%, la longueur totale des routes est de 176,4 Km.

L'entretien d’une route est estimé à 1.000.000 FCFA / km soit un coût total évalué à
176 400 000 FCFA. Soit 10 889 000 FCFA/an.

SIFCAM Novembre 2010 113

Plan d'aménagement UFA 09 011 SIBM
7.2.4 Formation du personnel
Le concessionnaire pourra mettre 1.506.000 FCFA / an pour la formation de son

personnel sur la conduite des activités d’aménagement et l’appropriation des nouvelles
technologies. Au total, 45.000.000 FCFA seront consentis pour cette activité.

7.2.15 Recherche

Le concessionnaire devra faire une dépense annuelle de 2.000.000 FCFA pour les
activités de recherche. Soit un sacrifice de 60.000.000 FCFA.

7.2.16 Coût des traitements sylvicoles et de surveillance

Le coût des interventions sylvicoles et de surveillance de la forêt est estimé à
8 000 000 FCFA /an

7247 Frais administratifs

Is pourront représenter 3 % du revenu total soit 2 026 821 393 FCFA. Soit un coût de 67
560 713 FCFA/an.

7.2.18 Transport

Le transport de bois transformé de Sangmelima au port de Douala est estimé à 35 000
FCFA/ m3. Soit un coût total de 444591,675 m3 x 30000FCFA= 13 337 750 250 FCFA.
Soit un coût annuel de 444 591 675 FCFA.

7.2.19 Imprévus

Elles sont estimées pour pallier aux charges imprévues liées à cet aménagement. Elles sont
estimées à 1 % du revenu annuel attendu, soit 2 2 520 237 FCFA /an.

En récapitulant toutes les dépenses et après capitalisation des coûts selon la formule
présentée à la section 7.1, les dépenses totales sont données au tableau 49 ci dessous.

SIFCAM Novembre 2010 114

Plan d'aménagement UFA 09 011 SIBM

Tableau 41: Dépenses totales par activité

Désignation Cout annuel FCFA) Cout capitalisé (FCFA) X1000
Cout de production 823317916,7 39169692,14
Taxe d'abattage mn __102364716,8 4870043,955
taxe d'entrée usine 1520116045 [ 72320152,75
Inventaire d'aménagement 705600 33569,21332
inventaire d'exploitation 1423480000 5874612,331
Délimitation 5933000 282264,9414 |
Élaboration du plan 18312100 871205,77
révision du plan 1831410 87130,09208
Fes des plans quinquenaux 500000 23787,10785
Elaboration des plans annuels 1500000 71363,12356
production des pants 333333 15858,45604
Entretien des lignes de plantation 1500000 71363,12356
Redevance forestière 88200000 88200
Mise à fOB 51468896,24 2448654,135
SEPBC 51468896.2 2448654,133
Entretien routier 5880000 279743,4444
I Formation du personnel 1500000 71363,12356
Recherche 2009000 95150,83141 à
Traitement sylvicole 8090000 380603,3267
Transport 370493062,5 17626361,46
Frais administratifs 67560713 3214229,006
Imprévus 22520237 1071409,637
Total 3268985926 151415412,7

7.3 BILAN FINANCIER

Après avoir estimé les recettes et les dépenses, le bilan financier est Le suivant :

+ Recettes 148 614 555 600 FCFA
“ Dépenses 151 415 412 700 FCFA
+ Bilan -2 809 857 107 FCFA.

Au vu des résultats de cette étude sur le bilan financier de l’aménagement de l'UFA
09 011, il ressort que :

o Le bilan est négatif -2 800 857 107 FCFA),

© Le bonus qui est de 698492 m3 n’a pas été pris en compte dans ce bilan. La
raison principale est que le bonus ne devrait pas exister à la deuxième rotation, il
serait déjà prélevé. S’il était pris en compte, cela ne faciliterait pas la
comparaison des bilans entre les deux rotations.

SIFCAM Novembre 2010 115

Plan d'aménagement UF A 09 Q11 SBM

Mais à la première rotation, il devra être comptabilisé dans les recettes et dépenses.
Ce qui fera passer le bilan à un chiffre positif. Si SIBM exploite les essences de promotion,
cet aménagement sera rentable sur le plan financier.

7.4 BILAN ECOLOGIQUE ET SOCIAL

Une étude est prévue pour évaluer l'impact des activités menées sur les
peuplements, la faune, la biodiversité, sur le milieu humain et économique dans le cadre de
Pétude d'impact environnemental.

Elle sera assortie des mesures d’atténuation des impacts négatifs.

Cette étude se fera tous les cinq ans.

SIFCAM Novembre 2010 116

Plan d'aménagement UFA 09 011 SIBM
Bibliographie

API Dimako 1995 ; « Généralités sur l’ Aménagement des Forêts de Production de la Province de
FEst.

Cifor 1998; « Developing and Testing Criteria and Indicators for the Sustainability of Community
managed Forest in the Solidan Zone, Central Province, Cameroon »

Cifor 1998; Testing and Developing Criteria and Indicators for sustainable Forest management in
Cameroon; The Kribi Test Final Report.

MINEEF 1995; Organisation des Forêts de Production du Cameroun méridional, volume IV.
MINEE 1992 ; Schéma d’utilisation des terres forestières du Sud Est Cameroun.

MINEF 1992 ; « Plan de Zonage, cas du Cameroun Zone méridionale »

MINEE 1995 ; Généralités sur l’ Aménagement des forêts de production de l'Est.

MINEF 1995 ; Plan d'Aménagement de l'unité Forestière d’ Aménagement n° 10-031.
MINEF 1997; Procédures de Contrôle des opérations forestières.

MINEF 1997 ; Guide d'élaboration des plans d'aménagement des forêts de production du domaine
forestier permanent de la République du Cameroun.

MINEF 1998 ; Méthode de classement des forêts.

MINEF 1998 ; Procédure d'approbation et de suivi des plans d’aménagement.

MINEF 1998 ; Procédure annuelle pour l’exploitation forestière.

Nicclette Bufor de Oliviera 1999; « Community Participation in Developing and Applying
Criteria and Indicators of sustainable and equitable forest management »

NKIE M. 1994; Estimation des coefficients de commercialisation des trois essences forestières (
Ayous Beté, Sapelli) dans la zone de Dimako: cas de la SFID.

ONADEF 1991,« Normes d’Inventaires d’ Aménagement et de Préinvestissement »
ONADEF 1992, Inventaire des ressources forestière Phase IV, Rapport Général.
ONADEF 1995 ; « Normes d’inventaire d’exploitation »

ONADEF 1994 ; Etudes des résidus de bois en forêt et dans l’industrie, et des dégâts causés par
l'exploitation forestière au Cameroun.

ONADEF 1995 ; « Politique de Régénération et d’ Aménagement des Forêts »

ONADEF 1998, « Directives Nationales pour l’ Aménagement durable des Forêts du Cameroun »

SIFCAM Novembre 2010 117

Plan d'aménagement UFA 09 011 SIBM

République du Cameroun 1994 ; Loi n° 94 /01 du 20 Janvier 1994 portant régime des forêts, de la
Faune et de la pêche.

République du Cameroun 1995 ; Décret n° 95/ 33 du 23 Août 1995 fixant les modalités du régime
des forêts.

118

SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM

ANNEXES

SIFCAM Novembre 2010 119

Plan d'aménagement UFA 09 ÔIE SIBM

Pourcentage des principales essences (tiges)

12,69

|BAlep
BEmien
OTali

EFraké
5a78 HOkan
EPadouk rouge
BReste
Pourcentage des principale essences (volume}

DAlep

HEmien

OTali

OFraké

Le]

Okan 314
EPadouk rouge
6,92
BReste

120

SIFCAM Novembre 2010

Plan d'aménagement UFA 09 011 SIBM

Distribution des effectifs totaux des essences par classe de
diametre toutes strates confondues

800000 ppp : ; —

250000

|
| |
200000 -1n|- Lee | Le
|

Ba mSérie! |

Le |

DONNE

20- 36- 40- 50- 60- 70- 80- 90- 100- 110- 120- 130- 140- 150+
80 40 50 60 70 80 90 100 110 320 130 140 150

Classe de diametre

}
| pet | |
:

SIFCAM Novembre 2010 121

Plan d'aménagement UFA 09 041 SIBM

Distribution des volumes totaux par classe de diametre toutes
strates FOR confondues

600000 : — — EE |
500000 = - =
|
400000 : _ -
|
Ë
Î ñ
3 300000 Sériel
$ 00! 5 Série

| (ll [Hi

20- 30- 40- 50- 60- 79 80 90- 100- 110- 129- 130- 140- 150+
30 40 50 60 70 80 90 100 110 120 130 140 150

Classe de diametre

SIFCAM Novembre 2010 122

Plan d'aménagement UFA 09 011

SIBM

Distribution deseffectirs a° Abam à poils rouges par
chasse go aiamatre

Forges rouge

classe se alametre

CT

Distribution des effectifs d'Acajou blanc par
classe de diametre

BAcajoublane

Distribution des effectifs a' Aléié par classe do
élametro

Distribution des effetifs d'Alep par classe da
diametre

Classe de diametre

10 — 000
Mu 2000
#0
10 4x0
À =
pass
] CPS
CE a
a
æ
æm
°
m æ & ® 6 7m & 0 do do 12 No ta 1 û
#4 9 @ 7 6 6 40 NO LD 10 740 10 29303040 40406060 60-70 DEN 20 HD A2 10 FD MO
Classe de diametre ERRETE
classe de atametre
Distribution des effectifs d'Andoung brun par chasse de Distribution des effectifs d'aningré par classe de
diametre deiametre
LS
ro. = 21
sn
go
IG Andeung brun E
Ÿ 200
Ë
Eu |
2m Ï
+ ]
al RIRE

2-90 40 80 6. TD 0. 00 100 fie 1 [20 MO os
so 40 59 80 70 @ 0 40 HO 1% M0 M0 #0

Classe de dtemetre

SIFCAM Novembre 2019

123

Plan d'aménagement UFA 09 011 SIBM

Distribution des effectifs d'Aningré À par classe Distribution des effectifs d'Ayous par classe de
de diametre diametre
a — |
| 3000
wo |
ze
#6
2000
4 | | ma
7 Er 12 nayus
Ë |
400 1000
2m Re Se 2 En m0! (| n
% LR o
Dar propre mme 20e 0 40e 90 60 MD. 20 90e 00e 1. 00 A0. MD. 50e
ne 5 40 5 D 7 0 00 00 0 m0 0 40 #0
Classe de dtemetre tisse de atametre
Distribution des effectifs d'Azobé par classe de Distribution des effectifs de Bahia par classe de
diametre diametre
ÿ s
ÿ = Gauce
a 66 4 60m 7e mm 0 mn Me 00 on ue an m0 en 00 10 20 eù me Ex
so 4 50 6 M 0 Bo Ho Mo M Ro M R5 w do Mo fe Ho vo Ho #0
Giasse de diametre Classe de étamstre
Distribution des effectifs de Bilinga par classe de Distribution des effectifs de Bongo Hpar classe
diametre de diametre
ae
250
,
Ÿ 1500
H É ET TI
wo Ë
=
ol
2 0 4 em 7 eo 0 Mo ue me 4e 8
& et à Dm & w mm
2 de dtamotra
Distribution des effectifs de Bossé claire par Distribution des effectifs de Bossé foncé par
classe de diametre classe de diametre
co
em
wo
ë ra |
$ == Ë o0
î ÉT Ha Desséronsé
ë 600
"
ze ;
û

PERS RS. raté PRE æ

Classe de diametre

ga

sretre

td
140-180

*

Classe de diametre

SIFCAM Novembre 2010 124

Plan d'aménagement UFA 09 011

STBM

ution des effectifs de Dabéma par classe de
diametre

2m 3 4 So @0 70 80 90 400 fo 10 C0 10 0e
5e 49 50 © 70 m0 50 m9 19 mo Ro HO 40

Cinsan de diametre

Distribution des effectifs de Dibétou par classe de
diametre

800 ?—

20 30 4 60 60 70 UD üo 10 HD (0 (AD MD Ed
30 4 40 6 70 Go m0 0 #0 m0 an 0 #0

Ctaste de diametre

Distribution dos atfoetifs du Douwsié rouge par <lasss de
diametre

EPA

CRE
mn MO 60 M0 46 10

Distribution des effectifs d'Emien par classe de
diametre

Bi Erien

2m 0 40 ED 60 70 80 60 10 FD UD FO MD M0
40 60 60 70 80 0 00 ft vo D MO

Ctase de atametre

Distribution des effectifs d'Eyong par clase de
diametre

CT

2 0 4 BD 80 JD 60 90 100 HR te Em MO He
do 50 60 70 1 0 M0 10 1 10 Ho M

Classe de alemetre

Distribution des effectifs de Fraké par classe de
diametre

orras

Classe de diametre

2 0 40 60 60 7 sp 40 100 10. 120 1 HO 0e
59 do 69 60 70 80 90 HD fn 120 130 140 10

Classe de dlamerre

Distribution des effectifs de Fromager par clase F7 mtripution des effectifs d'iombapar classe de
de diametre diametre
mo ao j
a en PRE
“e Ne |
ia À |
Lin Fromage 5 res
Ë #0 à 2
ER LE |
m ne
7
° :

SIFCAM Novembre 2010

20 40 40 60 60 70 un 90 mo He D. VO Mo BU
20 0 so 8 7 00 % NU 1m 20 No we 0

Classe de diomotre

125

Plan d'aménagement UFA 09 011

SIBM

Oistribution des effectifs d'Iroko par classe de
diametre

Distribution des effectifs de kossipo par classe de
diametre

Ge

3833848888

a no 10e 10 120 NO M0 1
70 8o 90 100 NO 0 130 HO 150

Classe de dlametre

88
s =
EË
ÉES:
8
#

Eistribution des effectifs de Kotibé par classe de
diametre

eo BB888SÉ

a do 40 69 4 70 ue mo Me M0 We DO HO Mer
50 40 Go eu 7 #9 5 10 10 m9 M0 HO #0

Cluses de diametre

Distribution des effectifs de Koto par classe de
diametre

Je D me Ho NO DE RD HO 0
0 D no 1m 120 19 Mo 10

Classe de siameure

Oistribution des effectifs de Longhi par classe de
diametre

Distribution des effectifs de Lotofa par casse de
diametre

PEER ERRREE)

Classe de diametre

CET
2 40 dm TO 66 9 Mo 10 me no Ha HD Ge 70 7e m0 1 0 m0 mo Ke
50 4 % ® 70 ® 6 0 10 u #0 no #0 #7 60 0 10 10 0 Ho wi #0
Stasse ae diametre lasse de diametre
Distribution des effectifs de Mambodé par Distribution des effectifs de Moabi par classe de
classe de diametre diametre
8 20 ——— |
uanpese H A SHosbi
Ë ve
|
Il

2 Natal.
3 co en 70 Si où 109 M0 HD 10 MD 150

Glesse de aiametre

SIFCAM Novembre 2010

126

Plan d'aménagement UFA 09 O11

SIBM

Distribution des effectifs de Movingui par classe
de diametre

Distribution des effectifs de Mukufungu par
classe de diametre

sn)

au aa 4 SU 60 70 6 90 100 1 170 HO. D. 150
s0 40 S0 6 70 80 50 100 10 120 60 40 #0

Grasse de giametre

amoesute

# PPT ERERE EEE CT

Classe de diametre

Distribution des effectifs de Mové par clasee de
diametre

Distribution des effectifs d'Okan par classe de
diametre

250
3 20 |
nie H mo FI EC
W 100 | :
mo fl £
L a Hi HLELEL nn
M se 40 60 en 70 #90 mn 1m 10 KO MD to Rp Es CR SF Ne #
HD 4 5 6 70 40 6 (0 no 1 #0 Mo 1 $
Gteose 2e memetre Classe de diametre
Distribution des effectifs d'Onzabili par classe de Distribution des effectifs de Padouk blanc par
diametre classe de diametre
Bou È
H [Srrsiane
2 a an 0 0 me en 90 100 1 LD HO HE 0e
so 40 60 99 70 80 90 #0 1 1% V0 wo do LIESetSsrERsess
Classe de dtametre RESETESISITEES TS:
Ciasss de diametre
Distribution des effectifs de Padduk rouge par Distribution des effectifs de Sapelli par classe de
| classe de diametre diametre
|
|
|
L n 3
H oPnukruge Î
Ë ° :

Pa # F PA ra #

Classe de diametre

so fn No 20 mo Ho mu
co po 10 mo mo vo #0

Btasso me siamerre

SIFCAM Novembre 2010

127

Plan d'aménagement UFA 09 011

SIBM

Distribution des effectifs de Sipo par classe de
diametre

Distribution des effectifs de Tali par classe de
diametre

asp

Eiteeuite

20 30 40 sn en 70 en 0 mo 1 mo wo MD mn
4 6 6 7 6 6% #6 10 1 50 Uo #0

Cinsse de diametre

Distribution des effectifs de Tlama par classe de
diametre

#58 ESS

SIFCAM Novembre 2010

PE €

Classe du diametre

128

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix-Travail-Patrie Peace-Work-Fatherland

MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE : AND  WILDLIFE

SECRETARIAT GENE

DIRECTION DES FORETS DEPARTMENT OF FORESTRY

CONVENTION PROVISOIRE D'EXPLOITATION
AS due

N° COLE CPE/MINFOF/SG/F du _: |

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l'arrêté N ° 0222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en
oeuvre des plans d'aménagement des forêts de production du domaine forestier permanent,
une Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre charge
des Forêts,

d'une part.
ET

La Société Industrielle de Bois MJP et Frères BP 659 Sangmélima représentée
par Monsieur MISSOKO Jean Paul, en qualité de Directeur Général

d'autre pari.

Il a été convenu ce qui suit
Article 1°: DISPOSITIONS GÉNÉRALES

(1): La présente Convention Provisoire d'Exploitation définit les conditions d'obtention
d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit d'obtenir

annuellement, pendant la durée de la convention provisoire, une autorisation pour exploiter
une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.

€). La présente Convention Provisoire d'Exploitation s'exerce sur Un territoire de
35 891 ha dans le Domaine Forestier Permanent désigné comme étant la concession

forestière N° 1079 et dont les limites sont fixées par celles de/ou des ape

d'Aménagement N° 08 011 tel que décrit dans le plan de localisation en ann x,

{5} Réduction de l'impact sur la faune sauvage : ie concessionnaire s'engage à meitre à la
disposition de son personnel, au prix coûtant, des sources de protéines autres que la viande de
chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de
l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du commerce de la viande,
du transport par des véhicules de la société, et du commerce d'armes ou de munitions. Le
concessionnaire informera le personnel et appliquera un régime disciplinaire strict à l'égard de
tout agent contrevenant

B - CLAUSES PARTICULIÈRES

Article 13: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le paiement de
ces charges se fait conformément à la réglementation en vigueur. Les charges financières
comprennent:

| CHARGE FINANCIÈRE où TAXE TAUX
| La redevance forestière annuelle assise Taux plancher fixé par la Loi de Finances (1 000
| Sur la superficie FCFA/hafan) plus l'offre additionnelle du titulaire de |
1500 FCFAha/an = 2 500 FCFAha/an |
La taxe d'abattage Fixé par la Loi de Finances
| La taxe à l'exportation Fixé par la Loi de Finances

Renforcement des capacités des
| populations riveraines à s'autogérer

Article 14: participation à la réalisation d'infrastructures socio-économique

Le concessionnaire est réputé participer financièrement à la réalisation d'infrastructures socio-
économique par le pourcentage de la redevance forestière qui est fixé annuellement par la loi des
finances et qu doit être reversé au profit des communautés

Tous les autres engagements du concessionnaire devront étre négociés avec les populations
intéressées lors des réunions de concertation préalables au classement de la concession et seront
consignés dans le cahier des charges de la convention définitive d'exploitation.

Article 15: Obligations en matière de transformation du bois et d'installation industrielle

La société Industrielle de Bois MJP et Frères dispose en propre d’une unité de
transformation industrielle de bois situé à sangmélima

LE TITULAIRE DE LA LE MINISTRE ET DES FORETS
CONCESSION F1 JRESTIERE ET DE LR FAUNE
! | a

= /,

LA

MISSOKO Jean Paul : /

S.1.B.M.

Sarl! 11
B.P.659 T% 2288320

REPUBLIQUE DU CAMEROUN

Paix-Travail-Patrie

MINISTÈRE DES FORETS
ET DE LA FAUNE

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND  WILDLIFE

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1079

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : Société Industrielle de Bois MJP et Frères
Adresse : B.P. 659 Sangmétima

Téléphone  : 228 83 20

Fax : 228 91 20

SUPERFICIE DE LA CONCESSION FORESTIÈRE: 35 891 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province
Département
Arrondissements

Communes

DATE LIMITE DE VALIDITÉ

Le présent cahier des charges comporte des clauses générales et des clauses particulières
Les clauses générales concernent les prescriptions techniques relatives à l'exploitation forestière et
es prescriptions d'aménagement que doit respecter l'exploitant. Les clauses particulières concernent
es charges financières et indiquent les obligations de l'exploitant en matière de transformation des
bois, et celles liées au cahier des charges spécial pour les UFA situées

protégées

Sud

Dja et Lobo

Djoum: 13046 ha -#
Oveng: 9645 ha
Sangmélima : 13200 ha,
Djoum: 13046 ha
Oveng: 9645 ha
Sangmélima : 13200 ha

36 mois à compter de la signature de la convention
provisoire d'exploitation

proximité des aires

PLAN DE SONDAGE DE L’UFA 09.011

1- Données techniques

- Superficie de L'UFA : 35 165,03 ha

- Taux de sondage prévisionnel : 1,32%
- Superficie à sonder : 465,38 ha

- Superficie d'une placette : 0,5 ha

- Nombre de placettes à sonder : 931 placettes
- Longueur totale des layons de comptage : 232 688 m
- Equidistance entre les layons de comptage : 1 500 m

2- Description du dispositif

N° Layon Début du layon (UTM) | Fin du layon (UTM) Gisement () | Longueur (km)
Coord.X |Coord. Y |Coord.X |Coord. Y :

L Base 229 581 303168) 222249) 282575 199 21,86
LC-01 228 537 303547 223328] 303 547 270 5,21

LC-02 229 191 302047, 208 571 302 047 270 20,62
LC-03 229 191 302047, 232184, 302047 90 2,99
LC-04 228 667 300 547, 209 953 300 547 270 18,71

LC-65 228 667 300547] 232992] 300547 90 4,32
LC-06 228 113 299047] 212096] 299047 270 16,02
LC-07 228 113 299 047! 233070] 299047 90 4,96
LC-08 227 588 297 547| 214184] 297547 270 13,40
LC-09 227 588 297547, 233172] 297547 90 5,58
LC-10 227 064 296047| 214466] 296 047 270 12,80
LC-11 227 064 296 047| 233301] 296047 90 6,24
LC-12 226 510 294 547| 214355] 294547 270 12,16
LC-13 226 510 294 547| 233462] 294547 90 6,95
LC-14 225 985 293047, 214417] 293 047 270 11,57
LC-15 225 985 293047] 233722) 293047 90 7,74
LC-16 225 446 291547, 214486 | 291 547 270 10,96

LC-17 225 446| 291547] 231034) 291 547 90 5,59
LC-18 224907) 290047] 214889] 290 047 270 10,02
LC-19 224907 290047] 229563] 290 047 90 4,66
LC-20 224376) 288547) 216673| 288 547 270 7,70
LC-21 225634] 288547, 229569] 288 547 90 7 3,94!
LC-22 223842) 287047 218282] 287047 270 5,56
LC-23 226 584] 287047] 220633] 287047 CE 3,05
LC-24 223306) 285547) 219151 285547 270 4,16
LC-25 222769] 284047| 220514] 284047 90 2,25
LC-26 215043] 303547) 206568] 303 547 270 8,47
LC-27 215360) 305047] 206063. 305 047 270 9,30
LC-28 214563] 306547| 208745) 306 547 270 5,82
LC-29 207365) 306547) 205410| 306 547 270 1,95
Total 232,70

Un layon de base long de 21,86 km sera ouvert à partir duquel les layons de
comptage partiront. Son point de départ est situé un peu à côté de Nyabibete et il doit
rejoindre la limite extérieure de l'UFA au point de coordonnées (224 829-289 823).

Les layons 26, 27, 28 et 29 seront ouvert à partir du cours d'eau Mounya et non Libi

qui est plus consistant et rendra difficile leur positionnement.

REPUBLIQUE DU CAMEROUN
Paix- Travail-Patrie

MINISTÈRE DES FORETS
ET DE LA FAUNE

REPUBLIC OF CAMEROON
Peace-Work-Fatherland

MINISTRY OF FORESTRY
AND WILDLIFE

: ei. ET.
N° 7 Dersnrons IFASDIAF/SAICA

Yaoundé, Le 2A eV te)

ATTESTATION DE CONFORMITE
DU PLAN DE SONDAGE

Le Ministre des Forêts et de la Faune soussigné, atteste que le plan
de sondage de l'UFA 09.011 élaboré par la Société d'Inventaire et des Travaux
Forestiers du Cameroun agréée aux inventaires forestiers et qui lui a été soumis
pour approbation est conforme à la réglementation forestière en vigueur.

Par ailleurs, conformément aux dispositions de l'arrêté 0222/A/MINEF
du 25 maï 2001 fixant les procédures d'élaboration, d'approbation, de suivi et
de mise en œuvre des plans d'aménagement des forêts de production du
domaine forestier permanent, le Directeur Général de la Société Industrielle de
Bois MJP et Frères (S.I.B.M) devra prendre attache avec la Direction des
Forêts, après l'ouverture du deuxième layon de comptage pour la vérification
des travaux de terrain.

En foi de quoi la présente attestation est délivrée pour servir et valoir ce
que de droit./-

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix - Travail - Patrie Peace-Work-Fatheïland
MINISTERE DES FORETS LU | MINISTRY OF. FORESTRY
ET DE LA FAUNE FL ‘ ‘AND WILDLIFE
SECRETARIAT GENERAL SECRETARIAT GENERAL
DIRECTION DES FORETS : DEPARTMENT OF FORES TRY

#2 OCT 200

Yaoundé, le

HIXESTATION DE CONFORMITÉ DE LA
CARTE FORESTIERE

Le Ministre des Forêts et de la Faune soussigné, atteste que
la carte de stratification forestière de l'UFA 09-011 de la Société
Industrielle des Bois Mjp et Frères (SIBM) BP : 659 Sangmelima est
conforme au principe d’élahoration d'une carte forestière grèvu
par la réglementation en vigueur.

En foi de quoi ta présente attestation est délivrée pour servir
et valoir ce que de droit | J À

REPUBLIQUE DU CAMEROUN REPUBIC OF CAMEROON

Paix- Travail- Patrie Peace- Work- Fatherland
MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE
seckeaniar ceneRaz, #77 SRCRETARIAR GENERAL
DIRECTION DES FORETS DEPARTMENT OF FORESTRY
O4 6 Bicrrmnronsctis HAL Faoundé, le 2 6 AVR 2010

ATTESTATION DE CONFORMITE DES TRAVAUX
D'INVENTAIRES D'AMENAGEMENT

Le ministre des forêts et de la faune atteste après vérification, que les
travaux d'inventaires d'aménagement réalisés par la SIFCAM sous agrément
N° N°0948/CAB/MINEF/DF/ du 30juiellet 1999, dans l'UF'A 09 011 attribué à
la société SIBM BP 659 SANGMELIMA, ont été réalisés conformément aux

v—
normes en vigueurs. à ss

En foi de quoi là présente Attestation de Conformité des Travaux
d'Inveniaires est délivré pou#Servir et valoir ce que de droit.

REPUBLIQUE DU CAMEROUN Paix - Travail - Patrie

Fe « -

ARRÈTE N° 0s48 nnemor DU
PORTANT AGREMENT A LA PROFESSION FORESTIERE
{VOLET INVENTAIRE) DE LA SOCIETE D'INVENTAIRE ET
DES TRAVAUX FORESTIERS DU CAMEROUN (SIFCAM}.

LE MINISTRE DE L'ENVIRONNEMENT ET DES FORETS

Vu la Constitution;

Vu la Loin° 94/01 du 20 Janvier 1994 portant Régime des Forêts, de la faune et
de la Pêche:

Vu le Décret n° 95/531/PM du 23 Août 1998 fixant les modalités d'application du
Régime des Forêts;

Vu le Décret n° 87/205 du 07 Décembre 1997 portant Organisation du
Gouvernement;

vu le Décret n° 87/207 du 07 Décembre 1997 portant formation du
Gouvernement;
Sur avis du Comité Technique des Agréments, en sa séance du 06 Août 1997

ARRETE

Article 1er: La Société d'inventaire et des Travaux Forestiers du Cameroun
(SIFCAM) B.P. 659 Sangmélima est à compter de la date de signature du présent
arrêté, agréée à la profession forestière (volet inventaire)

Article 2: Cet agrément qui est strictement personnel et incessible, reconnaît les
compétences professionnelles du bénéficiaire dans le domaine où il est habilité à
exercer. :

Article 3: Le présent arrête sera enregistré, puis publié au Journal Officiel en
Français et en Anglais./-

YAOUNDE, le 3 0 JUIL, 1909

LE MINISTRE DELYE Pr DES FORETS
PS ÊNE

REPUBLIQUE DU CAMEROUN
Paix - Travail - Patrie

MINISTERE DE L'ENVIRONNEMENT
ET DE LA PROTECTION DE LA NATURE

je 6£0n? Y
N° ILMINEP/CAB/C E

ViRér. : n° MJPITC/121/2010 du 17 septembre 2010

Chjet: Termes de référence de l'étude d'impact
environnemeritai du projet d'exploitation ce l'UFA
98-011

Monsieur le Directeur Général,

L Exa

REPUBLIC OF CAMEROON
Peace - Work — Fatherland

MINISTRY OF ENVIRONMENT
AND PROTECTION OF NATURE

Yaoundé, le

LE MINISTRE

À Monsieur le Directeur Général de la Société
Industrielle de Bois MJP et Frères (SIBM)

BP : 659
Fax : 22 28 91 20

SANGMELIMA

suscié d'observations particulières et ceux-ci reçoivent mon approbation.

Les termes de référence ainsi approuvés tiennent lieu de prescriptions du cahier de charges, telles
ulées dans l'article 17, alinéa 1 de la Loi n°98/12 du 05 août 1996 portant loi cadre relative à la

n de l'environnement.

Je vous rappelle toutefois, que le rapport de l'étude d'impact environnemental est désormais souris
accornpagne de la version électronique en format pdf sur CD-Rom.
Veuillez agréer, Monsieur le Directeur Général, l'assurance de ma parfaite considération.

